Case 18-07762-JJG-11        Doc 179      Filed 01/03/19      EOD 01/03/19 13:15:00      Pg 1 of 86



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 IN RE:                                                 )
                                                        )        Case No. 18-07762-JJG-11
 FAYETTE MEMORIAL HOSPITAL                              )
 ASSOCIATION, INC. d/b/a FAYETTE                        )
 REGIONAL HEALTH SYSTEM,                                )
                                                        )
          Debtor.                                       )
                                                        )



                    NOTICE OF SUBMISSION OF MONTHLY OPERATING REPORT


       Fayette Memorial Hospital Association, Inc. d/b/a Fayette Regional Health System, debtor

and debtor-in-possession (the “Debtor”), hereby gives notice of submission of the attached Monthly

Operating Report for the period from November 1 through November 30, 2018.

               Respectfully submitted this 3rd day of January, 2019,


                                              /s/ Wendy D. Brewer
                                              Wendy D. Brewer (#22669-49)
                                              FULTZ MADDOX DICKENS PLC
                                              333 N. Alabama Street, Ste. 350
                                              Indianapolis, IN 46204
                                              Tel: (317) 215-6220
                                              E-Mail: wbrewer@fmdlegal.com

                                              Attorneys for the Debtor
Case 18-07762-JJG-11             Doc 179       Filed 01/03/19         EOD 01/03/19 13:15:00            Pg 2 of 86


                     U.S. Trustee Basic Monthly Operating Report

Case Name: In re: Fayette Memorial Hosp Assn                                     Date Filed:       10/10/18

Case Number:               18-07762-JJG-11                                       SIC Code:         8062

         Month (or portion) covered by this report:           November 1-30, 2018


IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I
DECLARE UNDER PENALTY OF PERJURY THAT I HAVE EXAMINED THIS U.S. TRUSTEE
BASIC MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ON
BEHALF OF THE CHAPTER 11 DEBTOR AND, TO THE BEST OF MY KNOWLEDGDE, THIS
REPORT AND RELATED DOCUMENTS ARE TRUE, CORRECT AND COMPLETE.


         /s/ Samantha Bell                                                                1/3/19
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                          DATE REPORT SIGNED




         Samantha Bell, CFO
PRINTED NAME OF RESPONSIBLE PARTY, AND POSITION WITH DEBTOR


The Debtor is required to provide financial reports prepared by or for the Debtor in addition to the
information required by this form. The U.S. Trustee may permit the debtor to eliminate duplicative
information. No such permission is valid unless in writing.


QUESTIONNAIRE:                                                                            YES             NO
1. IS THE BUSINESS STILL OPERATING?
2. DID YOU SELL ANY ASSETS OTHER THAN INVENTORY THIS MONTH?
3. HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?
One America for LTD, STD, and life insurance had to be paid in order to continue post petition
4. DID YOU PAY ANYTHING TO YOUR ATTORNEY OR OTHER PROFEESIONALS
        THIS MONTH?
5. DID YOU PAY ALL YOUR BILLS ON TIME THIS MONTH?
6. DID YOU PAY YOUR EMPLOYEES ON TIME?
7. HAVE YOU FILED ALL OF YOUR RETURNS AND PAID ALL OF YOUR TAXES
       THIS MONTH?
8. DID YOU PAY ALL OF YOUR INSURANCE PREMIUMS THIS MONTH?
9. DID ANY INSURANCE COMPANY CANCEL YOUR POLICY THIS MONTH?
10. HAVE YOU BORROWED MONEY FROM ANYONE THIS MONTH?
11. DID YOU HAVE ANY BANK ACCOUNTS OPEN OTHER THAN THE
        THE DIP ACCOUNT? None other than as approved by First Day Orders
12. DID YOU HAVE ANY UNUSUAL OR SIGNIFICANT UNTANTICIPATED
        EXPENSES THIS MONTH? Several vendors require prepayment




                                                    Page 1 of 4
Case 18-07762-JJG-11                Doc 179          Filed 01/03/19           EOD 01/03/19 13:15:00        Pg 3 of 86


                      U.S. Trustee Basic Monthly Operating Report

Case Name: In re: Fayette Memorial Hosp Assn                                         Date Filed:     10/10/18

Case Number:                 18-07762-JJG-11                                         SIC Code:       8062

        Month (or portion) covered by this report:                   November 1-30, 2018



13. DID YOU DEPOSIT ALL MONEY FOR YOUR BUSINESS INTO THE DIP
        ACCOUNT THIS MONTH?
14. DID THE BUSINESS SELL ANY GOODS OR PROVIDE SERVICES TO ANY
         BUSINESS RELATED TO THE DIP IN ANY WAY?
15. DO YOU PLAN TO CONTINUE TO OPERATE THE BUSINESS NEXT MONTH?
16. ARE YOU CURRENT ON YOUR QUARTERLY FEE PAYMENT TO THE UST?

                                                             TAXES
DO YOU HAVE ANY PAST DUE TAX RETURNS OR PAST DUE POST-PETITION
      TAX OBLIGATIONS?

  IF YES, PLEASE PROVIDE A WRITTEN EXPLANATION INCLUDING WHEN SUCH RETURNS WILL BE FILED,
     OR WHEN SUCH PAYMENTS WILL BE MADE AND THE SOURCE OF THE FUNDS FOR THE PAYMENT.

NOT APPLICABLE

                                                            INCOME

PLEASE SEPARATELY LIST ALL OF THE INCOME YOU RECEIVED FOR THE MONTH. THE LIST SHOULD
INCLUDE ALL INCOME FROM CASH AND CREDIT TRANSACTIONS. [If you use an automated accounting system,
please attach a copy of the Income Statement and Balance Sheet.]

                                                            TOTAL INCOME:                    $2,785,759
                                                                                     Actual cash received_____
                                  See Exhibits A & B – Balance Sheet & Income Statement

                                                          EXPENSES

PLEASE SEPARATELY LIST ALL EXPENSES PAID BY CASH OR BY CHECK FROM YOUR BANK ACCOUNTS
PAID THIS MONTH. INCLUDE THE DATE PAID, WHO WAS PAID THE MONEY, THE PURPOSE AND THE
AMOUNT. [If you use an automated accounting system, please attach a copy of the Disbursements Journal, otherwise
attach a copy of the check register.]

                                                            TOTAL EXPENSES:                  $3,459,116
                                                                                     Actual cash distributed out

                                                 See Exhibit C - Disbursements


                                                         CASH PROFIT

INCOME FOR THE MONTH (TOTAL FROM EXHIBIT B):                              $

EXPENSES FOR THE MONTH (TOTAL FROM EXHIBIT C):                            $

        (Subtract the Total from Exhibit C from the Total of Exhibit B)

                                                            CASH PROFIT FOR THE MONTH: $             -673,357




                                                          Page 2 of 4
Case 18-07762-JJG-11        Doc 179      Filed 01/03/19         EOD 01/03/19 13:15:00          Pg 4 of 86


                 U.S. Trustee Basic Monthly Operating Report

Case Name: In re: Fayette Memorial Hosp Assn                            Date Filed:     10/10/18

Case Number:          18-07762-JJG-11                                   SIC Code:       8062

       Month (or portion) covered by this report:       November 1-30, 2018




                                            UNPAID BILLS

PLEASE ATTACH A LIST OF ALL DEBTS (INCLUDING TAXES) WHICH YOU HAVE INCURRED SINCE THE DATE
YOU FILED BANKRUPTCY, BUT HAVE NOT PAID. THE LIST MUST INCLUDE THE DATE THE DEBT WAS
INCURRED, WHO IS OWED THE MONEY, THE PURPOSE OF THE DEBT AND WHEN THE DEBT IS DUE.


                                                         TOTAL PAYABLES:         $1,222,317

                                     See Exhibit D – Post-Petition AP

                                       MONEY OWED TO YOU

PLEASE ATTACH A LIST OF ALL AMOUNTS OWED TO YOU BY YOUR CUSTOMERS FOR WORK YOU HAVE
DONE OR THE MERCHANDISE YOU HAVE SOLD. YOU SHOULD INCLUDE WHO OWES YOU MONEY, HOW
MUCH IS OWED AND WHEN IS PAYMENT DUE.

                                                         TOTAL RECEIVABLES:      $20,731,092

                                       See Exhibit E – A/R Report

                                      BANKING INFORMATION

PLEASE ATTACH A COPY OF YOUR LATEST BANK STATEMENT FOR EVERY ACCOUNT YOU HAVE AS OF THE
DATE OF THIS FINANCIAL REPORT.
                                       Bank Statements Attached

                                             EMPLOYEES

NUMBER OF EMPLOYEES WHEN THE CASE WAS FILED?                                            516
      Full-time employees: 389
      Part-time employees: 127 (PT and prn)

NUMBER OF EMPLOYEES AS OF THE DATE OF THIS MONTHLY REPORT?                              504
      Full-time employees: 383
      Part-time employees: 121 (PT and prn)

                         Additional contract employees not included in totals.


                                        PROFESSIONAL FEES

TOTAL PROFESSIONAL FEES APPROVED BY THE COURT DURING THIS REPORTING PERIOD:                      $0

TOTAL PROFESSIONAL FEES APPROVED BY THE COURT SINCE THE FILING OF THE CASE:                      $0

TOTAL PROFESSIONAL FEES INCURRED BY OR ON BEHALF OF THE DEBTOR DURING THIS                $41,602.56
       REPORTING PERIOD: Includes Fees & Costs

TOTAL PROFESSIONAL FEES INCURRED BY OR ON BEHALF OF THE DEBTOR SINCE THE                  $85,734.47
       FILING OF THE CASE:




                                              Page 3 of 4
Case 18-07762-JJG-11           Doc 179      Filed 01/03/19       EOD 01/03/19 13:15:00            Pg 5 of 86


                   U.S. Trustee Basic Monthly Operating Report

Case Name: In re: Fayette Memorial Hosp Assn                                Date Filed:      10/10/18

Case Number:             18-07762-JJG-11                                    SIC Code:        8062

        Month (or portion) covered by this report:        November 1-30, 2018

PROFESSIONAL FEES INCURRED BY OR ON BEHALF OF THE DEBTOR RELATED TO BANKRUPTCY                $41,602.56
       DURING THIS REPORTING PERIOD:

PROFESSIONAL FEES INCURRED BY OR ON BEHALF OF THE DEBTORE RELATED TO BANKRUPTCY               $85,734.47
       SINCE THE FILING OF THE CASE:


                                               PROJECTIONS

COMPARE YOUR ACTUAL INCOME, EXPENSES AND THE CASH PROFIT TO THE PROJECTIONS FOR THE
FIRST 180 DAYS OF YOUR CASE PROVIDED AT THE INITIAL DEBTOR INTERVIEW.

 PROJECTED INCOME FOR THE MONTH:                                                                    $3,465,000
 ACTUAL INCOME FOR THE MONTH (EXHIBIT B):                                                           $2,785,759
 DIFFERENCE BETWEEN PROJECTED INCOME AND ACTUAL INCOME:                                             $-679,241


 PROJECTED EXPENSES FOR THE MONTH:                                                                  $3,539,800
 TOTAL ACTUAL EXPENSES FOR THE MONTH (EXHIBIT C):                                                   $3,459,116
 DIFFERENCE BETWEEN PROJECTED AND ACTUAL EXPENSES:                                                    $80,684


 PROJECTED CASH PROFIT FOR THE MONTH:                                                                 $-74,800
 ACTUAL CASH PROFIT FOR THE MONTH (EXHIBIT B MINUS EXHIBIT C):                                      $-673,357
 DIFFERENCE BETWEEN PROJECTED AND ACTUAL CASH PROFIT:                                                $598,557



IF ACTUAL CASH PROFIT WAS 90% OR LESS OF PROJECTED CASH PROFIT, PLEASE ATTACH A DETAILED
WRITTEN EXPLANATION:

Part of the discrepancy between budget and actual resulted from changes in State of Indiana billing protocols,
which meant residential DCS billing for September-November was denied and had to be re-billed.




                                                Page 4 of 4
Case 18-07762-JJG-11   Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 6 of 86



                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  



                        Exhibit	  A	  
                               Case 18-07762-JJG-11       Doc 179         Filed 01/03/19                  EOD 01/03/19 13:15:00                  Pg 7 of 86


FAYETTE REGIONAL HEALTH SYSTEM
BALANCE SHEET


   ASSETS                                  11/30/2018     10/31/2018       CHANGE               LIABILITIES AND FUND BALANCE                     11/30/2018    10/31/2018    CHANGE
Current Assets:                                                                              Current Liabilities:
 Cash and Short Term Investments               786,672       1,406,618       (619,946)        Current Portion-LTD-Bonds                              818,000       818,000             0
 Accounts Receivable-Patients               20,104,452      21,293,978      (1,189,526)       Other Bonds/Debt Payable-Current                       355,279       390,173       (34,894)
   AR Contractual Allowances                (4,678,421)     (6,002,206)     (1,323,785)       Trade Accounts Payable                              10,946,211    10,954,238        (8,027)
  Less: Allow. For Uncoll. Accts.           (5,116,614)     (5,088,002)        28,612         Trade Accounts Payable - Post Petition               1,222,317       693,185      529,132
     Net Patient Accounts Receivable        10,309,418      10,203,770        105,648         Estimated Third Party Settlements                       88,619        88,619             0
                                                                                              Meaningful Use Funds                                         0             0             0
 Other Accounts Receivable                    1,669,372       760,377         908,995         Accrued Sal., Wages, & Prof. Fees                      724,802       684,693       40,110
 Inventories                                    764,278       774,663          (10,385)       Accrued Payroll Taxes & Withholdings                   908,519     1,112,829     (204,310)
 Other Prepaid Expenses                         718,374       815,435          (97,060)       Other Accrued Expenses                               1,015,119       601,334      413,785
 Current Portion Of Trusteed Assets                   0              0               0        Accrued Int. Pay.-1992 Bonds                                 0             0             0
             Total Current Assets            14,248,114     13,960,864        287,251                  Total Current Liabilities                  16,078,866    15,343,070      735,796


 Long Term Investments                         199,484        199,149             335  Long Term Debt, Less Current Portion:
                                                                                        LTD-2002A Bonds Payable                                            0             0             0
Property, Plant and Equipment:                                                          LTD-2002B Bonds Payable                                            0             0             0
 Land & Land Improvements                    1,495,800       1,495,800               0  LTD-2013 Comerica Bonds                                   13,563,000    13,563,000             0
 Bldg. & Bldg. Improvements                 53,295,798      53,295,798               0  Other Bonds/Debt Payable                                   1,295,861     1,296,079          (218)
 Major Moveable Equipment                   18,502,817      18,502,817               0          Total LTD-Less Current Portion                    14,858,861    14,859,079          (218)
 Construction in Progress                    7,605,030       7,605,030               0
  Less: Accumulated Depreciation           (54,140,459)    (53,921,142)       219,317        Derivative Liability                                   499,426       499,426              0
     Total Property, Land & Equipment       26,758,987      26,978,305       (219,317)                       Total Liabilities                   31,437,154    30,701,576       735,578


Bond Issuance Costs                            233,798        235,028                 Unrestricted Fund Balance
                                                                                (1,230)                                                          10,003,229
Misc. Long-Term Investments                          0              0                0Deferred Revenue                                                    0    10,671,769    (10,671,769)
            TOTAL HOSPITAL ASSETS           41,440,383     41,373,345          67,038     TOTAL HOSP. LIAB. & FUND BAL.                          41,440,383    41,373,345        67,038


Interest in Net Assets of Foundation         1,139,800       1,139,800               0       Temporarily Restrict.-Interest in Fd's Net Assets     1,139,800     1,139,800             0
                  TOTAL ASSETS             $42,580,183     $42,513,145        $67,038           TOTAL LIABILITIES & FUND BAL.                    $42,580,183   $42,513,145      $67,038


           RESTRICTED ASSETS                        $0              $0             $0              RESTRICTED FUND BALANCE                               $0            $0            $0




                                                                                         2
Case 18-07762-JJG-11   Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 8 of 86



                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  



                        Exhibit	  B	  
                              Case 18-07762-JJG-11                Doc 179         Filed 01/03/19   EOD 01/03/19 13:15:00                Pg 9 of 86



FAYETTE REGIONAL HEALTH SYSTEM
CONSOLIDATED DETAIL STATEMENT OF REVENUE AND EXPENSES
November 30, 2018

                                                   November                                                        FISCAL YTD
                                     ACTUAL        BUDGET          VARIANCE         % Var            ACTUAL          BUDGET        VARIANCE       % Var
Patient Service Revenue
 Inpatient Revenue                   $2,160,495     $2,950,355       ($789,860)       -26.77%        $4,863,494      $5,900,710    ($1,037,216)     -17.58%
 Outpatient Revenue                   5,130,401      4,542,295         588,106         12.95%        10,829,060       9,084,590      1,744,470       19.20%
 Drs. Office Revenue                    767,513        975,962        (208,449)       -21.36%         1,567,927       1,951,924       (383,997)     -19.67%
 340B                                   222,257        208,998          13,259          6.34%           412,612         417,996         (5,384)      -1.29%
   Gross Patient Revenue              $8,280,666    $8,677,610        (396,944)        -4.57%        $17,673,093    $17,355,220        317,873        1.83%

 Contractuals                         4,554,366      4,425,581        (128,784)        -2.91%        10,047,259       8,851,162     (1,196,097)     -13.51%
 Bad Debt                               248,149        173,552         (74,597)       -42.98%           440,434         347,104        (93,330)     -26.89%
 Charity & Other                         41,930         86,776          44,846         51.68%            75,310         173,552         98,242       56.61%

  Deductions From Revenue            $4,844,445     $4,685,909        158,535          3.38%        $10,563,003      $9,371,819      1,191,184      12.71%

 Net Patient Revenue                 $3,436,221     $3,991,701        (555,479)       -13.92%        $7,110,090      $7,983,401       (873,311)     -10.94%

  Recovery Center Grant Revenue              0              0                0        100.00%                 0              0              0      100.00%
  Other Operating Revenue               73,639         90,485          (16,846)       -18.62%           647,491        180,970        466,521      257.79%
  Other Operating Revenue Total        $73,639        $90,485          (16,846)       -18.62%          $647,491       $180,970        466,521      257.79%

 Total Operating Revenue             $3,509,860     $4,082,186        (572,326)       -14.02%         $7,757,580     $8,164,371       (406,791)      -4.98%

 Operating Expenses
  Salaries & Wages                    1,653,149      1,777,834         124,685          7.01%         3,661,644       3,555,668       (105,976)      -2.98%
  Contract Labor                        173,695         50,610        (123,085)      -243.20%           583,572         101,220       (482,352)    -476.54%
  Fringe Benefits                       303,945        129,782        (174,163)      -134.20%           (56,131)        259,564        315,695      121.63%
  Supplies and Drugs                    335,416        348,102          12,686          3.64%           713,689         696,204        (17,485)      -2.51%
  340b Drugs                             25,950         56,382          30,432         53.98%            53,203         112,764         59,561       52.82%
  Purchased Services                    403,079        418,956          15,877          3.79%           980,868         837,912       (142,956)     -17.06%
  340B Purchased Services                83,206         62,031         (21,175)       -34.14%            38,018         124,061         86,043       69.36%
  Professional Fees                     411,373        328,216         (83,157)       -25.34%           834,644         656,432       (178,212)     -27.15%
  Utilities                             114,247        123,840           9,593          7.75%           181,364         247,680         66,316       26.77%
  Insurance                              58,415         50,287          (8,128)       -16.16%           115,141         100,574        (14,567)     -14.48%
  Dues and Subscriptions                 30,303         10,507         (19,796)      -188.41%            40,772          21,014        (19,758)     -94.02%
  Other Expenses                        331,149        264,218         (66,931)       -25.33%           446,083         528,436         82,353       15.58%
  Unrealized G/L Derivative                   0        (50,000)        (50,000)         0.00%           (32,733)       (100,000)       (67,267)       0.00%
  Interest                               35,472        105,707          70,235         66.44%           119,045         211,414         92,369       43.69%
  Depreciation                          219,099        203,462         (15,637)        -7.69%           438,193         406,924        (31,269)      -7.68%
  Amortization                            1,230          1,230              (0)         0.00%             2,460           2,460             (0)       0.00%
 Total Operating Expenses             4,179,728      3,881,164        (298,564)        -7.69%         8,119,831       7,762,327       (357,504)      -4.61%

 Excess Operating Revenues
   Over Operating Expenses             (669,868)      201,022         (870,890)      -433.23%          (362,251)       402,044        (764,295)    -190.10%

  Non-Operating Revenue                   1,328               0          1,328        100.00%             3,495               0          3,495     100.00%

 Excess of Revenue Over Expenses      ($668,540)     $201,022        ($869,562)      -432.57%         ($358,756)      $402,044       ($760,799)    -189.23%




                                                                                            3
Case 18-07762-JJG-11   Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 10 of 86



                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  



                         Exhibit	  C	  
  Case 18-07762-JJG-11          Doc 179   Filed 01/03/19     EOD 01/03/19 13:15:00   Pg 11 of 86


    Fayette Regional Health System
    Disbursements: 11/1 through 11/30/18 (Pt Names Redacted)

       Date                           Vendor                       Document No       Amount
      11/1/18     51--US FOODSERVICE                                 144512           $3,664.37
      11/1/18     11111--EPIC INSURANCE SOLUTIONS LLC                144511           $9,486.33
      11/1/18     11846--AMERICAN COLLEGE OF RADIOLOGY               144510           $1,500.00
      11/1/18     1552--BAMBI L BOULWARE                             144509              $91.20
      11/1/18     11572--MERANDA ROSE                                144508           $1,023.61
      11/1/18     9263--PHARMEDIUM SERVICES LLC                      144507            $198.00
      11/1/18     4621--CATALYST TECHNOLOGY GROUP, INC               144506          $10,600.00
      11/1/18     67--AMERISOURCE-BERGEN                             144505          $10,025.53
      11/1/18     11105--MCKESSON MEDICAL-SURGICAL                   144503          $12,476.15
      11/1/18     11150--P 4:6 COURIER SERVICE                       144502           $1,500.00
      11/1/18     540--HEALTH CARE LOGISTICS, INC                    144501            $288.45
      11/1/18     4465--NORTHWEST RADIOLOGY NTWK                     144504          $20,833.33
      11/2/18     6903--MEDICAL STAFFING SOLUTIONS LLC               144532           $3,090.50
      11/2/18     1439--CLAIMAID                                     144531           $8,116.40
      11/2/18     67--AMERISOURCE-BERGEN                             144530           $3,758.00
      11/2/18     7841--MEDICUS ANESTHESIA SERVICES LLC              144533           $6,845.70
      11/2/18     11585--MCGOWAN ENTERPRISES INC                     144527              $79.23
      11/2/18     466--FRHS PETTY CASH                               144522            $372.08
      11/2/18     11843--ALLIANCE RECRUITING RESOURCES INC           144518           $7,746.88
      11/2/18     11818--GEORGIA WAGNER                              144523              $23.97
      11/2/18     11814--BRANDY LOPILATO                             144519            $413.18
      11/2/18     455--FEDERAL EXPRESS CORP                          144521               $7.60
      11/2/18     11621--JENNIFER FITZWATER                          144525            $154.35
      11/2/18     2938--EMILY FOSTER                                 144520            $133.90
      11/2/18     11839--VICTORIA MEYER, NP                          144529           $2,000.00
      11/2/18     7890--KATRINA NORRIS                               144526            $255.00
      11/2/18     3240--HINCKLEY SPRINGS WATER CO                    144524              $24.63
      11/2/18     1244--UPS                                          144528            $177.52
      11/2/18     95--ARTEC ENVIR MONITORING INC                     144517           $2,370.00
      11/2/18     11611--CYNET HEALTHSTAFF INC                       144516          $12,024.00
      11/5/18     848--MEDLINE INDUSTRIES INC                        144546           $7,002.62
      11/5/18     11121--PREMIUM ASSIGNMENT CORPORATION              144545          $50,454.07
      11/5/18     67--AMERISOURCE-BERGEN                             144543          $11,474.66
      11/5/18     11766--UNIVERSAL LINEN SERVICES LLC                144536            $508.32
      11/5/18     11766--UNIVERSAL LINEN SERVICES LLC                144541              $22.48
      11/5/18     11766--UNIVERSAL LINEN SERVICES LLC                144542              $37.50
      11/5/18     11766--UNIVERSAL LINEN SERVICES LLC                144538              $88.16
      11/5/18     11766--UNIVERSAL LINEN SERVICES LLC                144540              $36.00
      11/5/18     11766--UNIVERSAL LINEN SERVICES LLC                144537            $250.25
      11/5/18     11766--UNIVERSAL LINEN SERVICES LLC                144539            $117.61
      11/5/18     11794--AYA HEALTHCARE INC                          144544           $2,520.00
      11/5/18     11800--AMEE WILLHITE                               144534            $200.00
      11/5/18     8870--PROFESSIONAL LICENSING AGENCY                144535            $110.00
      11/6/18     51--US FOODSERVICE                                 144555           $4,524.62

Fayette Memorial Hospital Association                                                  Disbursements
18-07762-JJG-11                               Exhibit C                               November 2018
  Case 18-07762-JJG-11          Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 12 of 86


       Date                           Vendor                     Document No       Amount
      11/6/18     10922--ORTHO-CLINICAL DIAGNOSTICS                144554            $520.46
      11/6/18     616--IMMUCOR, INC.                               144551            $365.00
      11/6/18     10893--CARDINAL HEALTH 340B                      144550          $15,178.33
      11/6/18     411--EARLYWINE PEST CONTROL INC                  144549            $650.00
      11/6/18     11853--EPS, INC.                                 144553            $163.36
      11/6/18     49--CARDINAL HEALTH MEDICAL                      144552            $607.54
      11/6/18     11804--ANDY MERIDA                               144548           $1,103.00
      11/6/18     11854--WHITNEY SATERFIELD                        144547            $127.05
      11/7/18     10335--JESSICA WHITED                            144566            $500.00
      11/7/18     49--CARDINAL HEALTH MEDICAL                      144568            $238.26
      11/7/18     10012--SHARED MEDICAL SERVICES INC               144570            $780.00
      11/7/18     1319--FRCP PETTY CASH                            144565            $183.78
      11/7/18     10895--TRUESCRIPTS                               144571          $13,990.02
      11/7/18     11852--IUAA                                      144561            $150.00
      11/7/18     67--AMERISOURCE-BERGEN                           144567           $8,898.73
      11/7/18     11105--MCKESSON MEDICAL-SURGICAL                 144569          $24,921.23
      11/7/18     11804--ANDY MERIDA                               144559           $1,103.00
      11/7/18     5303--VERIZON BUSINESS                           144563           $2,244.31
      11/7/18     1268--VERIZON WIRELESS                           144564            $212.82
      11/7/18     69--AT&T                                         144560              $57.38
      11/7/18     8240--METRONET                                   144562            $298.35
      11/7/18     10697--DR ZAWADSKI                               144558           $1,975.00
      11/7/18     11656--SARA BIGGS                                144557              $60.00
      11/7/18     11858--MDWISE INC                                144556            $293.19
      11/8/18     51--US FOODSERVICE                               144595            $261.64
      11/8/18     67--AMERISOURCE-BERGEN                           144593            $179.57
      11/8/18     10922--ORTHO-CLINICAL DIAGNOSTICS                144594              $44.33
      11/8/18     11859--THE SKATE                                 144592            $200.00
      11/8/18     11844--ERIKA JENNINGS                            144587              $80.00
      11/8/18     11100--ASHLEY BOSTICK                            144584            $100.00
      11/8/18     11272--SARAH GRUBBS                              144590              $20.00
      11/8/18     79--ANGELA TAYLOR                                144583              $72.00
      11/8/18     8793--JULIE BAKER                                144588            $250.00
      11/8/18     558--TARA MADDEN                                 144591            $245.00
      11/8/18     5318--BENJAMINE LEE KLEIN                        144585            $150.00
      11/8/18     11192--DAVID MUTERSPAUGH                         144586            $320.00
      11/8/18     7845--RACHEL PFEIFFER                            144589            $100.00
      11/8/18     11804--ANDY MERIDA                               144582           $1,103.00
      11/8/18     4882--JOE WEBSTER, MS, DABR                      144576           $5,876.54
      11/8/18     737--KOORSEN FIRE & SECURITY                     144577              $87.50
      11/8/18     8325--DR WILLIAM NESBITT                         144573           $4,300.00
      11/8/18     11842--HALEY GUNZEL                              144575              $15.00
      11/8/18     8066--FAVORITE HEALTHCARE STAFFING               144574           $2,147.63
      11/8/18     5462--PITNEY BOWES PURCHASE POWER                144579           $4,234.02
      11/8/18     11838--NATHANIEL KIMMET                          144578              $22.00
      11/8/18     11031--RANDSTAD HEALTHCARE                       144580           $1,302.00
      11/8/18     11840--CELENA MESSER                             144572              $32.89

Fayette Memorial Hospital Association                                                Disbursements
18-07762-JJG-11                               Exhibit C                             November 2018
  Case 18-07762-JJG-11          Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00    Pg 13 of 86


       Date                            Vendor                    Document No        Amount
     11/8/18      11592--SUPPLEMENTAL HEALTH CARE                  144581            $3,346.00
     11/9/18      11611--CYNET HEALTHSTAFF INC                     144606           $15,182.40
     11/9/18      10922--ORTHO-CLINICAL DIAGNOSTICS                144604            $3,857.16
     11/9/18      848--MEDLINE INDUSTRIES INC                      144603            $7,503.80
     11/9/18      7841--MEDICUS ANESTHESIA SERVICES LLC            144602           $13,284.67
     11/9/18      9187--TRI-DIM FILTER CORP                        144605             $606.29
     11/9/18      11794--AYA HEALTHCARE INC                        144600             $460.00
     11/9/18      67--AMERISOURCE-BERGEN                           144599             $536.53
     11/9/18      11850--EMERGENCY STAFFING SOLUTIONS INC          144598          $105,000.00
     11/9/18      618--INDIANA DEPT OF WORKFORCE DEVELOPMENT       144601            $1,665.00
     11/9/18      11344--MEDICAL HOSPITALISTS, LLC                 144597           $32,365.52
     11/9/18      3284--HFAP                                       144596           $15,531.00
     11/12/18     11081--JACKSON NURSE PROFESSIONALS               144616            $3,475.20
     11/12/18     6903--MEDICAL STAFFING SOLUTIONS LLC             144617            $4,318.00
     11/12/18     461--FISHER SCIENTIFIC                           144615            $4,123.00
     11/12/18     479--GABOR TOLNAY MD PC                          144614           $12,289.55
     11/12/18     11860--DENISE SMITH NP                           144613                $8.00
     11/12/18     1165--STERIS CORPORATION                         144612             $168.19
     11/12/18     640--INDIANA UNIVERSITY-PURDUE UNIV              144611             $250.00
     11/12/18     11766--UNIVERSAL LINEN SERVICES LLC              144609            $1,216.80
     11/12/18     11766--UNIVERSAL LINEN SERVICES LLC              144608               $38.52
     11/12/18     11766--UNIVERSAL LINEN SERVICES LLC              144610             $120.81
     11/12/18     11--ABBOTT LABS                                  144607             $600.00
     11/13/18     1223--FAYETTE COUNTY TREASURER                   144719            $1,351.47
     11/13/18     67--AMERISOURCE-BERGEN                           144627            $9,058.11
     11/13/18     11611--CYNET HEALTHSTAFF INC                     144628           $21,010.50
     11/13/18     51--US FOODSERVICE                               144631            $6,149.75
     11/13/18     11105--MCKESSON MEDICAL-SURGICAL                 144629            $9,721.24
     11/13/18     11109--RADIOMETER AMERICA, INC.                  144626             $481.36
     11/13/18     11866--CHS ATHLETICS                             144625               $25.00
     11/13/18     11865--WALMART                                   144624             $500.00
     11/13/18     11369--PRINCETON HEALTH PRESS                    144623             $258.50
     11/13/18     8475--OSMAN CLINIC & ASSOC                       144622           $30,264.00
     11/13/18     11843--ALLIANCE RECRUITING RESOURCES INC         144621            $7,329.42
     11/13/18     9814--SURGICAL PRODUCT SOLUTIONS                 144630             $493.89
     11/13/18     11862--MENTAL HEALTH AMERICA OF INDIANA          144620             $250.00
     11/13/18     1223--FAYETTE COUNTY TREASURER                   144619           $13,963.97
     11/13/18     1223--FAYETTE COUNTY TREASURER                   144618           $15,613.90
     11/14/18     10697--DR ZAWADSKI                               144633            $1,975.00
     11/14/18     11804--ANDY MERIDA                               144632            $1,103.00
     11/14/18     67--AMERISOURCE-BERGEN                           144635            $2,471.39
     11/14/18     848--MEDLINE INDUSTRIES INC                      144637            $8,313.14
     11/14/18     10895--TRUESCRIPTS                               144638           $20,296.86
     11/14/18     11081--JACKSON NURSE PROFESSIONALS               144636            $2,536.80
     11/15/18     946--OHIO VALLEY GAS CO                          144649            $5,784.15
     11/15/18     8240--METRONET                                   144648            $2,779.47
     11/15/18     8082--WINDSTREAM COMMUNICATIONS                  144650            $5,147.82

Fayette Memorial Hospital Association                                                 Disbursements
18-07762-JJG-11                               Exhibit C                              November 2018
  Case 18-07762-JJG-11          Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 14 of 86


       Date                           Vendor                     Document No       Amount
     11/15/18     8063--FRONTIER                                   144647           $1,463.41
     11/15/18     8063--FRONTIER                                   144646           $8,594.82
     11/15/18     248--DUKE ENERGY                                 144644          $13,397.05
     11/15/18     248--DUKE ENERGY                                 144645           $1,526.39
     11/15/18     51--US FOODSERVICE                               144652           $3,202.18
     11/15/18     848--MEDLINE INDUSTRIES INC                      144651            $579.17
     11/15/18     11804--ANDY MERIDA                               144643           $1,103.00
     11/15/18     1552--BAMBI L BOULWARE                           144642              $99.11
     11/15/18     10840--SAMANTHA BELL                             144641            $581.92
     11/15/18     11786--KAREN BALES                               144640            $500.00
     11/15/18     540--HEALTH CARE LOGISTICS, INC                  144639            $307.00
     11/16/18     848--MEDLINE INDUSTRIES INC                      144699           $5,351.59
     11/16/18     11105--MCKESSON MEDICAL-SURGICAL                 144698            $256.49
     11/16/18     67--AMERISOURCE-BERGEN                           144697           $4,910.36
     11/16/18     7633--GREER LABORATORIES, INC                    144695            $512.52
     11/16/18     11105--MCKESSON MEDICAL-SURGICAL                 144696            $836.89
     11/16/18     67--AMERISOURCE-BERGEN                           144694           $8,851.26
     11/16/18     11804--ANDY MERIDA                               144690           $2,909.00
     11/16/18     11873--NILA CLARK                                144693           $1,326.15
     11/16/18     11872--MICHELLE FERMAN                           144691            $323.23
     11/16/18     11871--NANCY REDD                                144692              $36.95
     11/16/18     11867--CINDY RAPP                                144684            $116.78
     11/16/18     11868--ALISON GATES                              144683            $276.35
     11/16/18     11869--HAYLEE CAVINS                             144686            $477.00
     11/16/18     11556--TRACY BROWN                               144689            $124.00
     11/16/18     11863--PAULA EDWARDS                             144688            $480.00
     11/16/18     11864--KATHY PLANKENHORN                         144687            $160.00
     11/16/18     11519--DUY LE                                    144685              $48.23
     11/16/18     11519--DUY LE                                    144665              $36.17
     11/16/18     11861--KARINA SMITH                              144676              $11.00
     11/16/18     10789--JAMMIE ADAMS                              144674              $45.00
     11/16/18     11658--GENA BAKER WARD                           144667              $72.00
     11/16/18                                                      144656              $29.61
     11/16/18                                                      144666              $32.00
     11/16/18                                                      144673              $31.00
     11/16/18     10335--JESSICA WHITED                            144675              $56.50
     11/16/18     11358--BETHANY BAKER                             144660            $252.00
     11/16/18     4663--IN DEPT OF HOMELAND SECURITY               144672            $480.00
     11/16/18     7501--WILDMAN CORPORATE APPAREL                  144682              $49.01
     11/16/18     2791--HOLOGIC INC                                144670           $1,314.17
     11/16/18     11124--COCA COLA BOTTLING CO.                    144661            $466.00
     11/16/18     10613--DEVICOR MEDICAL PRODUCTS, INC.            144663            $920.20
     11/16/18     11435--AMAZON CAPITAL SERVICES                   144657              $12.49
     11/16/18     1035--R & D SYSTEMS INC                          144680            $712.25
     11/16/18     9753--QUOTIENT BIODIAGNOSTICS                    144679              $72.00
     11/16/18     583--HML, INC.                                   144669              $25.00
     11/16/18     8319--TRIAD ISOTOPES INC                         144681           $1,234.26

Fayette Memorial Hospital Association                                                Disbursements
18-07762-JJG-11                               Exhibit C                             November 2018
  Case 18-07762-JJG-11          Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 15 of 86


       Date                            Vendor                    Document No       Amount
     11/16/18     311--COOPER SURGICAL, INC.                       144662            $180.00
     11/16/18     7878--KLOSTERMAN BAKING COMPANY                  144677            $240.20
     11/16/18     10464--AMERICAN SCREENING CORP                   144658            $219.00
     11/16/18     823--MCFARLING FOODS INC                         144678            $650.73
     11/16/18     2172--GILLMAN DO IT BEST HOME CENTER             144668              $18.78
     11/16/18     10697--DR ZAWADSKI                               144664           $1,937.50
     11/16/18     3726--AIRGAS MID AMERICA                         144655            $140.34
     11/16/18     11422--ABC GRAPHIC CONCEPTS LLC                  144653            $855.40
     11/16/18     10333--AIDAREX PHARMACEUTICALS                   144654           $1,902.42
     11/16/18     3740--ARCTIC ICE CO                              144659            $220.00
     11/16/18     11326--IGA PLUS CONNERSVILLE                     144671               $3.85
     11/19/18     461--FISHER SCIENTIFIC                           144717           $7,035.18
     11/19/18     11766--UNIVERSAL LINEN SERVICES LLC              144704            $903.60
     11/19/18     11766--UNIVERSAL LINEN SERVICES LLC              144706              $22.48
     11/19/18     11766--UNIVERSAL LINEN SERVICES LLC              144705            $241.62
     11/19/18     49--CARDINAL HEALTH MEDICAL                      144709              $82.50
     11/19/18     848--MEDLINE INDUSTRIES INC                      144715           $5,403.45
     11/19/18     11422--ABC GRAPHIC CONCEPTS LLC                  144703            $953.50
     11/19/18     11819--PAULA GARRISON                            144701              $52.78
     11/19/18     11820--REGINA COTTON                             144702              $44.95
     11/19/18     11611--CYNET HEALTHSTAFF INC                     144710          $20,201.50
     11/19/18     11794--AYA HEALTHCARE INC                        144708           $2,555.00
     11/19/18     7841--MEDICUS ANESTHESIA SERVICES LLC            144714          $14,251.80
     11/19/18     11105--MCKESSON MEDICAL-SURGICAL                 144711          $12,384.75
     11/19/18     6903--MEDICAL STAFFING SOLUTIONS LLC             144713           $2,520.00
     11/19/18     67--AMERISOURCE-BERGEN                           144707          $13,183.64
     11/19/18     8824--MEDI-DOSE INC                              144712            $317.55
     11/19/18     51--US FOODSERVICE                               144716           $6,895.75
     11/19/18     11804--ANDY MERIDA                               144700           $1,003.00
     11/20/18     10012--SHARED MEDICAL SERVICES INC               144730            $780.00
     11/20/18     8066--FAVORITE HEALTHCARE STAFFING               144726           $2,342.73
     11/20/18     737--KOORSEN FIRE & SECURITY                     144724           $3,750.00
     11/20/18     737--KOORSEN FIRE & SECURITY                     144723           $2,657.02
     11/20/18     8240--METRONET                                   144722          $21,495.42
     11/20/18     11081--JACKSON NURSE PROFESSIONALS               144728           $2,486.40
     11/20/18     8824--MEDI-DOSE INC                              144729              $20.51
     11/20/18     11804--ANDY MERIDA                               144721           $2,206.00
     11/20/18     10697--DR ZAWADSKI                               144720           $1,937.50
     11/21/18     94--ARROW INTERNATIONAL INC                      144757            $622.51
     11/21/18     124--BAXTER HEALTHCARE CORP                      144756           $1,132.28
     11/21/18     11360--PROGRESSIVE MEDICAL, INC                  144755           $1,074.30
     11/21/18     848--MEDLINE INDUSTRIES INC                      144752           $3,478.29
     11/21/18     11658--GENA BAKER WARD                           144746              $42.00
     11/21/18     10789--JAMMIE ADAMS                              144748              $46.00
     11/21/18     11818--GEORGIA WAGNER                            144747              $45.00
     11/21/18     67--AMERISOURCE-BERGEN                           144750          $17,440.22
     11/21/18     1442--MCKESSON SPECIALTY                         144751           $3,786.09

Fayette Memorial Hospital Association                                                Disbursements
18-07762-JJG-11                                Exhibit C                            November 2018
  Case 18-07762-JJG-11          Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 16 of 86


       Date                            Vendor                    Document No       Amount
     11/21/18     10895--TRUESCRIPTS                               144754           $6,844.12
     11/21/18     10118--SIHO INSURANCE SERVICES                   144753          $35,241.65
     11/21/18     946--OHIO VALLEY GAS CO                          144749            $518.88
     11/21/18     1315--WORLD POINT ECC                            144745           $1,231.20
     11/21/18     1319--FRCP PETTY CASH                            144738            $207.19
     11/21/18     2938--EMILY FOSTER                               144736            $500.00
     11/21/18     1083--ROBIN SPENCER                              144742              $36.00
     11/21/18     11192--DAVID MUTERSPAUGH                         144735            $300.00
     11/21/18     5318--BENJAMINE LEE KLEIN                        144734              $75.00
     11/21/18     8793--JULIE BAKER                                144740            $240.00
     11/21/18     7845--RACHEL PFEIFFER                            144741            $100.00
     11/21/18     558--TARA MADDEN                                 144744            $175.00
     11/21/18     11272--SARAH GRUBBS                              144743              $40.00
     11/21/18     11844--ERIKA JENNINGS                            144737              $80.00
     11/21/18     11100--ASHLEY BOSTICK                            144733              $40.00
     11/21/18     466--FRHS PETTY CASH                             144739            $583.90
     11/21/18     11601--AHS STAFFING LLC                          144732           $2,555.00
     11/21/18     11089--COLONIAL LIFE                             144731          $13,639.12
     11/26/18     848--MEDLINE INDUSTRIES INC                      144772           $7,540.31
     11/26/18     11766--UNIVERSAL LINEN SERVICES LLC              144764            $919.84
     11/26/18     11766--UNIVERSAL LINEN SERVICES LLC              144765            $120.81
     11/26/18     11611--CYNET HEALTHSTAFF INC                     144769          $19,651.50
     11/26/18     6903--MEDICAL STAFFING SOLUTIONS LLC             144770           $2,537.50
     11/26/18     7841--MEDICUS ANESTHESIA SERVICES LLC            144771          $13,464.99
     11/26/18     3733--BIO-RAD LABORATORIES INC                   144768              $58.41
     11/26/18     67--AMERISOURCE-BERGEN                           144766          $17,003.38
     11/26/18     11640--SUNBELT STAFFING                          144763           $3,444.00
     11/26/18     11168--ISCREEN VISION, INC.                      144762            $245.00
     11/26/18     11379--DELTA DENTAL                              144760          $17,556.35
     11/26/18     731--KIRBY RISK CORPORATION                      144761           $1,392.29
     11/26/18     11360--PROGRESSIVE MEDICAL, INC                  144759              $46.00
     11/26/18     2100--RUSH MEMORIAL HOSPITAL                     144758           $2,122.62
     11/27/18     4558--CONMED CORP                                144805            $460.09
     11/27/18     772--CONMED LINVATEC                             144804            $531.60
     11/27/18     461--FISHER SCIENTIFIC                           144806           $4,061.00
     11/27/18     51--US FOODSERVICE                               144808           $4,528.91
     11/27/18     465--FRHS FOUNDATION                             144803            $125.00
     11/27/18     7878--KLOSTERMAN BAKING COMPANY                  144789            $178.93
     11/27/18     9785--JULES & ASSOCIATES                         144787          $16,019.51
     11/27/18     9154--NEXTGEN HEALTHCARE                         144794           $3,670.00
     11/27/18     901--MOOD MEDIA                                  144793            $166.85
     11/27/18     876--MID AMERICA ELEVATOR                        144792           $2,280.65
     11/27/18     7237--WEATHERBY LOCUMS, INC                      144802          $21,502.83
     11/27/18     619--INDIANA BLOOD CENTER                        144786           $1,006.00
     11/27/18     5405--AMERICAN HEALTH NETWORK                    144779          $12,000.00
     11/27/18     5127--LINGG WELDING COMPANY                      144790            $100.00
     11/27/18     4929--SPOK, INC                                  144799           $1,168.95

Fayette Memorial Hospital Association                                                Disbursements
18-07762-JJG-11                                Exhibit C                            November 2018
  Case 18-07762-JJG-11          Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 17 of 86


       Date                           Vendor                     Document No       Amount
     11/27/18     463--FRHS AUXILIARY                              144784           $3,759.81
     11/27/18     2442--COMPHEALTH                                 144782           $8,436.66
     11/27/18     2073--KCI USA                                    144788            $180.27
     11/27/18     141--BENNY'S SEWER & DRAIN INC                   144781            $369.78
     11/27/18     11847--FUSION HEALTHCARE STAFFING LLC            144785           $3,845.11
     11/27/18     11801--MAXIM HEALTHCARE SERVICES                 144791            $576.00
     11/27/18     11796--STERLING STAFFING GROUP                   144800           $3,395.00
     11/27/18     11795--ACCESS THERAPIES INC                      144777            $576.00
     11/27/18     11592--SUPPLEMENTAL HEALTH CARE                  144801           $5,018.00
     11/27/18     11417--ADP LLC                                   144778           $4,281.60
     11/27/18     11031--RANDSTAD HEALTHCARE                       144797           $2,479.00
     11/27/18     10682--RENOVO SOLUTIONS LLC                      144798          $19,674.66
     11/27/18     10428--EASTERN ALLIANCE INSURANCE GROUP          144783           $9,326.00
     11/27/18     10263--AVESIS                                    144780           $2,390.24
     11/27/18     1002--PORTER ADVERTISING LLC                     144795            $931.50
     11/27/18     11781--AMERICAN ACADEMY OF FAMILY PHYSICIANS     144775            $468.00
     11/27/18     1451--AMERICAN PROFICIENCY INSTITUTE             144776          $12,192.00
     11/27/18     4882--JOE WEBSTER, MS, DABR                      144774           $7,500.00
     11/27/18     11414--NOVARAD CORPORATION                       144807           $9,799.35
     11/27/18     4663--IN DEPT OF HOMELAND SECURITY               144773            $120.00
     11/28/18     11591--PRIME TIME HEALTHCARE LLC RN DIVISION     144817          $11,462.50
     11/28/18     10842--MINERVA SURGICAL, INC.                    144816           $1,160.00
     11/28/18     10012--SHARED MEDICAL SERVICES INC               144815            $780.00
     11/28/18     11823--ROBERT HALF                               144814          $21,000.00
     11/28/18     67--AMERISOURCE-BERGEN                           144812           $6,182.31
     11/28/18     10895--TRUESCRIPTS                               144813           $5,312.90
     11/28/18     10893--CARDINAL HEALTH 340B                      144811          $14,208.72
     11/28/18     11804--ANDY MERIDA                               144810           $7,434.00
     11/28/18     11848--CONVERGENCE SERVICES GROUP LLC            144809           $3,456.00
     11/29/18     51--US FOODSERVICE                               144831           $4,253.21
     11/29/18     11658--GENA BAKER WARD                           144828            $753.28
     11/29/18     12--Sheri Walker                                 144829            $143.87
     11/29/18     848--MEDLINE INDUSTRIES INC                      144830            $998.23
     11/29/18     11816--TIFFANY TUTTLE                            144827               $8.00
     11/29/18     11816--TIFFANY TUTTLE                            144826            $127.94
     11/29/18     11105--MCKESSON MEDICAL-SURGICAL                 144824           $4,378.89
     11/29/18     848--MEDLINE INDUSTRIES INC                      144825           $4,883.92
     11/29/18     51--US FOODSERVICE                               144823           $6,656.28
     11/29/18     303--CONNERSVILLE UTILITIES                      144822            $813.35
     11/29/18     303--CONNERSVILLE UTILITIES                      144821            $193.93
     11/29/18     248--DUKE ENERGY                                 144820           $1,061.14
     11/29/18     11794--AYA HEALTHCARE INC                        144819           $5,145.00
     11/29/18     1552--BAMBI L BOULWARE                           144818              $45.60
     11/30/18     67--AMERISOURCE-BERGEN                           144839           $9,955.23
     11/30/18     11794--AYA HEALTHCARE INC                        144836           $2,537.50
     11/30/18     49--CARDINAL HEALTH MEDICAL                      144837            $969.26
     11/30/18     2938--EMILY FOSTER                               144834           $1,703.87

Fayette Memorial Hospital Association                                                Disbursements
18-07762-JJG-11                               Exhibit C                             November 2018
  Case 18-07762-JJG-11          Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00    Pg 18 of 86


       Date                            Vendor                    Document No        Amount
     11/30/18     11548--KEISHA KLEIN                              144835            $1,410.09
     11/30/18     618--INDIANA DEPT OF WORKFORCE DEVELOPMENT       144838            $3,060.00
     11/30/18     11544--PLATINUM CODE                             144833               $95.35
     11/30/18     11874--PAMELA HOLLOWAY                           144832             $730.51
     11/1/18      Orchard Software                                                   $6,979.91
     11/1/18      Payroll Garnishments 22                                            $2,566.53
     11/1/18      BNY Mellon                                                        $30,000.00
     11/2/18      Merchant Services Fees                                             $2,595.15
     11/2/18      BeniComp                                                            $313.02
     11/5/18      Zawna Health                                                      $60,000.00
     11/13/18     SIHO                                                              $31,237.90
     11/13/18     CIMA Energy                                                        $8,700.00
     11/14/18     Comerica Service Fee                                               $2,484.36
     11/14/18     Payroll 23                                                       $576,720.89
     11/14/18     Payroll Tax 23                                                   $248,409.81
     11/14/18     Garnishments 23                                                    $2,346.62
     11/19/18     Indiana Sales Tax                                                  $1,457.59
     11/28/18     Payroll 24                                                       $533,048.79
     11/28/18     Garnishments 24                                                    $1,915.74
     11/29/18     BeniComp                                                           $2,080.58
     11/29/18     Payroll Tax 24                                                   $222,303.37
     11/1/18      Pharmacy Systems                                                   $7,643.00
     11/1/18      First Financial                                                    $4,382.00
     11/2/18      HSA 22                                                             $5,444.40
     11/2/18      457b Pension 22                                                     $772.79
     11/2/18      Global CC fee                                                       $309.43
     11/2/18      AuthNet Gateway Fee                                                   $10.00
     11/5/18      403b Pension 22                                                   $33,572.21
     11/6/18      MHM Resources (Flex)                                                $692.16
     11/8/18      MHM Resources (Flex)                                                  $25.66
     11/9/18      MHM Resources (Flex)                                                $365.52
     11/14/18     MHM Resources (Flex)                                                  $60.00
     11/14/18     Pharmacy Systems                                                   $8,433.70
     11/15/18     Beneficial Scopes                                                  $1,234.94
     11/15/18     Anaysis Service Fee                                                 $962.10
     11/16/18     HSA 23                                                             $5,401.71
     11/19/18     403b Pension 23                                                   $30,970.35
     11/19/18     Barrington Lease                                                   $3,441.00
     11/19/18     Barrington Lease                                                  $10,579.00
     11/19/18     457b Pension 23                                                     $772.79
     11/19/18     Barrington Lease                                                  $25,111.00
     11/20/18     MHM Resources (Flex)                                                $354.67
     11/26/18     MHM Resources (Flex)                                                   $7.00
     11/28/18     MHM Resources (Flex)                                                  $55.00
     11/30/18     HSA 24                                                             $4,690.96




Fayette Memorial Hospital Association                                                 Disbursements
18-07762-JJG-11                               Exhibit C                              November 2018
Case 18-07762-JJG-11   Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 19 of 86



                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  



                        Exhibit	  D	  
  Case 18-07762-JJG-11             Doc 179   Filed 01/03/19      EOD 01/03/19 13:15:00          Pg 20 of 86



Fayette Regional Health System
Post-Petition AP Aging as of 11/30/18

   Date                          Vendor                         Bill#/Adjustment#    Due date      Amount
 10/10/18    1089--ROSA'S                                  1174854                   12/9/18           $16.31
 10/10/18    1089--ROSA'S                                  1174855                   12/9/18           $24.90
 10/10/18    1089--ROSA'S                                  1174856                   12/9/18           $18.33
 10/10/18    1089--ROSA'S                                  1174857                   12/9/18          $192.64
 10/10/18    1089--ROSA'S                                  1174858                   12/9/18           $25.08
 10/11/18    4494--SANOFI PASTEUR INC                      911303873                  1/9/19        $1,471.68
 10/15/18    11662--GRIFFIN HEALTHCARE SERVICES LLC        2310                      11/14/18       $1,136.00
 10/16/18    11522--MASSMUTUAL RETIREMENT SERVICES         11299                     11/15/18       $2,987.50
 10/18/18    10881--AMN HEALTHCARE INC                     2967257 POST-PETITION     11/17/18       $4,283.00
 10/22/18    11662--GRIFFIN HEALTHCARE SERVICES LLC        2330                      11/21/18       $1,952.00
 10/22/18    1122--SHRED-IT USA                            8125851715                11/21/18         $342.00
 10/22/18    10900--AUREUS RADIOLOGY LLC                   1569917 POST-PETITION     11/21/18       $2,123.00
 10/22/18    11602--RN NETWORK                             3167581RI POST-PETITION   11/21/18         $840.00
 10/22/18    11602--RN NETWORK                             3169179RI POST-PETITION   11/21/18         $840.00
 10/23/18    10240--MEDICOMP INC                           2662681 POST-PETITION     11/22/18         $130.00
 10/24/18    7995--PHILIPS HEALTHCARE                      937610226                 11/23/18       $2,485.00
 10/24/18    7995--PHILIPS HEALTHCARE                      937610227                 11/23/18       $2,485.00
 10/25/18    2812--OPTUM360                                80012256617               11/24/18       $1,865.01
 10/26/18    10996--NTHRIVE, INC.                          427685                    11/25/18         $812.50
 10/26/18    10996--NTHRIVE, INC.                          427686                    11/25/18          $41.67
 10/26/18    7501--WILDMAN CORPORATE APPAREL               0582184-IN                11/25/18          $51.15
 10/29/18    10900--AUREUS RADIOLOGY LLC                   1574568                   11/28/18       $2,112.00
 10/29/18    9916--NOAH'S BATTERY                          10/29/18                  11/28/18          $65.00
 10/29/18    11602--RN NETWORK                             3171889RI                 11/28/18       $1,680.00
 10/29/18    11602--RN NETWORK                             3171971RI                 11/28/18       $2,520.00
 10/29/18    2812--OPTUM360                                80012257356               11/28/18         $134.85
 10/30/18    2791--HOLOGIC INC                             8792095                   11/29/18       $2,315.46
 10/30/18    3997--RESMED                                  10151822                  11/29/18         $418.51
 10/30/18    7742--NUAIRE INC                              20186965                  11/29/18         $551.27
 10/31/18    8475--OSMAN CLINIC & ASSOC                    1357                      11/1/18        $8,115.74
 10/31/18    11132--CARAVAN HEALTH                         6026                      12/30/18      $16,138.03
 10/31/18    11796--STERLING STAFFING GROUP                7286                      11/15/18       $2,485.00
 10/31/18    319--CPSI                                     949224                    11/1/18           $42.00
 10/31/18    11845--ELSEVIER INC, CLINICAL SOLUTIONS NORTH R033105
                                                           AMERICA                   11/30/18       $4,470.18
 10/31/18    162--LINDE LLC                                59467766                  11/30/18         $644.06
 10/31/18    11649--RECONDO                                INV-14480                 11/30/18         $650.00
 10/31/18    1163--STERICYCLE INC                          4008190533                11/30/18         $154.29
 10/31/18    1163--STERICYCLE INC                          4008190538                11/30/18       $1,193.57
 10/31/18    7598--MEDTOX LABORATORIES INC                 1.02E+11                  11/30/18       $1,242.01
 10/31/18    10250--EASTERN ALLIANCE INSURANCE COMPANY 2.02E+11                      11/1/18        $1,853.00
 10/31/18    231--CGS SERVICES INC. - NA                   NA0000191416              11/20/18       $1,011.35
 10/31/18    231--CGS SERVICES INC. - NA                   NA0000198965              11/20/18       $1,142.21
 10/31/18    7341--WOODEN & MCLAUGHLIN, LLP                176159 POST-PETITION      11/30/18       $4,936.46
 10/31/18    10555--LEWIS & KAPPES, PC                     1136499 POST-PETITION     11/30/18         $140.00
  11/1/18    9184--INDIANA HEALTH INFORMATION EXCHANGE 2532                          12/1/18        $3,898.75
  11/1/18    11371--FSSA CLAIM REPAYMENT                   3471                      11/11/18      $82,119.37
  11/1/18    11421--CANON FINANCIAL SERVICES               19372262                  11/2/18       $13,712.28
  11/1/18    5471--SIEMENS MEDICAL SOLUTIONS USA           115673212                 12/1/18        $3,253.67

Fayette Memorial Hospital Association                                                              AP Report
18-07762-JJG-11                                    Exhibit D                                November 30, 2018
  Case 18-07762-JJG-11             Doc 179   Filed 01/03/19    EOD 01/03/19 13:15:00         Pg 21 of 86



   Date                          Vendor                       Bill#/Adjustment#   Due date      Amount
  11/1/18    1058--RESPIRONICS                           943852181                12/1/18           $49.00
  11/1/18    1058--RESPIRONICS                           943852182                12/1/18           $13.30
  11/1/18    11841--FSMB                                 PDC1014432               11/2/18          $203.00
  11/2/18    11851--AMERICAN TELEPSYCHIATRY ASSOCIATES LLC
                                                         213                      11/3/18       $23,333.33
  11/2/18    11851--AMERICAN TELEPSYCHIATRY ASSOCIATES LLC
                                                         214                      11/3/18       $19,444.26
  11/2/18    4465--NORTHWEST RADIOLOGY NTWK              P2450                    11/17/18         $389.00
  11/2/18    10240--MEDICOMP INC                         2662967                  12/2/18          $200.00
  11/2/18    7501--WILDMAN CORPORATE APPAREL             0583653-IN               12/2/18           $66.55
  11/2/18    162--LINDE LLC                              2100115084               12/2/18        $1,605.33
  11/3/18    745--LAB CORP OF AMERICA                    60745852                 11/4/18            $6.00
  11/3/18    11801--MAXIM HEALTHCARE SERVICES            1745600649               12/3/18        $1,716.00
  11/3/18    745--LAB CORP OF AMERICA                    60459442 POST-PETITION   11/4/18       $11,295.81
  11/4/18    10881--AMN HEALTHCARE INC                   2973237                  12/4/18        $6,063.50
  11/4/18    11640--SUNBELT STAFFING                     10061314                 12/4/18        $1,728.00
  11/5/18    1462--SUPPLYWORKS                           463283770                12/5/18         -$238.28
  11/6/18    11848--CONVERGENCE SERVICES GROUP LLC       9160                     12/6/18        $1,536.00
  11/6/18    1462--SUPPLYWORKS                           463501577                12/6/18         -$228.08
  11/6/18    11399--WAGE WORKS INC                       INV1025840               11/16/18         $372.00
  11/6/18    319--CPSI                                   A1811065859              11/7/18       $41,182.85
  11/7/18    1034--CENTURY LINK                          1454638089               12/7/18          $213.09
  11/7/18    1122--SHRED-IT USA                          8125972428               12/7/18           $34.00
  11/7/18    3726--AIRGAS MID AMERICA                    9082278062               12/7/18          $132.83
  11/8/18    1833--GOUGHS AUTO CARE & TIRE CENTER        45419                    11/9/18           $92.38
  11/8/18    640--INDIANA UNIVERSITY-PURDUE UNIV         78765665 POST-PETITION   12/8/18          $500.00
  11/9/18    319--CPSI                                   T1811095859              11/10/18       $2,731.60
 11/10/18    5303--VERIZON BUSINESS                      636164                   12/10/18       $1,695.25
 11/10/18    9024--PHILIPS MEDICAL CAPITAL               61241257                 12/1/18        $2,030.82
 11/10/18    9024--PHILIPS MEDICAL CAPITAL               61241267                 12/1/18        $2,369.30
 11/10/18    3240--HINCKLEY SPRINGS WATER CO             2679810 111018           11/11/18         $115.67
 11/11/18    11640--SUNBELT STAFFING                     10077602                 12/11/18       $1,728.00
 11/12/18    10616--FAMILY FARM SUPPLY, INC              1360                     12/12/18       $3,332.00
 11/12/18    9785--JULES & ASSOCIATES                    360542                   11/13/18       $9,369.90
 11/12/18    11602--RN NETWORK                           3185322RI                12/12/18       $2,520.00
 11/13/18    11847--FUSION HEALTHCARE STAFFING LLC       25671                    11/14/18       $8,017.22
 11/13/18    11847--FUSION HEALTHCARE STAFFING LLC       25672                    11/14/18       $8,104.27
 11/13/18    11847--FUSION HEALTHCARE STAFFING LLC       25688                    11/14/18         $220.00
 11/13/18    3472--BEACONMEDAES                          654072                   12/28/18         $936.04
 11/13/18    1225--CENTURION MEDICAL PRODUCTS            92618546                 12/13/18         $148.00
 11/14/18    9916--NOAH'S BATTERY                        26200                    12/14/18          $37.70
 11/14/18    887--MODERN OFFICE METHODS INC              31792394                 12/14/18       $2,199.08
 11/14/18    3726--AIRGAS MID AMERICA                    9082525457               12/14/18          $79.93
 11/14/18    8240--METRONET                              1283027NOV18             12/5/18           $99.45
 11/14/18    8240--METRONET                              1283029NOV18             12/5/18           $99.45
 11/14/18    8240--METRONET                              1283030NOV18             12/5/18           $99.45
 11/15/18    631--INDIANA HOSPITAL ASSOCIATION           0014018-IN               12/15/18         $150.00
 11/15/18    231--CGS SERVICES INC. - NA                 NA0000201224             12/15/18         $213.59
 11/16/18    11796--STERLING STAFFING GROUP              7305                     12/1/18        $2,275.00
 11/16/18    11796--STERLING STAFFING GROUP              7313                     12/1/18          $840.00
 11/16/18    11870--JONATHAN LARSEN MD                   REIMB 11/16/18           11/17/18       $2,832.50
 11/17/18    4929--SPOK, INC                             B0563848W                12/8/18        $1,158.07
 11/19/18    11824--FULTZ MADDOX DICKENS                 186588                   11/20/18      $31,510.41


Fayette Memorial Hospital Association                                                           AP Report
18-07762-JJG-11                                   Exhibit D                              November 30, 2018
  Case 18-07762-JJG-11             Doc 179   Filed 01/03/19    EOD 01/03/19 13:15:00         Pg 22 of 86



   Date                          Vendor                       Bill#/Adjustment#   Due date      Amount
 11/19/18    2923--STATLAB                               1319881                  12/19/18          $460.33
 11/19/18    549--CARD MEMBER SERVICES                   18-Nov                   11/20/18          $675.30
 11/19/18    10240--MEDICOMP INC                         26621167                 12/19/18          $530.00
 11/19/18    1181--LEICA MICROSYSTEMS INC                97395947                 12/19/18          $104.12
 11/19/18    11878--PRCO                                 0221357-IN               12/19/18          $209.96
 11/19/18    7237--WEATHERBY LOCUMS, INC                 3190851RI                11/20/18        $9,096.67
 11/19/18    7237--WEATHERBY LOCUMS, INC                 3192165RT                11/20/18          $160.70
 11/19/18    7237--WEATHERBY LOCUMS, INC                 3192264RT                11/20/18       -$1,400.00
 11/19/18    11602--RN NETWORK                           3195403RI                12/19/18        $2,520.00
 11/19/18    7237--WEATHERBY LOCUMS, INC                 3195965RI                11/20/18        $4,969.71
 11/19/18    7878--KLOSTERMAN BAKING COMPANY             8.01E+11                 12/19/18           $36.46
 11/19/18    7878--KLOSTERMAN BAKING COMPANY             8.01E+11                 12/19/18           $10.56
 11/19/18    8063--FRONTIER                              2191890608NOV18          12/13/18        $4,346.83
 11/19/18    8063--FRONTIER                              7658250992NOV18          12/13/18        $2,315.98
 11/19/18    8063--FRONTIER                              7658254477NOV18          12/13/18           $63.21
 11/19/18    8063--FRONTIER                              7658255423NOV18          12/13/18           $77.26
 11/19/18    8063--FRONTIER                              7658256223NOV18          12/13/18           $79.84
 11/19/18    8063--FRONTIER                              7658256999NOV18          12/13/18          $127.65
 11/19/18    8063--FRONTIER                              7658275214NOV18          12/13/18          $157.65
 11/20/18    11848--CONVERGENCE SERVICES GROUP LLC       9250                     12/20/18        $1,608.00
 11/20/18    11109--RADIOMETER AMERICA, INC.             2135670                  11/21/18          $481.36
 11/20/18    10263--AVESIS                               216421B                  12/5/18            $13.99
 11/20/18    11586--ATLANTIC BIOLOGICALS                 0235425-000              12/5/18           $168.09
 11/20/18    248--DUKE ENERGY                            17602619028NOV18         12/12/18           $35.22
 11/20/18    248--DUKE ENERGY                            19002540021NOV18         12/12/18        $3,431.39
 11/20/18    248--DUKE ENERGY                            19702620026NOV18         12/12/18           $11.89
 11/20/18    248--DUKE ENERGY                            29702620021NOV18         12/12/18           $11.89
 11/21/18    10616--FAMILY FARM SUPPLY, INC              1431                     12/21/18        $3,586.70
 11/21/18    7742--NUAIRE INC                            20187692                 12/21/18           $51.00
 11/21/18    2073--KCI USA                               28321984                 12/21/18          $360.54
 11/21/18    1170--STRYKER SALES CORP ENDO               8350970-E                12/21/18          $929.04
 11/21/18    3726--AIRGAS MID AMERICA                    9082775200               12/21/18           $64.99
 11/21/18    2812--OPTUM360                              80012264720              12/21/18          $318.59
 11/21/18    248--DUKE ENERGY                            28002540055NOV18         12/17/18          $606.11
 11/21/18    248--DUKE ENERGY                            87702621036NOV18         12/17/18           $62.37
 11/21/18    248--DUKE ENERGY                            98002540029NOV18         12/17/18        $4,004.39
 11/22/18    1122--SHRED-IT USA                          8126065345               12/22/18          $323.75
 11/22/18    8063--FRONTIER                              2161325031NOV18          12/17/18           $16.55
 11/22/18    8063--FRONTIER                              2191321118NOV18          12/17/18           $30.69
 11/22/18    8063--FRONTIER                              7658273828NOV18          12/17/18           $78.10
 11/23/18    7878--KLOSTERMAN BAKING COMPANY             8.01E+11                 12/23/18           $41.02
 11/23/18    7878--KLOSTERMAN BAKING COMPANY             8.01E+11                 12/23/18           $49.16
 11/24/18    7995--PHILIPS HEALTHCARE                    937810182                12/24/18        $8,366.00
 11/25/18    5303--VERIZON BUSINESS                      5888338                  12/25/18          $520.47
 11/26/18    8481--TRUSTAFF TRAVEL NURSES, LLC           462766                   12/26/18        $2,590.00
 11/26/18    8481--TRUSTAFF TRAVEL NURSES, LLC           463053                   12/26/18        $2,607.50
 11/26/18    10240--MEDICOMP INC                         26621388                 12/26/18          $665.00
 11/26/18    7237--WEATHERBY LOCUMS, INC                 3198953RT                11/27/18          $174.66
 11/26/18    7237--WEATHERBY LOCUMS, INC                 3198954RT                11/27/18          $825.26
 11/26/18    7878--KLOSTERMAN BAKING COMPANY             8.01E+11                 12/26/18           $68.65
 11/26/18    248--DUKE ENERGY                            27602619023NOV18         12/18/18           $14.13


Fayette Memorial Hospital Association                                                           AP Report
18-07762-JJG-11                                   Exhibit D                              November 30, 2018
  Case 18-07762-JJG-11             Doc 179   Filed 01/03/19    EOD 01/03/19 13:15:00         Pg 23 of 86



   Date                          Vendor                       Bill#/Adjustment#   Due date      Amount
 11/26/18    248--DUKE ENERGY                            33502620024NOV18         12/18/18         $373.30
 11/27/18    11848--CONVERGENCE SERVICES GROUP LLC       9301                     12/27/18       $1,032.00
 11/27/18    10401--VAN AUSDALL AND FARRAR INC           349202                   12/7/18        $1,596.00
 11/27/18    10881--AMN HEALTHCARE INC                   2981576                  12/27/18       $2,112.00
 11/27/18    2935--LEE SUPPLY CORP                       6912379                  12/27/18          $70.00
 11/27/18    887--MODERN OFFICE METHODS INC              31796973                 12/27/18       $2,068.24
 11/27/18    887--MODERN OFFICE METHODS INC              31796974                 12/27/18       $2,068.24
 11/27/18    4494--SANOFI PASTEUR INC                    911707739                11/28/18        -$550.57
 11/27/18    7995--PHILIPS HEALTHCARE                    937820293                12/27/18       $6,417.00
 11/27/18    248--DUKE ENERGY                            54002622044NOV18         12/19/18         $445.65
 11/27/18    248--DUKE ENERGY                            72002622034NOV18         12/19/18          $39.25
 11/27/18    248--DUKE ENERGY                            84702621037NOV18         12/19/18         $342.47
 11/28/18    6849--AUTOZONE                              690716491                12/28/18           $6.00
 11/28/18    7995--PHILIPS HEALTHCARE                    937829217                12/28/18      $15,910.00
 11/28/18    2812--OPTUM360                              80012268931              12/28/18          $62.98
 11/28/18    2812--OPTUM360                              80012268932              12/28/18          $62.98
 11/28/18    8240--METRONET                              1280958DEC18             12/19/18         $928.15
 11/28/18    202--CAPP USA                               S2288024.001             12/28/18         $875.12
 11/28/18    248--DUKE ENERGY                            03702624052NOV18         12/20/18           $9.01
 11/28/18    248--DUKE ENERGY                            05402624029NOV18         12/20/18         -$79.50
 11/28/18    248--DUKE ENERGY                            06402624084NOV18         12/20/18          -$7.74
 11/28/18    8063--FRONTIER                              7658252600NOV18          12/24/18         $244.27
 11/28/18    8063--FRONTIER                              7658259258NOV18          12/24/18          $64.78
 11/28/18    248--DUKE ENERGY                            13702624031NOV18         12/20/18           $0.32
 11/28/18    248--DUKE ENERGY                            15402624024NOV18         12/20/18          -$6.42
 11/28/18    248--DUKE ENERGY                            16402624098NOV18         12/20/18          $31.00
 11/28/18    248--DUKE ENERGY                            35803920018NOV18         12/20/18         $192.77
 11/28/18    248--DUKE ENERGY                            39202624026NOV18         12/20/18          $48.24
 11/28/18    248--DUKE ENERGY                            46402624027NOV18         12/20/18         -$52.83
 11/28/18    248--DUKE ENERGY                            56402624022NOV18         12/20/18          $12.72
 11/28/18    248--DUKE ENERGY                            66402624028NOV18         12/20/18         $128.64
 11/28/18    248--DUKE ENERGY                            74402624039NOV18         12/20/18         $323.42
 11/28/18    248--DUKE ENERGY                            84402624034NOV18         12/20/18        -$143.66
 11/28/18    248--DUKE ENERGY                            86002540020NOV18         12/20/18      $43,345.38
 11/28/18    248--DUKE ENERGY                            87402624025NOV18         12/20/18          -$0.58
 11/28/18    248--DUKE ENERGY                            94402624030NOV18         12/20/18        -$103.26
 11/29/18    1833--GOUGHS AUTO CARE & TIRE CENTER        45813                    11/30/18         $550.64
 11/29/18    8481--TRUSTAFF TRAVEL NURSES, LLC           463941                   12/29/18       $2,607.50
 11/29/18    8481--TRUSTAFF TRAVEL NURSES, LLC           463956                   12/29/18       $2,625.00
 11/29/18    7878--KLOSTERMAN BAKING COMPANY             8.01E+11                 12/29/18          $75.61
 11/29/18    248--DUKE ENERGY                            77402624020NOV18         12/21/18         $158.49
 11/30/18    8252--GENSET SERVICE, LLC                   13285                    12/1/18        $5,500.00
 11/30/18    8252--GENSET SERVICE, LLC                   13286                    12/1/18        $1,350.00
 11/30/18    11168--ISCREEN VISION, INC.                 28438                    12/20/18         $168.00
 11/30/18    8481--TRUSTAFF TRAVEL NURSES, LLC           464670                   12/30/18       $2,572.50
 11/30/18    3749--WEAS ENGINEERING INC                  521652                   12/30/18         $977.12
 11/30/18    3472--BEACONMEDAES                          655695                   1/14/19        $2,467.50
 11/30/18    11291--ZAP IT MEDICAL, LLC                  ZAP-1183                 12/30/18       $3,500.00
 11/30/18    10682--RENOVO SOLUTIONS LLC                 053968 SVC               12/1/18          $719.88
 11/30/18    1163--STERICYCLE INC                        4008255080               12/30/18         $156.60
 11/30/18    1163--STERICYCLE INC                        4008255086               12/30/18       $1,155.38


Fayette Memorial Hospital Association                                                           AP Report
18-07762-JJG-11                                   Exhibit D                              November 30, 2018
  Case 18-07762-JJG-11             Doc 179   Filed 01/03/19    EOD 01/03/19 13:15:00         Pg 24 of 86



   Date                          Vendor                       Bill#/Adjustment#   Due date      Amount
 11/30/18    3726--AIRGAS MID AMERICA                    9957866952               12/30/18           $8.06
 11/30/18    3726--AIRGAS MID AMERICA                    9957866953               12/30/18       $1,054.02
 11/30/18    619--INDIANA BLOOD CENTER                   TR45028-IN               12/30/18         $450.00
 11/30/18    10250--EASTERN ALLIANCE INSURANCE COMPANY   2.02E+11                 12/1/18        $6,345.34
 11/30/18    231--CGS SERVICES INC. - NA                 NA0000201983             12/30/18        -$929.26
 11/30/18    231--CGS SERVICES INC. - NA                 NA0000209283             12/30/18        -$104.12
 11/30/18    231--CGS SERVICES INC. - NA                 NA0000211041             12/30/18          $88.24
 11/30/18    231--CGS SERVICES INC. - NA                 NA0000211044             12/30/18       $2,738.80
 11/30/18    465--FRHS FOUNDATION                        PRD PP 23-24             12/1/18           $50.00
 11/30/18    10602--RENEE NESBITT                        TRVL 11/30/18            12/1/18          $567.50
 11/30/18    946--OHIO VALLEY GAS CO                     45103090001NOV18         12/24/18         $938.09
 11/30/18    946--OHIO VALLEY GAS CO                     45103140002NOV18         12/24/18         $404.84




Fayette Memorial Hospital Association                                                           AP Report
18-07762-JJG-11                                   Exhibit D                              November 30, 2018
Case 18-07762-JJG-11   Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 25 of 86



                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  



                         Exhibit	  E	  
                               Case 18-07762-JJG-11                        Doc 179        Filed 01/03/19             EOD 01/03/19 13:15:00           Pg 26 of 86


FAYETTE REGIONAL HEALTH SYSTEM
GROSS ACCOUNTS RECEIVABLE AGING- HOSPITAL
November 30, 2018
                                                                           ATHENA AND CPSI ONLY


                                0-30                     31-60                   61-90                91-120             121-150           151-180          181+
CARRIER                         DAYS                     DAYS                    DAYS                 DAYS                DAYS              DAYS            DAYS                 TOTAL

Blue Cross                        258,885.00                 90,399.00              50,193.00            36,258.00          16,789.00        91,227.00        262,208.00   $        805,959.00
                                         -                         -                      -                    -                  -                -                 -
Medicare                        2,200,407.00                504,567.00             253,390.00           162,066.00          85,636.00       230,712.00        793,361.00   $      4,230,139.00
                                         -                         -                      -                    -                  -                -                 -
Medicaid                        2,050,538.00                675,016.00             430,988.00           284,345.00         207,881.00       205,725.00      1,759,703.00   $      5,614,196.00
                                         -                         -                      -                    -                  -                -                 -
Commercial                      1,093,953.00                667,363.00             545,101.00           307,136.00         251,720.00       267,754.00        865,474.00   $      3,998,501.00
                                         -                         -                      -                    -                  -                -                 -
Self Pay                          819,841.00                678,668.00             738,162.00           668,606.00         341,621.00       134,066.00      1,431,617.00   $      4,812,581.00

TOTAL                    $      6,423,624.00 $            2,616,013.00 $          2,017,834.00 $      1,458,411.00 $       903,647.00 $     929,484.00 $    5,112,363.00 $       19,461,376.00
Percent of Total                        33%                       13%                     10%                   7%                 5%               5%              26%                  100%

Percent of Total Less                      29%                      10%                    7%                      4%                3%              4%             19%                   75%
Self Pay




                                                                           FRHS Accounts Receivable -- November 2018
                                                                                       Hospital          Physicians                Other           Total
                                                 Athena                            15,509,260                                               15,509,260
                                                 CPSI                               3,952,115                                                3,952,115
                                                 Physicians                                               925,362                              925,362
                                                 Credits                              546,673              12,346                              559,019
                                                 Deposited unposted cash                                                      (21,151)          (21,151)
                                                 Removal of Pain AR                  (307,092)                                                (307,092)
                                                 Var NG/Moxee transfers                                                         6,679             6,679
                                                 340(b)                                                                       104,217          104,217
                                                 General Ledger Total               19,700,956                 937,708          89,745       20,728,409




   Fayette Memorial Hospital Association                                                                                                                                          AR Report
   18-07762-JJG-11                                                                                 Exhibit E                                                               November 30, 2018
Case 18-07762-JJG-11   Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 27 of 86



                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  
                                         	  



                         Exhibit	  F	  
Case 18-07762-JJG-11   Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 28 of 86
Case 18-07762-JJG-11   Doc 179   Filed 01/03/19   EOD 01/03/19 13:15:00   Pg 29 of 86
Case 18-07762-JJG-11              Doc 179         Filed 01/03/19         EOD 01/03/19 13:15:00        Pg 30 of 86




                                 80148

 FAYETTE MEMORIAL HOSPITAL ASSOCIATION
 INSURANCE CLAIMS
 1941 VIRGINIA AVE
 CONNERSVILLE IN 47331-2833

                                                                             Commercial Checking
                                                                             statement
                                                                             November 1, 2018 to November 30, 2018
                                                                             Account number         0513




 Account summary
 Beginning balance                                                           Call
 on November 1, 2018                                             $0.00       (800) 266-3742
                                                                             Hearing impaired (TDD 800 822-6546)
 Ending balance
 on November 30, 2018                                            $0.00       Visit our web site
                                                                             www.comerica.com

                                                                             Write to us
     Lowest daily balance                                                    COMERICA BANK
     Your lowest daily balance this statement period was $0.00               PO BOX 75000
     on November 1, 2018.                                                    DETROIT, MI 48275-8148




                                                                                                           Page 1 of 2
Case 18-07762-JJG-11             Doc 179    Filed 01/03/19    EOD 01/03/19 13:15:00   Pg 31 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking:                        0513




      Equal Opportunity Lender Rev. 07-05                                               MEMBER FDIC
                                                 www.comerica.com
                                                                                          Page 2 of 2
Case 18-07762-JJG-11              Doc 179         Filed 01/03/19         EOD 01/03/19 13:15:00        Pg 32 of 86




                                 80148

 FAYETTE MEMORIAL HOSPITAL ASSOCIATION
 INC.
 FSA ACCOUNT
 1941 VIRGINIA AVE
 CONNERSVILLE IN 47331-2833
                                                                             Commercial Checking
                                                                             statement
                                                                             November 1, 2018 to November 30, 2018
                                                                             Account number         0521




 Account summary
 Beginning balance                                                           Call
 on November 1, 2018                                             $0.00       (800) 266-3742
                                                                             Hearing impaired (TDD 800 822-6546)
 Ending balance
 on November 30, 2018                                            $0.00       Visit our web site
                                                                             www.comerica.com

                                                                             Write to us
     Lowest daily balance                                                    COMERICA BANK
     Your lowest daily balance this statement period was $0.00               PO BOX 75000
     on November 1, 2018.                                                    DETROIT, MI 48275-8148




                                                                                                           Page 1 of 2
Case 18-07762-JJG-11             Doc 179    Filed 01/03/19    EOD 01/03/19 13:15:00   Pg 33 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking:                        0521




      Equal Opportunity Lender Rev. 07-05                                               MEMBER FDIC
                                                 www.comerica.com
                                                                                          Page 2 of 2
Case 18-07762-JJG-11                                                    Doc 179                         Filed 01/03/19                                   EOD 01/03/19 13:15:00        Pg 34 of 86




                                                                      80148

 FAYETTE MEMORIAL HOSPITAL ASSOCIATION
 INC.
 PAYABLES ACCOUNT
 1941 VIRGINIA AVE
 CONNERSVILLE IN 47331-2833
                                                                                                                                                             Commercial Checking
                                                                                                                                                             statement
                                                                                                                                                             November 1, 2018 to November 30, 2018
                                                                                                                                                             Account number         0539




 Account summary
 Beginning balance                                                                                                                                           Call
 on November 1, 2018                                                                                                      $99,781.35                         (800) 266-3742
                                                                                                                                                             Hearing impaired (TDD 800 822-6546)
 Plus deposits
 Transfers                from other accounts                                                                         $649,714.16                            Visit our web site
 .....................................................................................................................................................
                                                                                                                                                             www.comerica.com

 Less withdrawals                                                                                                                                            Write to us
 Checks                                                                                                              -$566,359.00                            COMERICA BANK
                                                                                                                                                             PO BOX 75000
 Ending balance                                                                                                                                              DETROIT, MI 48275-8148
 on November 30, 2018                                                                                                 $183,136.51




                                                                                                                                                                                           Page 1 of 5
Case 18-07762-JJG-11                  Doc 179      Filed 01/03/19           EOD 01/03/19 13:15:00            Pg 35 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking account details:                                              0539

 Transfers from other accounts this statement period                                                         Bank
                                                                                                             reference
 Date               Amount ($)          Activity                                                             number
 Nov 01               13,889.59       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48800922
 Nov 02               13,834.34       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48808893
 Nov 05                1,370.32       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48823422
 Nov 06                2,242.05       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48833248
 Nov 06                    3.00       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48833258
 Nov 07                7,077.83       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48843033
 Nov 08               24,003.58       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48849253
 Nov 09              152,896.52       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48853310
 Nov 13               68,686.15       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48880751
 Nov 13               14,691.87       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48874584
 Nov 14                3,078.00       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48890702
 Nov 15               41,284.14       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48903297
 Nov 16               17,262.31       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48911268
 Nov 19                3,221.93       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48917502
 Nov 20               49,119.65       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48934848
 Nov 21               22,660.87       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48944349
 Nov 26               12,467.40       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48957346
 Nov 27              151,450.04       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48969546
 Nov 28               37,792.50       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48979243
 Nov 29                8,742.25       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48988508
 Nov 30                3,939.82       Tmw Funds Transfer From Account        Xxxxxx0570                      0T48995966
 Total Transferred from Other Accounts: $649,714.16
 Total number of Transfers from Other Accounts: 21


 Checks paid this statement period
   This symbol indicates a break in check number sequence
 *




 # This symbol indicates an original item not enclosed
 @ This symbol indicates a break in check number sequence and an original item not enclosed


                                                    Bank                                                                 Bank
 Check                                  Date        reference          Check                               Date          reference
 number                  Amount ($)     paid        number             number                 Amount ($)   paid          number
  #144412                 -3,002.77     Nov 06      0970511222          @ 144517              -2,370.00    Nov 14        0970178958
 @ 144416                   -197.00     Nov 05      0970078136          # 144518              -7,746.88    Nov 21        0880064981
 @ 144424                    -69.00     Nov 15      0970491985          # 144519                -413.18    Nov 23        0970023896
 @ 144443                   -739.00     Nov 19      0970781949          # 144520                -133.90    Nov 09        0950717360
 # 144444                    -95.40     Nov 01      0970350932          # 144521                  -7.60    Nov 07        0970021526
 @ 144459                   -150.00     Nov 05      0970076469          # 144522                -372.08    Nov 05        0970077190
 @ 144463                   -156.00     Nov 07      0970333981          # 144523                 -23.97    Nov 06        0970138488
 # 144464                    -40.00     Nov 08      0970443943          # 144524                 -24.63    Nov 08        0970423564
 @ 144477                -71,000.00     Nov 15      0970455314          # 144525                -154.35    Nov 07        0950500770
 # 144478                 -1,260.36     Nov 01      0970116171          # 144526                -255.00    Nov 06        0970524114
 @ 144481                 -8,640.00     Nov 08      0970407698          # 144527                 -79.23    Nov 06        0970572484
 @ 144489                 -2,352.00     Nov 05      0970051024          # 144528                -177.52    Nov 07        0970336675
 # 144490                    -25.00     Nov 05      0971094814          # 144529              -2,000.00    Nov 07        0970068898
 # 144491                 -4,320.00     Nov 02      0970550360          @ 144534                -200.00    Nov 06        0970138489
 # 144492                   -920.18     Nov 06      0970032876          # 144535                -110.00    Nov 15        0970614011
 @ 144497                 -5,924.40     Nov 01      0970342768          # 144536                -508.32    Nov 13        0970977895
 # 144498                   -691.20     Nov 13      0970940143          # 144537                -250.25    Nov 13        0970977899
 @ 144501                   -288.45     Nov 08      0970623464          # 144538                 -88.16    Nov 13        0970977896
 # 144502                 -1,500.00     Nov 01      0970350936          # 144539                -117.61    Nov 13        0970977893
 @ 144508                 -1,023.61     Nov 02      0970097175          # 144540                 -36.00    Nov 13        0970977897
 # 144509                    -91.20     Nov 02      0970093416          # 144541                 -22.48    Nov 13        0970977894
 # 144510                 -1,500.00     Nov 26      0970264633          # 144542                 -37.50    Nov 13        0970977898
 # 144511                 -9,486.33     Nov 06      0970116108          @ 144547                -127.05    Nov 08        0970418519



                                                                                                                    Page 2 of 5
Case 18-07762-JJG-11                  Doc 179      Filed 01/03/19           EOD 01/03/19 13:15:00            Pg 36 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking:                                 0539

 Checks paid this statement period (continued)
   This symbol indicates a break in check number sequence
 *




 # This symbol indicates an original item not enclosed
 @ This symbol indicates a break in check number sequence and an original item not enclosed


                                                    Bank                                                               Bank
 Check                                  Date        reference          Check                               Date        reference
 number                  Amount ($)     paid        number             number                 Amount ($)   paid        number
  #144548                 -1,103.00     Nov 06      0970523060          @ 144639                 -307.00   Nov 26      0971135667
  #144549                   -650.00     Nov 13      0970995630          # 144640                 -500.00   Nov 16      0970109222
 @ 144551                   -365.00     Nov 13      0970946627          # 144641                 -581.92   Nov 16      0970109221
 @ 144556                   -293.19     Nov 20      0970654244          # 144642                  -99.11   Nov 16      0970111758
 # 144557                    -60.00     Nov 30      0950551103          # 144643               -1,103.00   Nov 15      0970475199
 # 144558                 -1,975.00     Nov 07      0970339299          # 144644              -13,397.05   Nov 28      0970106895
 # 144559                 -1,103.00     Nov 07      0970343066          # 144645               -1,526.39   Nov 28      0970106894
 # 144560                    -57.38     Nov 14      0970585179          # 144646               -8,594.82   Nov 26      0970912726
 # 144561                   -150.00     Nov 16      0970495105          # 144647               -1,463.41   Nov 26      0970912727
 # 144562                   -298.35     Nov 14      0970536964          # 144648               -2,779.47   Nov 20      0970668565
 # 144563                 -2,244.31     Nov 13      0971001046          # 144649               -5,784.15   Nov 16      0970509327
 # 144564                   -212.82     Nov 14      0970542913          # 144650               -5,147.82   Nov 26      0970062920
 # 144565                   -183.78     Nov 13      0970131652          @ 144653                 -855.40   Nov 20      0970742866
 # 144566                   -500.00     Nov 20      0950572146          # 144654               -1,902.42   Nov 30      0970602968
 @ 144572                    -32.89     Nov 14      0970578776          # 144655                 -140.34   Nov 21      0970200858
 # 144573                 -4,300.00     Nov 15      0970016969          @ 144657                  -12.49   Nov 19      0971160322
 # 144574                 -2,147.63     Nov 14      0970754253          # 144658                 -219.00   Nov 26      0970951092
 @ 144576                 -5,876.54     Nov 14      0970150295          # 144659                 -220.00   Nov 28      0970117340
 # 144577                    -87.50     Nov 14      0970748060          # 144660                 -252.00   Nov 16      0950703177
 @ 144579                 -4,234.02     Nov 16      0970497323          # 144661                 -466.00   Nov 19      0970688901
 # 144580                 -1,302.00     Nov 13      0970084915          # 144662                 -180.00   Nov 20      0970188374
 # 144581                 -3,346.00     Nov 14      0970033671          # 144663                 -920.20   Nov 19      0970076775
 # 144582                 -1,103.00     Nov 08      0970418915          # 144664               -1,937.50   Nov 16      0970828600
 # 144583                    -72.00     Nov 09      0970420353          @ 144667                  -72.00   Nov 21      0950664512
 # 144584                   -100.00     Nov 15      0970471238          # 144668                  -18.78   Nov 21      0970212856
 # 144585                   -150.00     Nov 20      0970730375          # 144669                  -25.00   Nov 19      0971167371
 # 144586                   -320.00     Nov 08      0970432398          # 144670               -1,314.17   Nov 20      0970023911
 # 144587                    -80.00     Nov 16      0950703179          # 144671                   -3.85   Nov 21      0970214863
 # 144588                   -250.00     Nov 13      0970133098          # 144672                 -480.00   Nov 20      0970795507
 @ 144590                    -20.00     Nov 15      0970506753          @ 144674                  -45.00   Nov 26      0950673805
 # 144591                   -245.00     Nov 16      0970509351          # 144675                  -56.50   Nov 20      0950572385
 # 144592                   -200.00     Nov 27      0970666414          # 144676                  -11.00   Nov 23      0970024107
 @ 144597                -32,365.52     Nov 14      0970528470          # 144677                 -240.20   Nov 20      0970747797
 # 144598               -105,000.00     Nov 13      0971545895          # 144678                 -650.73   Nov 20      0970675624
 @ 144607                   -600.00     Nov 13      0970961410          # 144679                  -72.00   Nov 19      0970782921
 # 144608                    -38.52     Nov 15      0970488301          @ 144682                  -49.01   Nov 20      0970755930
 # 144609                 -1,216.80     Nov 15      0970488303          # 144683                 -276.35   Nov 27      0970015709
 # 144610                   -120.81     Nov 15      0970488302          # 144684                 -116.78   Nov 20      0970742856
 # 144611                   -250.00     Nov 19      0970046034          @ 144686                 -477.00   Nov 26      0970977743
 # 144612                   -168.19     Nov 19      0970064014          # 144687                 -160.00   Nov 21      0970213981
 @ 144614                -12,289.55     Nov 27      0970614960          # 144688                 -480.00   Nov 23      0970381324
 @ 144618                -15,613.90     Nov 23      0970012374          # 144689                 -124.00   Nov 20      0970032256
 # 144619                -13,963.97     Nov 23      0970012373          # 144690               -2,909.00   Nov 16      0970492837
 # 144620                   -250.00     Nov 20      0970199519          @ 144692                  -36.95   Nov 21      0970748605
 # 144621                 -7,329.42     Nov 19      0880161838          # 144693               -1,326.15   Nov 21      0970429224
 # 144622                -30,264.00     Nov 21      0970408763          @ 144700               -1,003.00   Nov 19      0970740029
 # 144623                   -258.50     Nov 19      0971182287          # 144701                  -52.78   Nov 19      0950604189
 # 144624                   -500.00     Nov 15      0970093331          # 144702                  -44.95   Nov 20      0970732287
 # 144625                    -25.00     Nov 29      0970577355          # 144703                 -953.50   Nov 20      0970742865
 # 144626                   -481.36     Nov 19      0970045220          # 144704                 -903.60   Nov 28      0970512952
 @ 144632                 -1,103.00     Nov 14      0970546419          # 144705                 -241.62   Nov 28      0970512954
 # 144633                 -1,975.00     Nov 15      0970563387          # 144706                  -22.48   Nov 28      0970512953



                                                                                                                    Page 3 of 5
Case 18-07762-JJG-11                  Doc 179      Filed 01/03/19           EOD 01/03/19 13:15:00            Pg 37 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking:                                 0539

 Checks paid this statement period (continued)
   This symbol indicates a break in check number sequence
 *




 # This symbol indicates an original item not enclosed
 @ This symbol indicates a break in check number sequence and an original item not enclosed


                                                    Bank                                                               Bank
 Check                                  Date        reference          Check                               Date        reference
 number                  Amount ($)     paid        number             number                 Amount ($)   paid        number
 @ 144719                 -1,351.47     Nov 23      0970012372          @ 144755               -1,074.30   Nov 29      0970088016
  #144720                 -1,937.50     Nov 20      0970670784          # 144756               -1,132.28   Nov 28      0970581584
 # 144721                 -2,206.00     Nov 20      0970674657          @ 144758               -2,122.62   Nov 27      0970143397
 # 144722                -21,495.42     Nov 30      0970588547          @ 144760              -17,556.35   Nov 30      0970013021
 # 144723                 -2,657.02     Nov 28      0970580078          @ 144763               -3,444.00   Nov 29      0970014075
 # 144724                 -3,750.00     Nov 28      0970580079          # 144764                 -919.84   Nov 29      0970538993
 @ 144726                 -2,342.73     Nov 29      0970620248          # 144765                 -120.81   Nov 29      0970538994
 @ 144731                -13,639.12     Nov 29      0970612808          @ 144773                 -120.00   Nov 29      0970622257
 # 144732                 -2,555.00     Nov 29      0880021303          # 144774               -7,500.00   Nov 28      0970084241
 # 144733                    -40.00     Nov 30      0970594814          @ 144779              -12,000.00   Nov 30      0970718355
 @ 144735                   -300.00     Nov 21      0970417130          @ 144784               -3,759.81   Nov 29      0970088856
 # 144736                   -500.00     Nov 21      0950664525          @ 144792               -2,280.65   Nov 30      0970588655
 @ 144738                   -207.19     Nov 23      0970022616          @ 144810               -7,434.00   Nov 28      0970521735
 # 144739                   -583.90     Nov 23      0970022617          @ 144821                 -193.93   Nov 30      0970114848
 # 144740                   -240.00     Nov 27      0970143446          # 144822                 -813.35   Nov 30      0970114849
 @ 144742                    -36.00     Nov 21      0970409133          @ 144826                 -127.94   Nov 29      0970577357
 @ 144745                 -1,231.20     Nov 29      0970088038          # 144827                   -8.00   Nov 29      0970577356
 # 144746                    -42.00     Nov 21      0950664526          # 144828                 -753.28   Nov 30      0950531027
 # 144747                    -45.00     Nov 30      0970139327          @ 144834               -1,703.87   Nov 30      0970593938
 # 144748                    -46.00     Nov 28      0950418025          # 144835               -1,410.09   Nov 30      0970613923
 # 144749                   -518.88     Nov 26      0971009089
 Total checks paid this statement period: -$566,359.00
 Total number of checks paid this statement period: 191



      Lowest daily balance
      Your lowest daily balance this statement period was $98,739.12
      on November 6, 2018.




                                                                                                                    Page 4 of 5
Case 18-07762-JJG-11             Doc 179    Filed 01/03/19    EOD 01/03/19 13:15:00   Pg 38 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking:                        0539




      Equal Opportunity Lender Rev. 07-05                                               MEMBER FDIC
                                                 www.comerica.com
                                                                                          Page 5 of 5
Case 18-07762-JJG-11                                                    Doc 179                         Filed 01/03/19                                   EOD 01/03/19 13:15:00        Pg 39 of 86




                                                                      80148

 FAYETTE MEMORIAL HOSPITAL ASSOCIATION
 INC.
 OPERATING ACCOUNT
 1941 VIRGINIA AVE
 CONNERSVILLE IN 47331-2833
                                                                                                                                                             Commercial Checking
                                                                                                                                                             statement
                                                                                                                                                             November 1, 2018 to November 30, 2018
                                                                                                                                                             Account number         0570




 Account summary
 Beginning balance                                                                                                                                           Call
 on November 1, 2018                                                                                                  $727,160.80                            (800) 266-3742
                                                                                                                                                             Hearing impaired (TDD 800 822-6546)
 Plus deposits
 Electronic deposits                                                                                             $2,736,248.07                               Visit our web site
 .....................................................................................................................................................       www.comerica.com

 Less withdrawals                                                                                                                                            Write to us
 Electronic (EFT) withdrawals                                                                                   -$2,661,291.18                               COMERICA BANK
 .....................................................................................................................................................
                                                                                                                                                             PO BOX 75000
 Fees and service charges                                                                                                  -$2,484.36                        DETROIT, MI 48275-8148
 .....................................................................................................................................................
 Transfers to other accounts                                                                                         -$649,714.16
 Ending balance
 on November 30, 2018                                                                                                 $149,919.17




                                                                                                                                                                                           Page 1 of 6
Case 18-07762-JJG-11               Doc 179        Filed 01/03/19       EOD 01/03/19 13:15:00    Pg 40 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking account details:                                        0570

 Electronic deposits this statement period
                                                                                               Reference numbers
 Date               Amount ($)         Activity                                                Customer   Bank
 Nov 01             186,101.78         Fayette Memorial ACH Items                                         9488265515
 Nov 01                  16.01         Merchant Service Merch Dep 181030 79132157539                      9488915667
 Nov 02             164,442.11         Fayette Memorial ACH Items                                         9488440566
 Nov 02               1,223.18         Keybridge Bdr Cl Remit                                             9488014549
 Nov 02                  11.98         Merchant Service Merch Dep 181031 79132157539                      9488991040
 Nov 05              80,957.92         Fayette Memorial ACH Items                                         9488602205
 Nov 05               3,617.45         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488392383
 Nov 05                 197.50         Corvel Treasury Hcclaimpmt 55010670                                9488306410
 Nov 05                 134.21         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488392379
 Nov 05                 129.09         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488486053
 Nov 05                  31.63         Merchant Service Merch Dep 181101 79132157539                      9488730301
 Nov 05                  11.07         Merchant Service Merch Dep 181101 79132157539                      9488275285
 Nov 06             131,291.17         Fayette Memorial ACH Items                                         9488934695
 Nov 06                 368.08         Corvel Treasury Hcclaimpmt 55107446                                9488377409
 Nov 07             104,673.51         Fayette Memorial ACH Items                                         9488999958
 Nov 07                 898.00         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488589014
 Nov 07                  24.85         Merchant Service Merch Dep 181105 79132157539                      9488433880
 Nov 08             109,715.70         Fayette Memorial ACH Items                                         9488896142
 Nov 08                  26.90         Merchant Service Merch Dep 181106 79132157539                      9488436233
 Nov 09             106,574.83         Fayette Memorial ACH Items                                         9488891945
 Nov 09                  47.62         Merchant Service Merch Dep 181107 79132157539                      9488656722
 Nov 09                  12.60         Merchant Service Merch Dep 181107 79132157539                      9488656990
 Nov 13             183,223.18         Fayette Memorial ACH Items                                         9488094273
 Nov 13                  23.85         Merchant Service Merch Dep 181108 79132157539                      9488208912
 Nov 14             196,537.72         Fayette Memorial ACH Items                                         9488710946
 Nov 14                 395.00         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488459218
 Nov 14                  44.19         Merchant Service Merch Dep 181112 79132157539                      9488234211
 Nov 15              91,749.88         Fayette Memorial ACH Items                                         9488801825
 Nov 15              21,606.55         340b Edi Pymnts Na                                                 9488573968
 Nov 15                   9.05         Merchant Service Merch Dep 181113 79132157539                      9488503689
 Nov 16             150,527.37         Fayette Memorial ACH Items                                         9488016771
 Nov 16                  18.08         Merchant Service Merch Dep 181114 79132157539                      9488528056
 Nov 19             166,863.52         Fayette Memorial ACH Items                                         9488075097
 Nov 19              38,816.74         340b Edi Pymnts Na                                                 9488271943
 Nov 19              22,848.40         340b Edi Pymnts Na                                                 9488988371
 Nov 19                  12.44         Merchant Service Merch Dep 181116 79132157539                      9488368402
 Nov 19                  10.39         Merchant Service Merch Dep 181115 79132157539                      9488932324
 Nov 20             233,348.72         Fayette Memorial ACH Items                                         9488891415
 Nov 20                 228.00         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488662244
 Nov 21               2,220.64         Fayette Memorial ACH Items                                         9488995353
 Nov 21                  48.73         Merchant Service Merch Dep 181119 79132157539                      9488519987
 Nov 23             124,200.99         Fayette Memorial ACH Items                                         9488054055
 Nov 23                   1.48         Merchant Service Merch Dep 181120 79132157539                      9488665728
 Nov 26             211,881.04         Fayette Memorial ACH Items                                         9488144122
 Nov 26                  15.46         Merchant Service Merch Dep 181121 79132157539                      9488918737
 Nov 27              80,210.24         Fayette Memorial ACH Items                                         9488240299
 Nov 27               1,830.41         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488118642
 Nov 27                   0.20         Mdwise Inc Hcclaimpmt Fayette Memoria                              9488118640
 Nov 28              83,245.85         Fayette Memorial ACH Items                                         9488387483
 Nov 28                  29.98         Merchant Service Merch Dep 181126 79132157539                      9488890132
 Nov 29              90,686.04         Fayette Memorial ACH Items                                         9488524915
 Nov 29                  19.28         Merchant Service Merch Dep 181127 79132157539                      9488131954
 Nov 30             130,219.28         Fayette Memorial ACH Items                                         9488708423
 Nov 30              14,834.61         Wire # 004164 Org Fayette Region Fed # 001182                      9485002177
 Nov 30                  33.57         Merchant Service Merch Dep 181128 79132157539                      9488374444
 Total Electronic Deposits: $2,736,248.07
 Total number of Electronic Deposits: 55


                                                                                                     Page 2 of 6
Case 18-07762-JJG-11            Doc 179        Filed 01/03/19       EOD 01/03/19 13:15:00    Pg 41 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking:                           0570

 Electronic withdrawals this statement period
                                                                                            Reference numbers
 Date             Amount ($)        Activity                                                Customer   Bank
 Nov 01           -254,512.98       Wire # 100804 Bnf Automatic Data Fed # 000587                      9485004135
 Nov 01            -30,000.00       Wire # 101176 Bnf Risk Mgmt    Fed # 000869                        9485004134
 Nov 01            -12,476.15       Wire # 101054 Bnf Mckesson Corpo Fed # 000776                      9485004133
 Nov 01            -10,025.53       Wire # 101175 Bnf Amerisource Be Fed # 000870                      9485004132
 Nov 01             -3,664.37       Wire # 101634 Bnf US Foods     Fed # 001142                        9485004131
 Nov 01             -2,566.53       Wire # 100799 Bnf Automatic Data Fed # 000556                      9485004130
 Nov 01            -20,833.33       Fayettememor0570 Nwr 181101 -sett-tmcw ACH                         9488569233
 Nov 01            -10,798.00       Fayettememor0570 Fayettemem -sett-tmcw ACH                         9488595748
 Nov 01             -6,979.91       Orchard Software ACH Col 181101 F078                               9488511259
 Nov 01               -125.00       Trade Services Osb595m                                             9488362184
 Nov 01                -30.00       Trade Services Osb595m                                             9488362182
 Nov 02             -3,758.00       Wire # 100713 Bnf Amerisource Be Fed # 000547                      9485003394
 Nov 02            -18,052.60       Fayettememor0570 Medicus 181102 -sett-tmcw ACH                     9488732205
 Nov 02             -1,872.10       Merch Svc Bkcrd Fees 181031 899000002045092                        9488074190
 Nov 02               -313.02       Benicomppanam185 Cash Conc                                         9488281569
 Nov 02               -246.00       Merchant Service Merch Fee 181031 79132157539                      9488991328
 Nov 02               -218.91       Merch Svc Bkcrd Fees 181031 899000002044889                        9488074185
 Nov 02               -105.44       Merch Svc Bkcrd Fees 181031 899000002119665                        9488074197
 Nov 02                -43.25       Merch Svc Bkcrd Fees 181031 899000002044913                        9488074186
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002471868                        9488074211
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002337796                        9488074205
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002119673                        9488074198
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002044970                        9488074187
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002045050                        9488074189
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002045118                        9488074191
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002045142                        9488074193
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002045159                        9488074194
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002045035                        9488074188
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002045126                        9488074192
 Nov 02                 -9.95       Merch Svc Bkcrd Fees 181031 899000002045167                        9488074195
 Nov 05            -60,000.00       Wire # 100324 Bnf Zawna Health, Fed # 000355                       9485003448
 Nov 05            -11,474.66       Wire # 100985 Bnf Amerisource Be Fed # 000780                      9485003447
 Nov 05             -7,002.62       Wire # 102310 Bnf Medline Indust Fed # 001311                      9485003446
 Nov 05             -2,520.00       Wire # 100986 Bnf Aya Healthcare Fed # 000781                      9485003445
 Nov 06             -4,524.62       Wire # 101620 Bnf US Foods     Fed # 000777                        9485002914
 Nov 06            -50,454.07       Premium Assignme Insur.pmt. 110518 Web Ins Pmt                     9488671247
 Nov 06             -1,291.36       Fayettememor0570 Eps 181106 -sett-tmcw ACH                         9488277850
 Nov 07            -24,921.23       Wire # 101332 Bnf Mckesson Corpo Fed # 000571                      9485002956
 Nov 07            -13,990.02       Wire # 100663 Bnf True Scripts Fed # 000231                        9485002955
 Nov 07             -8,898.73       Wire # 101333 Bnf Amerisource Be Fed # 000572                      9485002954
 Nov 07               -780.00       Wire # 102439 Bnf Shared Medical Fed # 001080                      9485002953
 Nov 07             -9,510.66       Cardinal Health, Xxxxxxxxxx 0015723778 2220                        9488607921
 Nov 07             -5,667.67       Cardinal Health, Xxxxxxxxxx 0008106275 2220                        9488607920
 Nov 07               -238.26       Fayettememor0570 Cardinal -sett-tmcw ACH                           9488392188
 Nov 08               -261.64       Wire # 100940 Bnf US Foods     Fed # 000794                        9485003318
 Nov 08               -179.57       Wire # 101469 Bnf Amerisource Be Fed # 001137                      9485003317
 Nov 08                -44.33       Fayettememor0570 Orthoclin -sett-tmcw ACH                          9488508313
 Nov 09            -15,182.40       Wire # 103745 Bnf Cynet Healthst Fed # 002217                      9485004399
 Nov 09             -7,503.80       Wire # 102812 Bnf Medline Indust Fed # 001664                      9485004398
 Nov 09               -536.53       Wire # 100830 Bnf Amerisource Be Fed # 000660                      9485004397
 Nov 09               -460.00       Wire # 103744 Bnf Aya Healthcare Fed # 002216                      9485004396
 Nov 09            -17,748.12       Fayettememor0570 Orthoclin -sett-tmcw ACH                          9488384470
 Nov 13            -21,010.50       Wire # 103873 Bnf Cynet Healthst Fed # 002141                      9485004755
 Nov 13             -9,721.24       Wire # 103371 Bnf Mckesson Corpo Fed # 001920                      9485004754
 Nov 13             -9,058.11       Wire # 101325 Bnf Amerisource Be Fed # 000836                      9485004753
 Nov 13             -8,700.00       Wire # 100341 Bnf Cima Energy, L Fed # 000139                      9485004752
 Nov 13             -6,149.75       Wire # 101324 Bnf US Foods     Fed # 000835                        9485004751



                                                                                                  Page 3 of 6
Case 18-07762-JJG-11            Doc 179        Filed 01/03/19       EOD 01/03/19 13:15:00    Pg 42 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking:                           0570

 Electronic withdrawals this statement period (continued)
                                                                                            Reference numbers
 Date             Amount ($)        Activity                                                Customer   Bank
 Nov 13             -4,123.00       Wire # 100340 Bnf Fisher Scienti Fed # 000138                      9485004750
 Nov 13            -31,237.90       Clms Fayhsp Siho Cash Conc Fayhsp                                  9488553073
 Nov 13             -7,793.20       Fayettememor0570 Jacksonnrs -sett-tmcw ACH                         9488557959
 Nov 13             -1,665.00       Dpt Work Dev -li Payment 181113 0-073272                           9488240670
 Nov 13               -493.89       Fayettememor0570 Surgicalpr -sett-tmcw ACH                         9488186995
 Nov 14           -576,720.89       Wire # 101268 Bnf Automatic Data Fed # 000845                      9485003392
 Nov 14           -248,409.81       Wire # 101355 Bnf Adp, Llc.   Fed # 000866                         9485003391
 Nov 14            -20,296.86       Wire # 101997 Bnf True Scripts Fed # 001052                        9485003390
 Nov 14             -8,313.14       Wire # 101998 Bnf Medline Indust Fed # 001053                      9485003389
 Nov 14             -2,471.39       Wire # 101356 Bnf Amerisource Be Fed # 000849                      9485003388
 Nov 14             -2,346.62       Wire # 101291 Bnf Automatic Data Fed # 000851                      9485003387
 Nov 14             -2,536.80       Fayettememor0570 Jacksonnrs -sett-tmcw ACH                         9488108631
 Nov 15             -3,202.18       Wire # 101232 Bnf US Foods       Fed # 000891                      9485004475
 Nov 15               -579.17       Wire # 102502 Bnf Medline Indust Fed # 001521                      9485004474
 Nov 16             -8,851.26       Wire # 101518 Bnf Amerisource Be Fed # 000941                      9485004465
 Nov 16             -5,351.59       Wire # 104169 Bnf Medline Indust Fed # 001966                      9485004464
 Nov 16             -4,910.36       Wire # 103208 Bnf Amerisource Be Fed # 001650                      9485004463
 Nov 16               -836.89       Wire # 101519 Bnf Mckesson Corpo Fed # 000942                      9485004462
 Nov 16               -512.52       Wire # 101517 Bnf Greer Laborato Fed # 000940                      9485004461
 Nov 16               -256.49       Wire # 103468 Bnf Mckesson Corpo Fed # 001712                      9485004460
 Nov 16             -1,234.26       Fayettememor0570 Fayettemem -sett-tmcw ACH                         9488476090
 Nov 19            -20,201.50       Wire # 101213 Bnf Cynet Healthst Fed # 000804                      9485003168
 Nov 19            -13,183.64       Wire # 101211 Bnf Amerisource Be Fed # 000802                      9485003167
 Nov 19            -12,384.75       Wire # 101210 Bnf Mckesson Corpo Fed # 000801                      9485003166
 Nov 19             -7,035.18       Wire # 103332 Bnf Fisher Scienti Fed # 001688                      9485003165
 Nov 19             -6,895.75       Wire # 101049 Bnf US Foods       Fed # 000707                      9485003164
 Nov 19             -5,403.45       Wire # 102200 Bnf Medline Indust Fed # 001194                      9485003163
 Nov 19             -2,555.00       Wire # 101212 Bnf Aya Healthcare Fed # 000803                      9485003162
 Nov 19            -17,089.35       Fayettememor0570 Medi-dose -sett-tmcw ACH                          9488097366
 Nov 19             -1,457.59       IN Sales/use Tax Intax 181116 18z00240397021                       9488033683
 Nov 19                -82.50       Fayettememor0570 Cardinal -sett-tmcw ACH                           9488425218
 Nov 20               -780.00       Wire # 103639 Bnf Shared Medical Fed # 001963                      9485003936
 Nov 20             -2,486.40       Fayettememor0570 Jacksonnrs -sett-tmcw ACH                         9488342332
 Nov 20                -20.51       Fayettememor0570 Medi-dose -sett-tmcw ACH                          9488182593
 Nov 21            -17,440.22       Wire # 101052 Bnf Amerisource Be Fed # 000753                      9485003749
 Nov 21             -6,844.12       Wire # 101054 Bnf True Scripts Fed # 000755                        9485003748
 Nov 21             -3,786.09       Wire # 101053 Bnf Mckesson Speci Fed # 000754                      9485003747
 Nov 21             -3,478.29       Wire # 102410 Bnf Medline Indust Fed # 001462                      9485003746
 Nov 21               -622.51       Wire # 103815 Bnf Arrow Internat Fed # 002202                      9485003745
 Nov 23            -35,241.65       Siho Insurance S Fayhsp Adm Admin Fayhsp                           9488674488
 Nov 26            -19,651.50       Wire # 100479 Bnf Cynet Healthst Fed # 000442                      9485003562
 Nov 26            -17,003.38       Wire # 100649 Bnf Amerisource Be Fed # 000558                      9485003561
 Nov 26             -6,397.23       Wire # 101977 Bnf Medline Indust Fed # 001300                      9485003560
 Nov 26             -5,145.00       Wire # 100480 Bnf Aya Healthcare Fed # 000441                      9485003559
 Nov 26             -1,143.08       Wire # 102105 Bnf Medline Indust Fed # 001352                      9485003558
 Nov 26                -58.41       Wire # 100825 Bnf Bio-rad Labora Fed # 000701                      9485003557
 Nov 26            -16,002.49       Fayettememor0570 Medstaffng -sett-tmcw ACH                         9488816199
 Nov 27             -9,799.35       Wire # 100735 Bnf Novarad Corpor Fed # 000648                      9485003488
 Nov 27             -4,528.91       Wire # 100746 Bnf US Foods       Fed # 000659                      9485003487
 Nov 27             -4,061.00       Wire # 102401 Bnf Fisher Scienti Fed # 001372                      9485003486
 Nov 28           -533,048.79       Wire # 101015 Bnf Automatic Data Fed # 000501                      9485003353
 Nov 28             -6,182.31       Wire # 101217 Bnf Amerisource Be Fed # 000570                      9485003352
 Nov 28             -5,312.90       Wire # 101215 Bnf True Scripts Fed # 000569                        9485003351
 Nov 28             -1,915.74       Wire # 101021 Bnf Automatic Data Fed # 000503                      9485003350
 Nov 28               -780.00       Wire # 102015 Bnf Shared Medical Fed # 000812                      9485003349
 Nov 28             -8,494.86       Cardinal Health, Xxxxxxxxxx 0015723778 2220                        9488095316
 Nov 28             -5,713.86       Cardinal Health, Xxxxxxxxxx 0008106275 2220                        9488095315



                                                                                                  Page 4 of 6
Case 18-07762-JJG-11                 Doc 179         Filed 01/03/19      EOD 01/03/19 13:15:00    Pg 43 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking:                                  0570

 Electronic withdrawals this statement period (continued)
                                                                                                 Reference numbers
 Date                Amount ($)          Activity                                                Customer     Bank
 Nov 29               -222,303.37        Wire # 101412 Bnf Adp, Llc.   Fed # 000979                           9485004068
 Nov 29                 -4,883.92        Wire # 103027 Bnf Medline Indust Fed # 001829                        9485004067
 Nov 29                 -4,378.89        Wire # 103028 Bnf Mckesson Corpo Fed # 001830                        9485004066
 Nov 29                 -4,253.21        Wire # 101133 Bnf US Foods     Fed # 000806                          9485004065
 Nov 29                   -998.23        Wire # 103457 Bnf Medline Indust Fed # 002054                        9485004064
 Nov 29                 -2,080.58        Benicomppanam185 Cash Conc                                           9488391268
 Nov 30                 -9,955.23        Wire # 102353 Bnf Amerisource Be Fed # 001549                        9485005673
 Nov 30                 -2,537.50        Wire # 105344 Bnf Aya Healthcare Fed # 002947                        9485005672
 Nov 30                   -969.26        Fayettememor0570 Cardinal -sett-tmcw ACH                             9488402722
 Total Electronic Withdrawals: -$2,661,291.18
 Total number of Electronic Withdrawals: 123


 Fees and service charges this statement period                                                  Bank
                                                                                                 reference
 Date                Amount ($)          Activity                                                number
 Nov 14                 -2,484.36        Service Charge                                          0000001926
 Total Fees and Service Charges: -$2,484.36
 Total number of Fees and Service Charges: 1


 Transfers to other accounts this statement period                                               Bank
                                                                                                 reference
 Date                Amount ($)          Activity                                                number
 Nov 01              -13,889.59        Tmw Funds Transfer To Account      Xxxxxx0539             0T48800922
 Nov 02              -13,834.34        Tmw Funds Transfer To Account      Xxxxxx0539             0T48808893
 Nov 05               -1,370.32        Tmw Funds Transfer To Account      Xxxxxx0539             0T48823422
 Nov 06               -2,242.05        Tmw Funds Transfer To Account      Xxxxxx0539             0T48833248
 Nov 06                   -3.00        Tmw Funds Transfer To Account      Xxxxxx0539             0T48833258
 Nov 07               -7,077.83        Tmw Funds Transfer To Account      Xxxxxx0539             0T48843033
 Nov 08              -24,003.58        Tmw Funds Transfer To Account      Xxxxxx0539             0T48849253
 Nov 09             -152,896.52        Tmw Funds Transfer To Account      Xxxxxx0539             0T48853310
 Nov 13              -14,691.87        Tmw Funds Transfer To Account      Xxxxxx0539             0T48874584
 Nov 13              -68,686.15        Tmw Funds Transfer To Account      Xxxxxx0539             0T48880751
 Nov 14               -3,078.00        Tmw Funds Transfer To Account      Xxxxxx0539             0T48890702
 Nov 15              -41,284.14        Tmw Funds Transfer To Account      Xxxxxx0539             0T48903297
 Nov 16              -17,262.31        Tmw Funds Transfer To Account      Xxxxxx0539             0T48911268
 Nov 19               -3,221.93        Tmw Funds Transfer To Account      Xxxxxx0539             0T48917502
 Nov 20              -49,119.65        Tmw Funds Transfer To Account      Xxxxxx0539             0T48934848
 Nov 21              -22,660.87        Tmw Funds Transfer To Account      Xxxxxx0539             0T48944349
 Nov 26              -12,467.40        Tmw Funds Transfer To Account      Xxxxxx0539             0T48957346
 Nov 27             -151,450.04        Tmw Funds Transfer To Account      Xxxxxx0539             0T48969546
 Nov 28              -37,792.50        Tmw Funds Transfer To Account      Xxxxxx0539             0T48979243
 Nov 29               -8,742.25        Tmw Funds Transfer To Account      Xxxxxx0539             0T48988508
 Nov 30               -3,939.82        Tmw Funds Transfer To Account      Xxxxxx0539             0T48995966
 Total Transferred to Other Accounts: -$649,714.16
 Total number of Transfers to Other Accounts: 21


        Lowest daily balance
        Your lowest daily balance this statement period was $22,233.52
        on November 29, 2018.

                                                                                                       Page 5 of 6
Case 18-07762-JJG-11             Doc 179    Filed 01/03/19    EOD 01/03/19 13:15:00   Pg 44 of 86




 Commercial Checking statement
 November 1, 2018 to November 30, 2018




 Commercial Checking:                        0570




      Equal Opportunity Lender Rev. 07-05                                               MEMBER FDIC
                                                 www.comerica.com
                                                                                          Page 6 of 6
                                                                                                                           Business Statement
                 Case 18-07762-JJG-11                         Doc 179            Filed 01/03/19        EOD 01/03/19 13:15:00 Pg 45Account
                                                                                                                                    of 86Number:
                      P.O. Box 1800
                                                                                                                                                                         5957
                      Saint Paul, Minnesota 55101-0800                                                                                                       Statement Period:
                      8576        TRN                           S                  Y       ST01                                                                   Nov 1, 2018
                                                                                                                                                                      through
                                                                                                                                                                 Nov 30, 2018
                                                                                                               1010101010101010101010
                                                                                                               1010111101001100011011
                                                                                                               1010001000101001011010
                                                                                                               1001110101010001111001
                                                                                                               1101111000101100000000
                                                                                                               1100010011001000010101
                                                                                                               1010101110100111101000
                                                                                                               1001011100011000000011
                                                                                                               1100001010010001001000
                                                                                                               1101010001100100011111
                                                                                                               1001110110010010101110
                                                                                                               1001010101011010100101
                                                                                                               1010011101010000111100
                                                                                                               1000110000001011011101
                                                                                                               1011110111110100111010
                                                                                                               1001011001000010001101
                                                                                                               1100000110111011100000
                                                                                                               1101110110001011110011
                                                                                                                                                                 Page 1 of 36
                                                                                                               1111101001110111011110
                                                                                                               1111110100101101010101
                                                                                                               1101101100100011101000
                                                                                                               1111111111111111111111

                       AAFDTDTFFADDFDDTFTAAFADFFTDDFFFFATTDADTTDTDDTTAFAFFAFFTTATTDADDTA

                       000070329 03 SP   106481817607008 S
                       FAYETTE MEMORIAL HOSPITAL
                       ASSOCIATION INC
                                                                                                          %                                              To Contact U.S. Bank
                       FAYETTE REGIONAL HEALTH SYSTEMS                                                    Commercial Customer
                       1941 VIRGINIA AVE                                                                  Service:                                             1-800-377-3053
                       CONNERSVILLE IN 47331-2833

                                                                                                          U.S. Bank accepts Relay Calls
                                                                                                          Internet:                                               usbank.com




NEWS FOR YOU
           Recognize your employees for a job well done with a U.S. Bank Rewards Visa® Card. Easy online ordering at
           usbankrewardsconnect.com.


ANALYZED CHECKING                                                                                                                                             Member FDIC
U.S. Bank National Association                                                                                                              Account Number              -5957
Account Summary
                                        # Items
Beginning Balance on Nov 1                             $                 177,483.31
Customer Deposits                          20                            175,251.06
Other Deposits                            1031                         2,513,005.15
Other Withdrawals                          46                          2,716,432.57-
       Ending Balance on Nov 30, 2018 $                                  149,306.95

Customer Deposits
Number              Date            Ref Number                               Amount           Number      Date                          Ref Number                  Amount
                    Nov 1           8955039482                              7,200.79                      Nov 19                        8058624880                   270.00
                    Nov 2           9255283446                              3,918.58                      Nov 19                        8058624838                14,994.57
                    Nov 5           8058512837                              3,678.96                      Nov 19                        8058624855                25,646.66
                    Nov 6           8358111958                              1,755.32                      Nov 20                        8357670640                 1,705.31
                    Nov 7           8655569807                             74,399.62                      Nov 21                        8655833509                 3,426.73
                    Nov 8           8954862378                              3,937.03                      Nov 27                        8356444817                 4,247.66
                    Nov 9           9255132256                              1,052.99                      Nov 27                        8356444800                10,948.22
                    Nov 13          8450108801                              1,719.26                      Nov 29                        8954045269                 2,703.50
                    Nov 13          8450108781                              2,796.90                      Nov 29                        8954045261                 5,692.15
                    Nov 14          8658164471                              1,221.47                      Nov 30                        9255041666                 3,935.34
                                                                                                   Total Customer Deposits                           $           175,251.06

Other Deposits
Date  Description of Transaction                                                                                     Ref Number                                     Amount
Nov 1 Image Cash Letter Deposit                                                                                      8953127569                      $               10.00
Nov 1 MERCH 8032516430                                      CONNERSV DEPOSIT                                                                                         10.00
Nov 1 Electronic Deposit                                    From ANTHEM BLUE IN5C                                                                                    13.18
         REF=183030151242670N00                                1350781558HCCLAIMPMT3385743699
Nov 1 Electronic Deposit                                    From Greek Catholic U                                                                                     20.01
         REF=183040132926430N00                                1250522060HCCLAIMPMT350900741
Nov 1 Image Cash Letter Deposit                                                                                      8953538555                                       20.01
Nov 1 MERCH 8032516497                                      CONNERSV DEPOSIT                                                                                          25.00
Nov 1 Electronic Deposit                                    From UnitedHealthcare                                                                                     27.91
         REF=183040132925520N00                                3411289245HCCLAIMPMT350900741
Nov 1 Image Cash Letter Deposit                                                                                      8952947500                                       28.40
Nov 1 Image Cash Letter Deposit                                                                                      8953538901                                       40.00
Nov 1 Image Cash Letter Deposit                                                                                      8953301914                                       68.84
Nov 1 Image Cash Letter Deposit                                                                                      8952749266                                       70.81
Nov 1 Electronic Deposit                                    From ANTHEM BLUE IN5C                                                                                     77.04
         REF=183030151242170N00                                1350781558HCCLAIMPMT3385743696
                                                                        BALANCE YOUR ACCOUNT
                                                                        To keep track of all your transactions, you should balance your account every month. Please
                 Case 18-07762-JJG-11                          Doc      179
                                                                        examineFiled      01/03/19
                                                                                 this statement            EOD
                                                                                                 immediately.      01/03/19
                                                                                                               We will           13:15:00
                                                                                                                       assume that               Pg
                                                                                                                                   the balance and    46 of 86
                                                                                                                                                   transactions shown are
                                                                        correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.




Member FDIC
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 47Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101010000001011
                                                                                    1010001000101001011110
                                                                                    1001110101010000110101
                                                                                    1101111000101100111000
                                                                                    1100010100001000100101
                                                                                    1010101110100111100100
                                                                                    1001011100011000000011
                                                                                    1100001010010000000000
                                                                                    1101010001100100110111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110010100110010
                                                                                    1001010101011101110101
                                                                                    1010011101000011101100
                                                                                    1000110000000010101111
                                                                                    1011110101010100011010
                                                                                    1001011000111010000101
                                                                                    1100001111010011100000
                                                                                    1101110001011001101011
                                                                                    1111000001110000100010
                                                                                    1111010101011111001001
                                                                                    1101011100101111101000
                                                                                    1111111111111111111111

                                                                                                                              Page 2 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                          Ref Number                             Amount
Nov 1 Electronic Deposit                     From AARP Supplementa                                                                80.29
         REF=183040132926120N00                 1362739571HCCLAIMPMT350900741
Nov 1 Image Cash Letter Deposit                                                           8953469015                               90.12
Nov 1 MERCH 8032516455                       CONNERSV DEPOSIT                                                                     100.00
Nov 1 Image Cash Letter Deposit                                                           8952826079                              106.42
Nov 1 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                116.37
         REF=183030151242210N00                 1350781558HCCLAIMPMT3385743698
Nov 1 Electronic Deposit                     From MERCH SVC                                                                       120.50
         REF=183050106293600N00                 1246827607BKCRD DEP 899000002119665
Nov 1 Electronic Deposit                     From UnitedHealthcare                                                                120.98
         REF=183040132926660N00                 1111187726HCCLAIMPMT350900741
Nov 1 Electronic Deposit                     From CIGNA                                                                           127.57
         REF=183040146841490N00                 5015938280HCCLAIMPMT201801078282616
Nov 1 Image Cash Letter Deposit                                                           8953440420                              131.58
Nov 1 Electronic Deposit                     From HUMANA INS CO                                                                   162.92
         REF=183040131440180N00                 1391263473EFPAYMENT 296806
Nov 1 Image Cash Letter Deposit                                                           8952826081                              187.45
Nov 1 Electronic Deposit                     From AARP Supplementa                                                                195.35
         REF=183040132926160N00                 1362739571HCCLAIMPMT350900741
Nov 1 Image Cash Letter Deposit                                                           8953015132                              235.13
Nov 1 Electronic Deposit                     From MERCH SVC                                                                       254.90
         REF=183050106293580N00                 1246827607BKCRD DEP 899000002044889
Nov 1 MERCH 8033124630                       CONNERSV DEPOSIT                                                                     264.98
Nov 1 Electronic Deposit                     From HUMANA INS CO                                                                   294.21
         REF=183040131440200N00                 1391263473EFPAYMENT 317106
Nov 1 MERCH 8032514971                       CONNERSV DEPOSIT                                                                     330.80
Nov 1 Electronic Deposit                     From 36 TREAS 310                                                                    336.82
         REF=183050091782860N00                 9101036151 MISC PAY350900741360012
Nov 1 MERCH 8032515846                       CONNERSV DEPOSIT                                                                      423.71
Nov 1 Image Cash Letter Deposit                                                           8952951119                             1,044.04
Nov 1 Electronic Deposit                     From 36 TREAS 310                                                                   1,053.00
         REF=183050091782760N00                 9101036151 MISC PAY350900741360012
Nov 1 Electronic Deposit                     From WPS                                                                            1,171.63
         REF=183040155525200N00                 6391268299HCCLAIMPMT1508825720
Nov 1 Electronic Deposit                     From ANTHEM BLUE ME5C                                                               1,350.25
         REF=183030151241860N00                 3311705652HCCLAIMPMT3385743700
Nov 1 Electronic Deposit                     From WPS                                                                            2,031.52
         REF=183040155525180N00                 6391268299HCCLAIMPMT1518927128
Nov 1 Electronic Deposit                     From MERCH SVC                                                                      2,233.43
         REF=183050106293590N00                 1246827607BKCRD DEP 899000002045092
Nov 1 Electronic Deposit                     From ANTHEM BLUE IN5C                                                               2,286.95
         REF=183030151242190N00                 1350781558HCCLAIMPMT3385743697
Nov 1 Image Cash Letter Deposit                                                           8953469009                            8,701.84
Nov 1 Electronic Deposit                     From WISCONSIN PHYSIC                                                             26,249.29
         REF=183040118135190N00                 4391268299HCCLAIMPMT150064
Nov 1 Electronic Deposit                     From ANTHEM BLUE IN5C                                                             33,437.64
         REF=183030151242860N00                 1350781558HCCLAIMPMT3385743695
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5F                                                                   5.29
         REF=183040146380020N00                 3350781558HCCLAIMPMT3385875168
Nov 2 Electronic Deposit                     From PALMETTO GBA                                                                       6.26
         REF=183040135217770N00                 9000000096HCCLAIMPMT1518927128
Nov 2 Electronic Deposit                     From Greek Catholic U                                                                   8.40
         REF=183050137974900N00                 1250522060HCCLAIMPMT350900741
Nov 2 Electronic Deposit                     From ST OF INDIANA                                                                    14.00
         REF=183050131478020N00                 1356000158PAYABLES   0000064200
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 48Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 3 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                      Ref Number                  Amount
Nov 2 Electronic Deposit                     From SF MUTUAL                                                        20.01
         REF=183050149820610N00                 9H18SF0001HCCLAIMPMT118228498GH103
                                                1
Nov 2 Electronic Deposit                     From SF MUTUAL                                                         20.01
         REF=183050149820630N00                 9H18SF0001HCCLAIMPMT118228507GH103
                                                1
Nov 2 Image Cash Letter Deposit                                                       9252768618                    25.00
Nov 2 Image Cash Letter Deposit                                                       9252787297                    29.60
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                  41.00
         REF=183040146378240N00                 1350781558HCCLAIMPMT3385875172
Nov 2 Electronic Deposit                     From Managed Health S                                                  52.00
         REF=183050129192560N00                 2391821211HCCLAIMPMT
Nov 2 Electronic Deposit                     From AETNA AS01                                                        54.41
         REF=183040100662640N00                 1066033492HCCLAIMPMT1518927128
Nov 2 MERCH 8032516455                       CONNERSV DEPOSIT                                                       65.00
Nov 2 Electronic Deposit                     From CareSource India                                                  71.00
         REF=183040172687500Y00                 1320121856HCCLAIMPMT042000016067114
Nov 2 Electronic Deposit                     From UMR ELECTROLUX                                                    71.70
         REF=183050137974040N00                 1341694736HCCLAIMPMT350900741
Nov 2 Image Cash Letter Deposit                                                       9252788568                    80.00
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                  94.45
         REF=183040146378160N00                 1350781558HCCLAIMPMT3385875179
Nov 2 Image Cash Letter Deposit                                                       9254192835                    96.37
Nov 2 Electronic Deposit                     From AETNA A04                                                         97.59
         REF=183040118136250N00                 1066033492HCCLAIMPMT1518927128
Nov 2 Electronic Deposit                     From UMR ELECTROLUX                                                   107.12
         REF=183050137974060N00                 1341694736HCCLAIMPMT350900741
Nov 2 Image Cash Letter Deposit                                                       9252787299                   110.98
Nov 2 Electronic Deposit                     From UNITEDHEALTHCARE                                                 125.17
         REF=183050137974670N00                 1411289245HCCLAIMPMT350900741
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5F                                                 130.17
         REF=183040146380000N00                 3350781558HCCLAIMPMT3385875167
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 131.71
         REF=183040146379380N00                 1350781558HCCLAIMPMT3385875178
Nov 2 Electronic Deposit                     From CareSource India                                                 149.57
         REF=183040172687240Y00                 1320121856HCCLAIMPMT042000016067099
Nov 2 Electronic Deposit                     From MERCH SVC                                                        194.86
         REF=183060096953160N00                 1246827607BKCRD DEP 899000002045092
Nov 2 Image Cash Letter Deposit                                                       9253024945                   200.00
Nov 2 Image Cash Letter Deposit                                                       9253169276                   212.91
Nov 2 Electronic Deposit                     From UnitedHealthcare                                                 222.35
         REF=183050137975150N00                 1111187726HCCLAIMPMT350900741
Nov 2 Electronic Deposit                     From Medica                                                           292.94
         REF=183050137975320N00                 1111194265HCCLAIMPMT350900741
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 293.04
         REF=183040146379400N00                 1350781558HCCLAIMPMT3385875177
Nov 2 Image Cash Letter Deposit                                                       9252788566                   300.00
Nov 2 Electronic Deposit                     From HUMANA GEORGES                                                   362.00
         REF=183050137771720N00                 9391263BVSHCCLAIMPMT296806
Nov 2 Electronic Deposit                     From MERCH SVC                                                        389.00
         REF=183060096953170N00                 1246827607BKCRD DEP 899000002119665
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 463.20
         REF=183040146378100N00                 1350781558HCCLAIMPMT3385875175
Nov 2 Electronic Deposit                     From Managed Health S                                                 533.93
         REF=183050129192580N00                 2391821211HCCLAIMPMT
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 49Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101010100001011
                                                                                    1010001000101001000110
                                                                                    1001110101010001100001
                                                                                    1101111000101100011100
                                                                                    1100010101001001100001
                                                                                    1010101110100111011110
                                                                                    1001011100011000000011
                                                                                    1100001010010001101000
                                                                                    1101010001100111000111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110010001001010
                                                                                    1001010101010011100001
                                                                                    1010011101011010010000
                                                                                    1000110000111010111111
                                                                                    1011110111001100000110
                                                                                    1001011001101010010101
                                                                                    1100000101010110011000
                                                                                    1101110100001111000011
                                                                                    1111001011011111100010
                                                                                    1111101101011001010001
                                                                                    1101001100100111101000
                                                                                    1111111111111111111111

                                                                                                                              Page 4 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                          Ref Number                             Amount
Nov 2 Electronic Deposit                     From CareSource India                                                                578.02
         REF=183040172687400Y00                 1320121856HCCLAIMPMT042000016067109
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                613.09
         REF=183040146378120N00                 1350781558HCCLAIMPMT3385875176
Nov 2 Electronic Deposit                     From WPS                                                                             738.09
         REF=183050157140150N00                 6391268299HCCLAIMPMT1508825720
Nov 2 Image Cash Letter Deposit                                                           9253436332                              832.60
Nov 2 MERCH 8032515846                       CONNERSV DEPOSIT                                                                     832.87
Nov 2 Electronic Deposit                     From UnitedHealthcare                                                                833.88
         REF=183050137975190N00                 1111187726HCCLAIMPMT350900741
Nov 2 MERCH 8033124630                       CONNERSV DEPOSIT                                                                    1,178.07
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                               1,294.68
         REF=183040146378200N00                 1350781558HCCLAIMPMT3385875171
Nov 2 Electronic Deposit                     From AETNA AS01                                                                     1,340.00
         REF=183040118136050N00                 1066033492HCCLAIMPMT1508825720
Nov 2 Electronic Deposit                     From UNITEDHEALTHCARE                                                               1,974.78
         REF=183050137974730N00                 1411289245HCCLAIMPMT350900741
Nov 2 Electronic Deposit                     From WPS                                                                            2,093.70
         REF=183050157140130N00                 6391268299HCCLAIMPMT1518927128
Nov 2 Electronic Deposit                     From ST OF INDIANA                                                                  3,699.49
         REF=183050131477950N00                 1356000158PAYABLES    0000064200
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                               3,704.39
         REF=183040146378220N00                 1350781558HCCLAIMPMT3385875174
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                               6,125.62
         REF=183040146378180N00                 1350781558HCCLAIMPMT3385875173
Nov 2 Electronic Deposit                     From WISCONSIN PHYSIC                                                             11,182.74
         REF=183050131555450N00                 4391268299HCCLAIMPMT150064
Nov 2 Electronic Deposit                     From UNITEDHEALTHCARE                                                             13,101.50
         REF=183050137974710N00                 1411289245HCCLAIMPMT350900741
Nov 2 Electronic Deposit                     From Managed Health S                                                             15,262.62
         REF=183050129192600N00                 2391821211HCCLAIMPMT
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                             20,955.68
         REF=183040146378140N00                 1350781558HCCLAIMPMT3385875170
Nov 2 Electronic Deposit                     From ANTHEM BLUE IN5C                                                             38,315.04
         REF=183040146379770N00                 1350781558HCCLAIMPMT3385875169
Nov 5 Electronic Deposit                     From Greek Catholic U                                                                   0.50
         REF=183060134461340N00                 1250522060HCCLAIMPMT350900741
Nov 5 Electronic Deposit                     From SF MUTUAL                                                                          9.89
         REF=183090066798310N00                 9H18SF0001HCCLAIMPMT118229156GH110
                                                1
Nov 5 Electronic Deposit                     From GLOBAL PAYMENTS                                                                  10.00
         REF=183090071483280N00                 5469221406GLOBAL DEP8788014231394
Nov 5 MERCH 8032515994                       CONNERSV DEPOSIT                                                                      10.00
Nov 5 Electronic Deposit                     From UNITED AMERICAN                                                                  10.81
         REF=183090095082250N00                 5630780404HCCLAIMPMT
Nov 5 Electronic Deposit                     From HUMANA GOVT BUSI                                                                 12.43
         REF=183050155641130N00                 2610647538HCCLAIMPMT2190417135
Nov 5 MERCH 8032516430                       CONNERSV DEPOSIT                                                                      15.00
Nov 5 Image Cash Letter Deposit                                                           8054888065                               15.18
Nov 5 Image Cash Letter Deposit                                                           8053382532                               20.00
Nov 5 Electronic Deposit                     From ANTHEM BLUE IN5F                                                                 20.01
         REF=183050149074410N00                 3350781558HCCLAIMPMT3385941934
Nov 5 Image Cash Letter Deposit                                                           8055123263                               20.86
Nov 5 Image Cash Letter Deposit                                                           8055661685                               21.30
Nov 5 MERCH 8032516455                       CONNERSV DEPOSIT                                                                      30.00
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 50Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 5 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                      Ref Number                  Amount
Nov 5 Electronic Deposit                     From AARP Supplementa                                                 32.67
         REF=183060134460660N00                 1362739571HCCLAIMPMT350900741
Nov 5 Image Cash Letter Deposit                                                       8055123265                    40.00
Nov 5 Image Cash Letter Deposit                                                       8053413689                    44.92
Nov 5 Electronic Deposit                     From MERCH SVC                                                         53.00
         REF=183090084346980N00                 1246827607BKCRD DEP 899000002044889
Nov 5 Image Cash Letter Deposit                                                       8055903221                    60.00
Nov 5 Image Cash Letter Deposit                                                       8055662882                    63.42
Nov 5 Electronic Deposit                     From HUMANA INS CO                                                     68.01
         REF=183060133670440N00                 1391263473EFPAYMENT 296806
Nov 5 Image Cash Letter Deposit                                                       8053388535                    75.00
Nov 5 Image Cash Letter Deposit                                                       8055353757                    80.00
Nov 5 Image Cash Letter Deposit                                                       8055123261                    83.00
Nov 5 Image Cash Letter Deposit                                                       8055353759                   120.30
Nov 5 Image Cash Letter Deposit                                                       8053384307                   143.52
Nov 5 Electronic Deposit                     From MDWISE INC                                                       169.33
         REF=183090084300990N00                 0061931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 5 Electronic Deposit                     From MERCH SVC                                                        195.00
         REF=183090084347010N00                 1246827607BKCRD DEP 899000002119665
Nov 5 Image Cash Letter Deposit                                                       8056098039                   200.00
Nov 5 MERCH 8032516455                       CONNERSV DEPOSIT                                                      200.00
Nov 5 Electronic Deposit                     From MERCH SVC                                                        236.59
         REF=183090084346990N00                 1246827607BKCRD DEP 899000002044913
Nov 5 MERCH 8033124630                       CONNERSV DEPOSIT                                                      255.00
Nov 5 MERCH 8033124630                       CONNERSV DEPOSIT                                                      260.92
Nov 5 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 296.04
         REF=183050149073840N00                 1350781558HCCLAIMPMT3385941936
Nov 5 Electronic Deposit                     From HUMANA INS CO                                                    337.73
         REF=183060133670120N00                 1391263473EFPAYMENT 296806
Nov 5 Electronic Deposit                     From UnitedHealthcare                                                 432.05
         REF=183060134460920N00                 1111187726HCCLAIMPMT350900741
Nov 5 MERCH 8033124630                       CONNERSV DEPOSIT                                                      493.99
Nov 5 Electronic Deposit                     From UMR                                                              523.15
         REF=183060134460150N00                 1999999100HCCLAIMPMT350900741
Nov 5 Image Cash Letter Deposit                                                       8056003725                   539.63
Nov 5 Image Cash Letter Deposit                                                       8055162190                   600.70
Nov 5 Electronic Deposit                     From MERCH SVC                                                        642.34
         REF=183090084347000N00                 1246827607BKCRD DEP 899000002045092
Nov 5 Electronic Deposit                     From UnitedHealthcare                                                 691.03
         REF=183060134460900N00                 1111187726HCCLAIMPMT350900741
Nov 5 Electronic Deposit                     From MDWISE INC                                                       708.16
         REF=183090084301070N00                 0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 5 MERCH 8032514971                       CONNERSV DEPOSIT                                                      782.32
Nov 5 MERCH 8032515846                       CONNERSV DEPOSIT                                                      837.60
Nov 5 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 897.00
         REF=183050149073820N00                 1350781558HCCLAIMPMT3385941935
Nov 5 MERCH 8032514971                       CONNERSV DEPOSIT                                                     1,177.49
Nov 5 Electronic Deposit                     From AARP Supplementa                                                1,259.10
         REF=183060134460680N00                 1362739571HCCLAIMPMT350900741
Nov 5 Electronic Deposit                     From ANTHEM BLUE IN5C                                                1,428.13
         REF=183050149074080N00                 1350781558HCCLAIMPMT3385941937
Nov 5 Electronic Deposit                     From UMR                                                             1,577.07
         REF=183060134460310N00                 1999999100HCCLAIMPMT350900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 51Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101011000000011
                                                                                    1010001000101001001010
                                                                                    1001110101010000111101
                                                                                    1101111000101100110000
                                                                                    1100010110001001111111
                                                                                    1010101110100111000000
                                                                                    1001011100011000100011
                                                                                    1100001010010011111000
                                                                                    1101010001100111111111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110011011110010
                                                                                    1001010101010011001001
                                                                                    1010011101110010000100
                                                                                    1000110000110010000111
                                                                                    1011110101100100111000
                                                                                    1001011000111010101101
                                                                                    1100001101101000010000
                                                                                    1101110001000100011011
                                                                                    1111011111101010100110
                                                                                    1111100100001011011001
                                                                                    1101111100100101101000
                                                                                    1111111111111111111111

                                                                                                                              Page 6 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                          Ref Number                              Amount
Nov 5 Electronic Deposit                     From UMR                                                                            1,651.95
         REF=183060134460290N00                 1999999100HCCLAIMPMT350900741
Nov 5 Electronic Deposit                     From WPS                                                                            1,704.80
         REF=183090073940000N00                 6391268299HCCLAIMPMT1518927128
Nov 5 Electronic Deposit                     From WPS                                                                            1,893.08
         REF=183090073940020N00                 6391268299HCCLAIMPMT1508825720
Nov 5 Image Cash Letter Deposit                                                           8053385840                             3,104.77
Nov 5 Electronic Deposit                     From MDWISE INC                                                                     3,205.74
         REF=183090076528440N00                 0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 5 Electronic Deposit                     From HUMANA GEORGES                                                                 4,071.00
         REF=183060133957450N00                 9391263BVSHCCLAIMPMT317106
Nov 5 Electronic Deposit                     From MDWISE INC                                                                     5,121.95
         REF=183090084301020N00                 0151931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 5 Electronic Deposit                     From MDWISE INC                                                                     5,196.95
         REF=183090084301050N00                 0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 5 Electronic Deposit                     From MDWISE INC                                                                     5,690.74
         REF=183090084301350N00                 0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 5 Image Cash Letter Deposit                                                           8056003772                             6,890.45
Nov 5 Electronic Deposit                     From CIGNA                                                                          7,227.21
         REF=183050155970510N00                 9751677627HCCLAIMPMT350900741
Nov 5 Electronic Deposit                     From HUMANA INS CO                                                                  7,866.43
         REF=183060133670140N00                 1391263473EFPAYMENT 317106
Nov 5 Electronic Deposit                     From WISCONSIN PHYSIC                                                             21,784.78
         REF=183060125233920N00                 4391268299HCCLAIMPMT150064
Nov 5 Electronic Deposit                     From MDWISE INC                                                                   22,865.64
         REF=183090076528480N00                 0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 5 Electronic Deposit                     From MDWISE INC                                                                   27,306.34
         REF=183090084301400N00                 0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 6 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                   9.89
         REF=183090065787930N00                 1350781558HCCLAIMPMT3386012084
Nov 6 Image Cash Letter Deposit                                                           8356284059                               20.00
Nov 6 MERCH 8032516430                       CONNERSV DEPOSIT                                                                      20.00
Nov 6 MERCH 8032516281                       CONNERSV DEPOSIT                                                                      25.00
Nov 6 MERCH 8032516497                       CONNERSV DEPOSIT                                                                      25.00
Nov 6 Image Cash Letter Deposit                                                           8355581982                               25.63
Nov 6 Image Cash Letter Deposit                                                           8355916065                               26.00
Nov 6 Electronic Deposit                     From ST OF INDIANA                                                                    28.00
         REF=183090153345550N00                 1356000158PAYABLES   0000064200
Nov 6 Electronic Deposit                     From AARP Supplementa                                                                 29.35
         REF=183090151645870N00                 1362739571HCCLAIMPMT350900741
Nov 6 Electronic Deposit                     From HUMANA INS CO                                                                    33.25
         REF=183100100254230N00                 1391263473HCCLAIMPMT296806
Nov 6 Image Cash Letter Deposit                                                           8356284061                               33.89
Nov 6 Electronic Deposit                     From ANTHEM BCBS                                                                      38.70
         REF=183090142888080N00                 1311440175HCCLAIMPMT720983799
Nov 6 Electronic Deposit                     From HUMANA GOVT BUSI                                                                 39.95
         REF=183060134952450N00                 2610647538HCCLAIMPMT2190429866
Nov 6 MERCH 8032516356                       CONNERSV DEPOSIT                                                                      40.00
Nov 6 Image Cash Letter Deposit                                                           8356002568                               40.81
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 52Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 7 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                      Ref Number                  Amount
Nov 6 Electronic Deposit                     From GLOBAL PAYMENTS                                                  57.45
         REF=183090168583700N00                 5469221406GLOBAL DEP8788014231394
Nov 6 MERCH 8032516455                       CONNERSV DEPOSIT                                                       68.31
Nov 6 Electronic Deposit                     From MERCH SVC                                                         70.50
         REF=183100111039130N00                 1246827607BKCRD DEP 899000002119665
Nov 6 Electronic Deposit                     From GLOBAL PAYMENTS                                                   73.15
         REF=183090168583710N00                 5469221406GLOBAL DEP8788014231394
Nov 6 Image Cash Letter Deposit                                                       8356002570                    76.08
Nov 6 Electronic Deposit                     From MERCH SVC                                                        100.00
         REF=183100111039110N00                 1246827607BKCRD DEP 899000002045092
Nov 6 Electronic Deposit                     From ANTHEM BLUE IN5F                                                 108.33
         REF=183090065788450N00                 3350781558HCCLAIMPMT3386012082
Nov 6 Electronic Deposit                     From ANTHEM BLUE IN5F                                                 134.26
         REF=183090065788430N00                 3350781558HCCLAIMPMT3386012081
Nov 6 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 154.12
         REF=183090065788190N00                 1350781558HCCLAIMPMT3386012086
Nov 6 Electronic Deposit                     From MERCH SVC                                                        190.00
         REF=183100111039120N00                 1246827607BKCRD DEP 899000002119665
Nov 6 Electronic Deposit                     From MERCH SVC                                                        210.76
         REF=183100111039100N00                 1246827607BKCRD DEP 899000002044889
Nov 6 Electronic Deposit                     From ANTHEM BCBS                                                      222.74
         REF=183090142888100N00                 1311440175HCCLAIMPMT720983800
Nov 6 MERCH 8033124630                       CONNERSV DEPOSIT                                                      225.00
Nov 6 Image Cash Letter Deposit                                                       8355587740                   231.90
Nov 6 Electronic Deposit                     From HUMANA INS CO                                                    235.11
         REF=183100100254250N00                 1391263473HCCLAIMPMT317106
Nov 6 Electronic Deposit                     From UnitedHealthcare                                                 253.50
         REF=183090151646220N00                 1111187726HCCLAIMPMT350900741
Nov 6 Electronic Deposit                     From CIGNA                                                            315.02
         REF=183090163337270N00                 5016014530HCCLAIMPMT201801095559386
Nov 6 Electronic Deposit                     From UnitedHealthcare                                                 349.14
         REF=183090151646200N00                 1111187726HCCLAIMPMT350900741
Nov 6 Electronic Deposit                     From ANTHEM BCBS                                                      365.70
         REF=183090142888120N00                 1311440175HCCLAIMPMT720983801
Nov 6 Electronic Deposit                     From SF MUTUAL                                                        413.69
         REF=183090164002270N00                 9H18SF0001HCCLAIMPMT118230008GH110
                                                2
Nov 6 Electronic Deposit                     From CIGNA                                                            630.87
         REF=183090163337170N00                 5015938280HCCLAIMPMT201801095560691
Nov 6 Electronic Deposit                     From HUMANA INS CO                                                    660.53
         REF=183100100254570N00                 1391263473HCCLAIMPMT317106
Nov 6 MERCH 8032515846                       CONNERSV DEPOSIT                                                      737.60
Nov 6 MERCH 8032514971                       CONNERSV DEPOSIT                                                      746.08
Nov 6 Electronic Deposit                     From HUMANA INS CO                                                    812.94
         REF=183100100254870N00                 1391263473HCCLAIMPMT317106
Nov 6 Electronic Deposit                     From WPS                                                              962.13
         REF=183090170897030N00                 6391268299HCCLAIMPMT1508825720
Nov 6 Electronic Deposit                     From ANTHEM BLUE IN5C                                                1,056.71
         REF=183090065787950N00                 1350781558HCCLAIMPMT3386012085
Nov 6 Electronic Deposit                     From AARP Supplementa                                                1,691.96
         REF=183090151645890N00                 1362739571HCCLAIMPMT350900741
Nov 6 Electronic Deposit                     From ANTHEM BCBS                                                     1,875.85
         REF=183090142888380N00                 1311440175HCCLAIMPMT721006493
Nov 6 Electronic Deposit                     From WPS                                                             2,879.68
         REF=183090170897010N00                 6391268299HCCLAIMPMT1518927128
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 53Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101011100000011
                                                                                    1010001000101001010010
                                                                                    1001110101010001101001
                                                                                    1101111000101100010100
                                                                                    1100010111001000111011
                                                                                    1010101110100111111010
                                                                                    1001011100011000100011
                                                                                    1100001010010010010000
                                                                                    1101010001100100001111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110011110001010
                                                                                    1001010101011101011101
                                                                                    1010011101101011111000
                                                                                    1000110000001010010111
                                                                                    1011110111111100100100
                                                                                    1001011001101010111101
                                                                                    1100000111101101101000
                                                                                    1101110100010010110011
                                                                                    1111010101000101100110
                                                                                    1111011100001101000001
                                                                                    1101101100101101101000
                                                                                    1111111111111111111111

                                                                                                                              Page 8 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                          Ref Number                              Amount
Nov 6 Electronic Deposit                     From ANTHEM BLUE IN5C                                                               6,023.54
         REF=183090065787910N00                 1350781558HCCLAIMPMT3386012083
Nov 6 Electronic Deposit                     From UMR                                                                            6,302.61
         REF=183090151645560N00                 1999999100HCCLAIMPMT350900741
Nov 6 Electronic Deposit                     From HUMANA AHP                                                                     7,415.25
         REF=183090154945460Y00                 4201001348HCCLAIMPMT317106
Nov 6 Electronic Deposit                     From INCENP CLAIMS                                                                  9,071.13
         REF=183100112808980N00                 1680461584HCCLAIMPMT
Nov 6 Electronic Deposit                     From ANTHEM BCBS                                                                  12,072.42
         REF=183090142888420N00                 1311440175HCCLAIMPMT721046036
Nov 6 Electronic Deposit                     From WISCONSIN PHYSIC                                                             23,178.54
         REF=183090145896490N00                 4391268299HCCLAIMPMT150064
Nov 6 Image Cash Letter Deposit                                                           8356952413                           30,804.45
Nov 7 Electronic Deposit                     From SF MUTUAL                                                                         9.86
         REF=183100156309710N00                 9H18SF0001HCCLAIMPMT118230329GH110
                                                5
Nov 7 Electronic Deposit                     From DXC Tech Svc LLC                                                                 10.89
         REF=183090153788180N00                 1822287119HCCLAIMPMT100415070A
Nov 7 Electronic Deposit                     From HUMANA GOVT BUSI                                                                 13.43
         REF=183090152223180N00                 2610647538HCCLAIMPMT2190456667
Nov 7 Electronic Deposit                     From PALMETTO GBA                                                                     16.04
         REF=183090153788980N00                 9000000096HCCLAIMPMT1518927128
Nov 7 Electronic Deposit                     From SF MUTUAL                                                                        18.05
         REF=183100156309670N00                 9H18SF0001HCCLAIMPMT118230327GH110
                                                5
Nov 7 Electronic Deposit                     From SF MUTUAL                                                                        20.01
         REF=183100156309750N00                 9H18SF0001HCCLAIMPMT118230331GH110
                                                5
Nov 7 Electronic Deposit                     From SF MUTUAL                                                                        21.82
         REF=183100156309770N00                 9H18SF0001HCCLAIMPMT118230332GH110
                                                5
Nov 7 Electronic Deposit                     From SF MUTUAL                                                                        22.50
         REF=183100156309730N00                 9H18SF0001HCCLAIMPMT118230330GH110
                                                5
Nov 7 MERCH 8032516430                       CONNERSV DEPOSIT                                                                      25.00
Nov 7 Electronic Deposit                     From DXC Tech Svc LLC                                                                 36.60
         REF=183090153788160N00                 1822287119HCCLAIMPMT100268220P
Nov 7 Electronic Deposit                     From AARP Supplementa                                                                 37.99
         REF=183100142991620N00                 1362739571HCCLAIMPMT350900741
Nov 7 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                 38.52
         REF=183090162904240N00                 1350781558HCCLAIMPMT3386086965
Nov 7 Electronic Deposit                     From UHC COMMUNITY PL                                                                 59.35
         REF=183090170023490N00                 6723957101HCCLAIMPMT350900741
Nov 7 Electronic Deposit                     From UMR KLOSTERMAN B                                                                 59.50
         REF=183100142990690N00                 1310625594HCCLAIMPMT350900741
Nov 7 MERCH 8032516497                       CONNERSV DEPOSIT                                                                      65.00
Nov 7 Electronic Deposit                     From CIGNA                                                                            86.50
         REF=183090169762290N00                 9751677627HCCLAIMPMT350900741
Nov 7 Electronic Deposit                     From SF MUTUAL                                                                        97.02
         REF=183100156309690N00                 9H18SF0001HCCLAIMPMT118230328GH110
                                                5
Nov 7 Electronic Deposit                     From UnitedHealthcare                                                                110.61
         REF=183100142991220N00                 1111187726HCCLAIMPMT350900741
Nov 7 Electronic Deposit                     From MERCH SVC                                                                       146.00
         REF=183110092797700N00                 1246827607BKCRD DEP 899000002119665
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 54Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 9 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                      Ref Number                  Amount
Nov 7 Electronic Deposit                     From Medica                                                           173.39
         REF=183100142991410N00                 1111194265HCCLAIMPMT350900741
Nov 7 Electronic Deposit                     From GLOBAL PAYMENTS                                                  200.00
         REF=183100159341140N00                 5469221406GLOBAL DEP8788014231394
Nov 7 Electronic Deposit                     From UnitedHealthcare                                                 221.22
         REF=183100142991240N00                 1111187726HCCLAIMPMT350900741
Nov 7 Electronic Deposit                     From DXC Tech Svc LLC                                                 230.12
         REF=183090153788140N00                 1822287119HCCLAIMPMT100268220K
Nov 7 Electronic Deposit                     From CareSource India                                                 269.99
         REF=183090183381090Y00                 1320121856HCCLAIMPMT042000016851996
Nov 7 Electronic Deposit                     From HUMANA GOVT BUSI                                                 271.55
         REF=183090152223200N00                 2610647538HCCLAIMPMT2190456668
Nov 7 Electronic Deposit                     From AARP Supplementa                                                 282.52
         REF=183100142991660N00                 1362739571HCCLAIMPMT350900741
Nov 7 Electronic Deposit                     From CareSource India                                                 292.60
         REF=183090183381230Y00                 1320121856HCCLAIMPMT042000016852005
Nov 7 MERCH 8032516455                       CONNERSV DEPOSIT                                                      348.80
Nov 7 MERCH 8032515846                       CONNERSV DEPOSIT                                                      353.45
Nov 7 MERCH 8032514971                       CONNERSV DEPOSIT                                                      412.15
Nov 7 Electronic Deposit                     From DXC Tech Svc LLC                                                 424.37
         REF=183090153788100N00                 1822287119HCCLAIMPMT100268220G
Nov 7 Electronic Deposit                     From ANTHEM BLUE IN5F                                                 491.79
         REF=183090162904800N00                 3350781558HCCLAIMPMT3386086963
Nov 7 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 495.85
         REF=183090162904260N00                 1350781558HCCLAIMPMT3386086966
Nov 7 MERCH 8033124630                       CONNERSV DEPOSIT                                                      496.13
Nov 7 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 591.75
         REF=183090162904280N00                 1350781558HCCLAIMPMT3386086967
Nov 7 Electronic Deposit                     From DXC Tech Svc LLC                                                 734.03
         REF=183090153788120N00                 1822287119HCCLAIMPMT100268220H
Nov 7 Electronic Deposit                     From MDWISE INC                                                       744.55
         REF=183100178381880N00                 0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 7 Electronic Deposit                     From WPS                                                              802.02
         REF=183100162349780N00                 6391268299HCCLAIMPMT1508825720
Nov 7 Image Cash Letter Deposit                                                       8654241840                   837.68
Nov 7 Electronic Deposit                     From ANTHEM BLUE IN5C                                                 913.73
         REF=183090162904600N00                 1350781558HCCLAIMPMT3386086968
Nov 7 Electronic Deposit                     From WPS                                                             2,405.15
         REF=183100162349760N00                 6391268299HCCLAIMPMT1518927128
Nov 7 Electronic Deposit                     From MDWISE INC                                                      3,162.81
         REF=183100178381760N00                 0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 7 Electronic Deposit                     From MERCH SVC                                                       3,820.23
         REF=183110092797690N00                 1246827607BKCRD DEP 899000002045092
Nov 7 Electronic Deposit                     From Medica                                                        14,289.33
         REF=183100142991430N00                 1111194265HCCLAIMPMT350900741
Nov 7 Electronic Deposit                     From WISCONSIN PHYSIC                                              17,126.06
         REF=183100135351550N00                 4391268299HCCLAIMPMT150064
Nov 7 Electronic Deposit                     From ANTHEM BLUE IN5C                                              18,961.71
         REF=183090162904220N00                 1350781558HCCLAIMPMT3386086964
Nov 7 Electronic Deposit                     From DXC Tech Svc LLC                                              25,189.60
         REF=183090153788790N00                 1822287119HCCLAIMPMT200406860A
Nov 8 Image Cash Letter Deposit                                                       8952818824                      5.00
Nov 8 Electronic Deposit                     From ANTHEM BLUE IN5C                                                    7.70
         REF=183100155494260N00                 1350781558HCCLAIMPMT3386190073
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 55Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101000000000011
                                                                                    1010001000101001010110
                                                                                    1001110101010000110001
                                                                                    1101111001101100000000
                                                                                    1100010000001001000111
                                                                                    1010101110100111000010
                                                                                    1001011100011000100011
                                                                                    1100001010010001101000
                                                                                    1101010001100110000111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110010011101110
                                                                                    1001010101011111101001
                                                                                    1010011101010111100100
                                                                                    1000110000101010110011
                                                                                    1011110101100100111000
                                                                                    1001011001001010010101
                                                                                    1100001100001001111000
                                                                                    1101110101010000100011
                                                                                    1111000100100001101110
                                                                                    1111000100111101010101
                                                                                    1101110100101101111000
                                                                                    1111111111111111111111

                                                                                                                              Page 10 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date       Description of Transaction                                                     Ref Number                              Amount
Nov    8   Image Cash Letter Deposit                                                      8953225556                               10.00
Nov    8   Image Cash Letter Deposit                                                      8952895406                               10.94
Nov    8   Image Cash Letter Deposit                                                      8952864579                               13.75
Nov    8   Image Cash Letter Deposit                                                      8953225754                               15.00
Nov    8   Image Cash Letter Deposit                                                      8953353596                               25.00
Nov    8   MERCH 8032516455                  CONNERSV DEPOSIT                                                                      30.00
Nov    8   Electronic Deposit                From ANTHEM BLUE IN5F                                                                 40.02
              REF=183100155495040N00            3350781558HCCLAIMPMT3386190071
Nov 8      Electronic Deposit                From HUMANA INS CO                                                                     43.61
              REF=183110126852670N00            1391263473EFPAYMENT 296806
Nov    8   Image Cash Letter Deposit                                                      8953600668                               50.00
Nov    8   MERCH 8032516430                  CONNERSV DEPOSIT                                                                      50.00
Nov    8   MERCH 8033124630                  CONNERSV DEPOSIT                                                                      54.44
Nov    8   Image Cash Letter Deposit                                                      8952786945                               76.55
Nov    8   Image Cash Letter Deposit                                                      8952819625                               81.83
Nov    8   Image Cash Letter Deposit                                                      8952886337                               88.97
Nov    8   MERCH 8032516430                  CONNERSV DEPOSIT                                                                     100.00
Nov    8   Electronic Deposit                From AARP Supplementa                                                                100.07
              REF=183110128030620N00            1362739571HCCLAIMPMT350900741
Nov 8      Electronic Deposit                From MERCH SVC                                                                       120.68
              REF=183120086766440N00            1246827607BKCRD DEP 899000002044889
Nov 8      Electronic Deposit                From GLOBAL PAYMENTS                                                                 134.06
              REF=183110145238530N00            5469221406GLOBAL DEP8788014231394
Nov 8      Electronic Deposit                From SF MUTUAL                                                                       147.12
              REF=183110142289240N00            9H18SF0001HCCLAIMPMT118231165GH110
                                                6
Nov 8 Electronic Deposit                     From UMR                                                                             151.60
         REF=183110128030020N00                 1999999100HCCLAIMPMT350900741
Nov 8 Electronic Deposit                     From AARP Supplementa                                                                153.01
         REF=183110128030600N00                 1362739571HCCLAIMPMT350900741
Nov 8 Electronic Deposit                     From MERCH SVC                                                                       261.00
         REF=183120086766460N00                 1246827607BKCRD DEP 899000002119665
Nov 8 MERCH 8032515846                       CONNERSV DEPOSIT                                                                     261.75
Nov 8 Electronic Deposit                     From WPS                                                                             315.07
         REF=183110169046250N00                 6391268299HCCLAIMPMT1508825720
Nov 8 MERCH 8032514971                       CONNERSV DEPOSIT                                                                     320.21
Nov 8 Image Cash Letter Deposit                                                           8952786410                              326.39
Nov 8 Image Cash Letter Deposit                                                           8953028702                              356.84
Nov 8 Image Cash Letter Deposit                                                           8952787957                              385.18
Nov 8 Electronic Deposit                     From UMR NRECA                                                                       412.53
         REF=183110128029770N00                 1530116145HCCLAIMPMT350900741
Nov 8 Image Cash Letter Deposit                                                           8952787938                              413.60
Nov 8 Electronic Deposit                     From MERCH SVC                                                                       423.57
         REF=183120086766450N00                 1246827607BKCRD DEP 899000002045092
Nov 8 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                461.68
         REF=183100155494720N00                 1350781558HCCLAIMPMT3386190076
Nov 8 Image Cash Letter Deposit                                                           8952786942                              475.85
Nov 8 Electronic Deposit                     From UnitedHealthcare                                                                541.49
         REF=183110128031230N00                 1111187726HCCLAIMPMT350900741
Nov 8 Electronic Deposit                     From HUMANA GOVT BUSI                                                                777.39
         REF=183100142360890N00                 2610647538HCCLAIMPMT2190481468
Nov 8 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                819.04
         REF=183100155494300N00                 1350781558HCCLAIMPMT3386190075
Nov 8 Image Cash Letter Deposit                                                           8952787952                              856.61
Nov 8 Electronic Deposit                     From AETNA H09                                                                       929.10
         REF=183100135351790N00                 1066033492HCCLAIMPMT1508825720
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 56Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 11 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number           5957
Other Deposits (continued)
Date  Description of Transaction                                                      Ref Number                   Amount
Nov 8 Electronic Deposit                     From HUMANA INS CO                                                   1,031.97
         REF=183110126852690N00                 1391263473EFPAYMENT 317106
Nov 8 Electronic Deposit                     From UnitedHealthcare                                                1,928.95
         REF=183110128031210N00                 1111187726HCCLAIMPMT350900741
Nov 8 Electronic Deposit                     From WPS                                                             2,071.27
         REF=183110169046230N00                 6391268299HCCLAIMPMT1518927128
Nov 8 Electronic Deposit                     From UMR                                                             2,087.30
         REF=183110128030040N00                 1999999100HCCLAIMPMT350900741
Nov 8 Electronic Deposit                     From ANTHEM BLUE IN5C                                                2,713.85
         REF=183100155494280N00                 1350781558HCCLAIMPMT3386190074
Nov 8 Image Cash Letter Deposit                                                       8953095400                 18,874.61
Nov 8 Electronic Deposit                     From WISCONSIN PHYSIC                                               21,261.35
         REF=183110120101430N00                 4391268299HCCLAIMPMT150064
Nov 8 Electronic Deposit                     From ANTHEM BLUE IN5C                                               46,420.04
         REF=183100155494890N00                 1350781558HCCLAIMPMT3386190072
Nov 9 Electronic Deposit                     From UMR ELECTROLUX                                                      4.74
         REF=183120109885790N00                 1341694736HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From Greek Catholic U                                                    8.40
         REF=183120109886730N00                 1250522060HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5F                                                    9.59
         REF=183110141119170N00                 3350781558HCCLAIMPMT3386280219
Nov 9 Image Cash Letter Deposit                                                       9252904420                     10.00
Nov 9 Image Cash Letter Deposit                                                       9252819726                     15.00
Nov 9 Image Cash Letter Deposit                                                       9252785470                     20.00
Nov 9 Electronic Deposit                     From HUMANA GOVT BUSI                                                   26.96
         REF=183110126570920N00                 2610647538HCCLAIMPMT2190497488
Nov 9 Electronic Deposit                     From ST OF INDIANA                                                      28.00
         REF=183120103156220N00                 1356000158PAYABLES    0000064200
Nov 9 Electronic Deposit                     From 36 TREAS 310                                                       28.41
         REF=183130051165380N00                 9101036151 MISC PAY350900741360012
Nov 9 Electronic Deposit                     From SF MUTUAL                                                          33.25
         REF=183120123856460N00                 9H18SF0001HCCLAIMPMT118231789GH110
                                                7
Nov 9 Electronic Deposit                     From UMR ELECTROLUX                                                     40.02
         REF=183120109885770N00                 1341694736HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From Medica                                                             40.25
         REF=183120109887150N00                 1111194265HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                                   41.00
         REF=183110141117400N00                 1350781558HCCLAIMPMT3386280223
Nov 9 Image Cash Letter Deposit                                                       9252785882                     49.26
Nov 9 Electronic Deposit                     From MERCH SVC                                                          50.00
         REF=183130059846750N00                 1246827607BKCRD DEP 899000002119665
Nov 9 Electronic Deposit                     From MERCH SVC                                                          66.00
         REF=183130059846730N00                 1246827607BKCRD DEP 899000002044889
Nov 9 Electronic Deposit                     From AARP Supplementa                                                   96.86
         REF=183120109886370N00                 1362739571HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From CIGNA                                                              99.79
         REF=183110148110320N00                 9751677627HCCLAIMPMT350900741
Nov 9 MERCH 8032516455                       CONNERSV DEPOSIT                                                      102.01
Nov 9 Electronic Deposit                     From AETNA AS01                                                       102.75
         REF=183110120102270N00                 1066033492HCCLAIMPMT1508825720
Nov 9 Electronic Deposit                     From CareSource India                                                 134.61
         REF=183110163202250Y00                 1320121856HCCLAIMPMT042000017238355
Nov 9 Electronic Deposit                     From CareSource India                                                 134.85
         REF=183110163202470Y00                 1320121856HCCLAIMPMT042000017238367
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 57Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101000100000011
                                                                                    1010001000101001001110
                                                                                    1001110101010001100101
                                                                                    1101111001101100100100
                                                                                    1100010001001000000011
                                                                                    1010101110100111111000
                                                                                    1001011100011000100011
                                                                                    1100001010010000000000
                                                                                    1101010001100101110111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110010110010110
                                                                                    1001010101010001111101
                                                                                    1010011101001110011000
                                                                                    1000110000010010100011
                                                                                    1011110111111100100100
                                                                                    1001011000011010000101
                                                                                    1100000110001100000000
                                                                                    1101110000000110001011
                                                                                    1111001110001110101110
                                                                                    1111111100111011001101
                                                                                    1101100100100101111000
                                                                                    1111111111111111111111

                                                                                                                              Page 12 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                          Ref Number                              Amount
Nov 9 Electronic Deposit                     From AETNA AS01                                                                       142.75
         REF=183110101080510N00                 1066033492HCCLAIMPMT1518927128
Nov 9 Electronic Deposit                     From MDWISE INC                                                                      165.94
         REF=183130050462100N00                 0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 9 Electronic Deposit                     From Medica                                                                          178.42
         REF=183120109887170N00                 1111194265HCCLAIMPMT350900741
Nov 9 Image Cash Letter Deposit                                                           9252904425                              180.00
Nov 9 Image Cash Letter Deposit                                                           9252823143                              194.87
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5F                                                                197.97
         REF=183110141119150N00                 3350781558HCCLAIMPMT3386280218
Nov 9 MERCH 8032514971                       CONNERSV DEPOSIT                                                                     205.90
Nov 9 Image Cash Letter Deposit                                                           9252904422                              224.26
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                237.74
         REF=183110141117340N00                 1350781558HCCLAIMPMT3386280229
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                247.38
         REF=183110141118480N00                 1350781558HCCLAIMPMT3386280227
Nov 9 Electronic Deposit                     From CIGNA                                                                           253.44
         REF=183110148110380N00                 9751677627HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From CareSource India                                                                265.04
         REF=183110163202050Y00                 1320121856HCCLAIMPMT042000017238345
Nov 9 MERCH 8032515846                       CONNERSV DEPOSIT                                                                     285.07
Nov 9 MERCH 8033124630                       CONNERSV DEPOSIT                                                                     286.99
Nov 9 Electronic Deposit                     From MERCH SVC                                                                       317.00
         REF=183130059846740N00                 1246827607BKCRD DEP 899000002045092
Nov 9 Electronic Deposit                     From CIGNA                                                                           340.17
         REF=183110148110360N00                 9751677627HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                397.69
         REF=183110141117280N00                 1350781558HCCLAIMPMT3386280226
Nov 9 Electronic Deposit                     From AARP Supplementa                                                                433.26
         REF=183120109886330N00                 1362739571HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From UnitedHealthcare                                                                541.74
         REF=183120109886920N00                 1111187726HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From CareSource India                                                                625.27
         REF=183110163202370Y00                 1320121856HCCLAIMPMT042000017238362
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                                                701.22
         REF=183110141118500N00                 1350781558HCCLAIMPMT3386280228
Nov 9 Electronic Deposit                     From Managed Health S                                                                702.97
         REF=183120101494890N00                 2391821211HCCLAIMPMT
Nov 9 Electronic Deposit                     From UNITEDHEALTHCARE                                                                742.27
         REF=183120109886660N00                 1411289245HCCLAIMPMT350900741
Nov 9 Image Cash Letter Deposit                                                           9253713894                              853.29
Nov 9 Electronic Deposit                     From UNITEDHEALTHCARE                                                                877.25
         REF=183120109886640N00                 1411289245HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From HUMANA GEORGES                                                                 1,113.71
         REF=183120109744880N00                 9391263BVSHCCLAIMPMT296806
Nov 9 Electronic Deposit                     From WPS                                                                            1,295.97
         REF=183120129434210N00                 6391268299HCCLAIMPMT1508825720
Nov 9 Electronic Deposit                     From CIGNA                                                                          1,938.36
         REF=183110148110340N00                 9751677627HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From MDWISE INC                                                                     1,968.81
         REF=183130050462390N00                 0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                                               2,089.45
         REF=183110141117360N00                 1350781558HCCLAIMPMT3386280222
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 58Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 13 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date  Description of Transaction                                                      Ref Number                   Amount
Nov 9 Electronic Deposit                     From Managed Health S                                                2,265.19
         REF=183120101494870N00                 2391821211HCCLAIMPMT
Nov 9 Electronic Deposit                     From UnitedHealthcare                                                2,995.09
         REF=183120109886900N00                 1111187726HCCLAIMPMT350900741
Nov 9 Image Cash Letter Deposit                                                       9253817327                  3,235.54
Nov 9 Electronic Deposit                     From MDWISE INC                                                      4,248.20
         REF=183130050462080N00                 0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 9 Electronic Deposit                     From WPS                                                             4,309.23
         REF=183120129434190N00                 6391268299HCCLAIMPMT1518927128
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                                4,573.61
         REF=183110141117380N00                 1350781558HCCLAIMPMT3386280225
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                                4,639.48
         REF=183110141117320N00                 1350781558HCCLAIMPMT3386280224
Nov 9 Electronic Deposit                     From AETNA AS01                                                      7,075.13
         REF=183110101080210N00                 1066033492HCCLAIMPMT1508825720
Nov 9 Electronic Deposit                     From Managed Health S                                                7,715.44
         REF=183120101494850N00                 2391821211HCCLAIMPMT
Nov 9 Electronic Deposit                     From UNITEDHEALTHCARE                                               13,673.50
         REF=183120109886680N00                 1411289245HCCLAIMPMT350900741
Nov 9 Electronic Deposit                     From MDWISE INC                                                     16,624.66
         REF=183130050462270N00                 0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 9 Electronic Deposit                     From WISCONSIN PHYSIC                                               20,829.66
          REF=183120103471900N00                4391268299HCCLAIMPMT150064
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                               24,640.51
          REF=183110141117300N00                1350781558HCCLAIMPMT3386280221
Nov 9 Electronic Deposit                     From ANTHEM BLUE IN5C                                               62,144.30
          REF=183110141118950N00                1350781558HCCLAIMPMT3386280220
Nov 13 Electronic Deposit                    From ANTHEM BLUE IN5C                                                    7.70
          REF=183120123159560N00                1350781558HCCLAIMPMT3386348878
Nov 13 MERCH 8032516430                      CONNERSV DEPOSIT                                                        10.00
Nov 13 Electronic Deposit                    From SF MUTUAL                                                          11.33
          REF=183170069253830N00                9H18SF0001HCCLAIMPMT118232559GH110
                                                9
Nov 13 Image Cash Letter Deposit                                                      8356359849                     12.90
Nov 13 MERCH 8032516356                      CONNERSV DEPOSIT                                                        20.00
Nov 13 Electronic Deposit                    From 36 TREAS 310                                                       20.01
          REF=183170023350550N00                9101036151 MISC PAY350900741360012
Nov 13 Image Cash Letter Deposit                                                      8353308671                     20.01
Nov 13 MERCH 8032516455                      CONNERSV DEPOSIT                                                        25.00
Nov 13 MERCH 8032516224                      CONNERSV DEPOSIT                                                        25.00
Nov 13 MERCH 8032516455                      CONNERSV DEPOSIT                                                        30.00
Nov 13 Electronic Deposit                    From MERCH SVC                                                          31.00
          REF=183170067531190N00                1246827607BKCRD DEP 899000002119665
Nov 13 Electronic Deposit                    From MERCH SVC                                                          33.00
          REF=183170067531200N00                1246827607BKCRD DEP 899000002119665
Nov 13 Electronic Deposit                    From MERCH SVC                                                          35.00
          REF=183170029306660N00                1246827607BKCRD DEP 899000002045092
Nov 13 Electronic Deposit                    From UNITED AMERICAN                                                    35.19
          REF=183170044040130N00                5630780404HCCLAIMPMT
Nov 13 Electronic Deposit                    From AARP Supplementa                                                   37.06
          REF=183130090435560N00                1362739571HCCLAIMPMT350900741
Nov 13 Electronic Deposit                    From HBPIL                                                              38.56
          REF=183130073886850Y00                1371326199EFPAYMENT 317106
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 59Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101001000001011
                                                                                    1010001000101001000010
                                                                                    1001110101010000111001
                                                                                    1101111001101100001000
                                                                                    1100010010001000011101
                                                                                    1010101110100111100110
                                                                                    1001011100011000000011
                                                                                    1100001010010010010000
                                                                                    1101010001100101001111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110011100101110
                                                                                    1001010101010001010101
                                                                                    1010011101100110001100
                                                                                    1000110000011010011011
                                                                                    1011110101010100011010
                                                                                    1001011001001010111101
                                                                                    1100001110110010001000
                                                                                    1101110101001101010011
                                                                                    1111011010111011101010
                                                                                    1111110101101001000101
                                                                                    1101010100100111111000
                                                                                    1111111111111111111111

                                                                                                                              Page 14 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Nov 13 Electronic Deposit                    From MERCH SVC                                                                        40.00
          REF=183170029306670N00                1246827607BKCRD DEP 899000002119665
Nov 13 Electronic Deposit                    From HUMANA INS CO                                                                     43.00
          REF=183130088192670N00                1391263473EFPAYMENT 296806
Nov 13 Image Cash Letter Deposit                                                          8353261402                                55.39
Nov 13 MERCH 8032516455                      CONNERSV DEPOSIT                                                                       60.00
Nov 13 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                  61.00
          REF=183120123160090N00                3350781558HCCLAIMPMT3386348876
Nov 13 Electronic Deposit                    From MERCH SVC                                                                         66.91
          REF=183170029306650N00                1246827607BKCRD DEP 899000002044889
Nov 13 Electronic Deposit                    From MERCH SVC                                                                         70.00
          REF=183170067531170N00                1246827607BKCRD DEP 899000002044889
Nov 13 Image Cash Letter Deposit                                                          8356270783                               81.01
Nov 13 MERCH 8032516497                      CONNERSV DEPOSIT                                                                      90.00
Nov 13 Image Cash Letter Deposit                                                          8353295162                               96.40
Nov 13 Image Cash Letter Deposit                                                          8356223967                               96.75
Nov 13 Image Cash Letter Deposit                                                          8356312886                               99.43
Nov 13 Image Cash Letter Deposit                                                          8356359847                              100.00
Nov 13 MERCH 8032516430                      CONNERSV DEPOSIT                                                                     100.00
Nov 13 Electronic Deposit                    From ANTHEM BCBS                                                                     108.98
          REF=183170034797600N00                1311440175HCCLAIMPMT721063224
Nov 13 Electronic Deposit                    From ST OF INDIANA                                                                   132.00
          REF=183130081532380N00                1356000158PAYABLES   0000064200
Nov 13 Electronic Deposit                    From HUMANA GOVT BUSI                                                                154.29
          REF=183120109500170N00                2610647538HCCLAIMPMT2190514323
Nov 13 Image Cash Letter Deposit                                                          8355708243                              156.12
Nov 13 Electronic Deposit                    From HUMANA INS CO                                                                   160.20
          REF=183130088192850N00                1391263473EFPAYMENT 296806
Nov 13 Electronic Deposit                    From GLOBAL PAYMENTS                                                                 161.00
          REF=183170019499220N00                5469221406GLOBAL DEP8788014231394
Nov 13 MERCH 8033124630                      CONNERSV DEPOSIT                                                                     185.55
Nov 13 Image Cash Letter Deposit                                                          8356723705                              200.00
Nov 13 Image Cash Letter Deposit                                                          8353295158                              211.91
Nov 13 MERCH 8032515846                      CONNERSV DEPOSIT                                                                     215.55
Nov 13 Electronic Deposit                    From SF MUTUAL                                                                       226.05
          REF=183170069253850N00                9H18SF0001HCCLAIMPMT118232615GH110
                                                9
Nov 13 Image Cash Letter Deposit                                                          8356016607                              232.76
Nov 13 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                246.83
          REF=183120123159820N00                1350781558HCCLAIMPMT3386348879
Nov 13 MERCH 8032514971                      CONNERSV DEPOSIT                                                                     254.72
Nov 13 MERCH 8033124630                      CONNERSV DEPOSIT                                                                     270.67
Nov 13 Electronic Deposit                    From CIGNA                                                                           311.52
          REF=183170044566160N00                5015938280HCCLAIMPMT201801124412700
Nov 13 Electronic Deposit                    From UnitedHealthcare                                                                341.86
          REF=183130090436020N00                1111187726HCCLAIMPMT350900741
Nov 13 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                359.10
          REF=183120123160070N00                3350781558HCCLAIMPMT3386348875
Nov 13 Electronic Deposit                    From UMR                                                                             377.46
          REF=183130090435090N00                1999999100HCCLAIMPMT350900741
Nov 13 Image Cash Letter Deposit                                                          8353334148                              391.48
Nov 13 Electronic Deposit                    From UMR HENNY PENNY                                                                 433.54
          REF=183130090434950N00                1311179223HCCLAIMPMT350900741
Nov 13 Electronic Deposit                    From ANTHEM BCBS                                                                     460.86
          REF=183170034797820N00                1311440175HCCLAIMPMT721086043
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 60Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 15 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Nov 13 Electronic Deposit                    From CIGNA                                                             648.45
          REF=183170044566280N00                5016014530HCCLAIMPMT201801124412482
Nov 13 MERCH 8032515846                      CONNERSV DEPOSIT                                                      697.30
Nov 13 Electronic Deposit                    From UMR                                                              740.54
          REF=183130090435070N00                1999999100HCCLAIMPMT350900741
Nov 13 Electronic Deposit                    From WPS                                                              779.61
          REF=183170021085770N00                6391268299HCCLAIMPMT1508825720
Nov 13 Electronic Deposit                    From AARP Supplementa                                                 863.46
          REF=183130090435580N00                1362739571HCCLAIMPMT350900741
Nov 13 Electronic Deposit                    From HUMANA INS CO                                                    894.39
          REF=183130088192870N00                1391263473EFPAYMENT 317106
Nov 13 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 910.33
          REF=183120123159540N00                1350781558HCCLAIMPMT3386348877
Nov 13 Electronic Deposit                    From UnitedHealthcare                                                1,056.72
          REF=183130090436000N00                1111187726HCCLAIMPMT350900741
Nov 13 MERCH 8033124630                      CONNERSV DEPOSIT                                                     1,173.82
Nov 13 Image Cash Letter Deposit                                                      8356726059                  1,263.74
Nov 13 Electronic Deposit                    From WPS                                                             1,493.29
          REF=183170021085750N00                6391268299HCCLAIMPMT1518927128
Nov 13 Electronic Deposit                    From UMR                                                             1,714.55
          REF=183130090435110N00                1999999100HCCLAIMPMT350900741
Nov 13 Image Cash Letter Deposit                                                      8356226882                  1,740.96
Nov 13 Electronic Deposit                    From CIGNA                                                           1,786.11
          REF=183130078943850N00                9751677627HCCLAIMPMT350900741
Nov 13 MERCH 8032514971                      CONNERSV DEPOSIT                                                     2,974.58
Nov 13 Electronic Deposit                    From MERCH SVC                                                       4,173.15
          REF=183170067531180N00                1246827607BKCRD DEP 899000002045092
Nov 13 Electronic Deposit                    From ANTHEM BCBS                                                     8,643.17
          REF=183170034797860N00                1311440175HCCLAIMPMT721125873
Nov 13 Electronic Deposit                    From HUMANA GEORGES                                                 11,322.22
          REF=183130088554220N00                9391263BVSHCCLAIMPMT317106
Nov 13 Electronic Deposit                    From INCENP CLAIMS                                                  17,337.60
          REF=183170021086100N00                1680461584HCCLAIMPMT
Nov 13 Electronic Deposit                    From WISCONSIN PHYSIC                                               21,728.43
          REF=183130081688790N00                4391268299HCCLAIMPMT150064
Nov 14 Electronic Deposit                    From HUMANA INS CO                                                       8.40
          REF=183170125155280N00                1391263473EFPAYMENT 296806
Nov 14 Image Cash Letter Deposit                                                      8657130103                      8.84
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5C                                                    9.89
          REF=183170155518290N00                1350781558HCCLAIMPMT3386498937
Nov 14 Electronic Deposit                    From DXC Tech Svc LLC                                                   12.20
          REF=183170126038640N00                1822287119HCCLAIMPMT100268220P
Nov 14 Electronic Deposit                    From 36 TREAS 310                                                       15.18
          REF=183180079953810N00                9101036151 MISC PAY350900741360012
Nov 14 Electronic Deposit                    From 36 TREAS 310                                                       15.18
          REF=183180079953910N00                9101036151 MISC PAY350900741360012
Nov 14 Electronic Deposit                    From AARP Supplementa                                                   18.13
          REF=183170122713610N00                1362739571HCCLAIMPMT350900741
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5F                                                   20.01
          REF=183170015029960N00                3350781558HCCLAIMPMT3386423917
Nov 14 Image Cash Letter Deposit                                                      8656085493                     20.01
Nov 14 Electronic Deposit                    From DXC Tech Svc LLC                                                   23.40
          REF=183170126038660N00                1822287119HCCLAIMPMT100268220R
Nov 14 Electronic Deposit                    From MERCH SVC                                                          30.00
          REF=183180091165930N00                1246827607BKCRD DEP 899000002044889
Nov 14 MERCH 8033124630                      CONNERSV DEPOSIT                                                        30.36
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 61Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101001100001011
                                                                                    1010001000101001011010
                                                                                    1001110101010001101101
                                                                                    1101111001101100101100
                                                                                    1100010011001001011001
                                                                                    1010101110100111011100
                                                                                    1001011100011000000011
                                                                                    1100001010010011111000
                                                                                    1101010001100110111111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110011001010110
                                                                                    1001010101011111000001
                                                                                    1010011101111111110000
                                                                                    1000110000100010001011
                                                                                    1011110111001100000110
                                                                                    1001011000011010101101
                                                                                    1100000100110111110000
                                                                                    1101110000011011111011
                                                                                    1111010000010100101010
                                                                                    1111001101101111011101
                                                                                    1101000100101111111000
                                                                                    1111111111111111111111

                                                                                                                              Page 16 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Nov 14 Electronic Deposit                    From HUMANA INS CO                                                                    34.61
          REF=183170125155060N00                1391263473EFPAYMENT 296806
Nov 14 Image Cash Letter Deposit                                                          8656083342                                40.90
Nov 14 Image Cash Letter Deposit                                                          8657130105                                43.31
Nov 14 Electronic Deposit                    From GLOBAL PAYMENTS                                                                   50.00
          REF=183170161001320N00                5469221406GLOBAL DEP8788014231394
Nov 14 Electronic Deposit                    From PALMETTO GBA                                                                      50.57
          REF=183170122434090N00                9000000096HCCLAIMPMT1518927128
Nov 14 MERCH 8032516497                      CONNERSV DEPOSIT                                                                       60.00
Nov 14 Electronic Deposit                    From HUMANA GOVT BUSI                                                                  66.79
          REF=183170017981050N00                2610647538HCCLAIMPMT2190533426
Nov 14 Electronic Deposit                    From GLOBAL PAYMENTS                                                                   70.00
          REF=183170161001310N00                5469221406GLOBAL DEP8788014231394
Nov 14 Electronic Deposit                    From HUMANA GOVT BUSI                                                                  71.07
          REF=183170017981070N00                2610647538HCCLAIMPMT2190533427
Nov 14 Electronic Deposit                    From UMR                                                                               93.02
          REF=183170122713210N00                1999999100HCCLAIMPMT350900741
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                101.54
          REF=183170155518630N00                1350781558HCCLAIMPMT3386498940
Nov 14 Electronic Deposit                    From UnitedHealthcare                                                                108.89
          REF=183170122713720N00                1111187726HCCLAIMPMT350900741
Nov 14 Image Cash Letter Deposit                                                          8657130101                              109.28
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                149.78
          REF=183170155518330N00                1350781558HCCLAIMPMT3386498939
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                166.36
          REF=183170015029710N00                1350781558HCCLAIMPMT3386423921
Nov 14 Electronic Deposit                    From HUMANA INS CO                                                                   168.36
          REF=183170125155080N00                1391263473EFPAYMENT 317106
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                181.25
          REF=183170015029450N00                1350781558HCCLAIMPMT3386423920
Nov 14 MERCH 8032516455                      CONNERSV DEPOSIT                                                                     200.00
Nov 14 Image Cash Letter Deposit                                                          8656085495                              222.79
Nov 14 Electronic Deposit                    From HUMANA INS CO                                                                   224.09
          REF=183170125155300N00                1391263473EFPAYMENT 317106
Nov 14 Electronic Deposit                    From MERCH SVC                                                                       242.00
          REF=183180091165950N00                1246827607BKCRD DEP 899000002119665
Nov 14 Electronic Deposit                    From HUMANA INS CO                                                                   302.13
          REF=183170125154700N00                1391263473EFPAYMENT 317106
Nov 14 Electronic Deposit                    From HUMANA INS CO                                                                   330.11
          REF=183170125154680N00                1391263473EFPAYMENT 296806
Nov 14 Electronic Deposit                    From DXC Tech Svc LLC                                                                351.41
          REF=183170126038580N00                1822287119HCCLAIMPMT100268220G
Nov 14 Electronic Deposit                    From UnitedHealthcare                                                                393.63
          REF=183170122713760N00                1111187726HCCLAIMPMT350900741
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                421.50
          REF=183170155518880N00                3350781558HCCLAIMPMT3386498935
Nov 14 Electronic Deposit                    From ST OF INDIANA                                                                   462.00
          REF=183170113745280N00                1356000158PAYABLES    0000064200
Nov 14 MERCH 8032515846                      CONNERSV DEPOSIT                                                                     520.86
Nov 14 Electronic Deposit                    From DXC Tech Svc LLC                                                                664.20
          REF=183170126038620N00                1822287119HCCLAIMPMT100268220K
Nov 14 Electronic Deposit                    From DXC Tech Svc LLC                                                                689.65
          REF=183170126038680N00                1822287119HCCLAIMPMT100415070A
Nov 14 Electronic Deposit                    From INCENP CLAIMS                                                                   734.80
          REF=183170164524940N00                1680461584HCCLAIMPMT
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 62Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 17 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Nov 14 Electronic Deposit                    From DXC Tech Svc LLC                                                  821.75
          REF=183170126038600N00                1822287119HCCLAIMPMT100268220H
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 870.11
          REF=183170015029430N00                1350781558HCCLAIMPMT3386423919
Nov 14 MERCH 8032514971                      CONNERSV DEPOSIT                                                     1,666.08
Nov 14 Electronic Deposit                    From MDWISE INC                                                      1,710.92
          REF=183180079485810N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5C                                                1,808.87
          REF=183170155518310N00                1350781558HCCLAIMPMT3386498938
Nov 14 Electronic Deposit                    From WPS                                                             2,189.90
          REF=183170164524390N00                6391268299HCCLAIMPMT1518927128
Nov 14 Electronic Deposit                    From WPS                                                             2,421.88
          REF=183170164524410N00                6391268299HCCLAIMPMT1508825720
Nov 14 Electronic Deposit                    From MERCH SVC                                                       2,592.64
          REF=183180091165940N00                1246827607BKCRD DEP 899000002045092
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5C                                                6,079.49
          REF=183170015029410N00                1350781558HCCLAIMPMT3386423918
Nov 14 Electronic Deposit                    From UMR                                                             8,830.83
          REF=183170122713190N00                1999999100HCCLAIMPMT350900741
Nov 14 Electronic Deposit                    From INCENP CLAIMS                                                   9,576.28
          REF=183170164524920N00                1680461584HCCLAIMPMT
Nov 14 Electronic Deposit                    From ANTHEM BLUE IN5C                                               10,954.25
          REF=183170155518270N00                1350781558HCCLAIMPMT3386498936
Nov 14 Electronic Deposit                    From MDWISE INC                                                     19,787.56
          REF=183180079485930N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 14 Electronic Deposit                    From WISCONSIN PHYSIC                                               27,482.25
          REF=183170113975410N00                4391268299HCCLAIMPMT150064
Nov 14 Electronic Deposit                    From DXC Tech Svc LLC                                               47,882.00
          REF=183170126039350N00                1822287119HCCLAIMPMT200406860A
Nov 15 Electronic Deposit                    From Greek Catholic U                                                    5.29
          REF=183180134876690N00                1250522060HCCLAIMPMT350900741
Nov 15 Electronic Deposit                    From ANTHEM BLUE IN5F                                                   13.00
          REF=183170155520790N00                3350781558HCCLAIMPMT3386592367
Nov 15 MERCH 8032516430                      CONNERSV DEPOSIT                                                        20.00
Nov 15 Electronic Deposit                    From 36 TREAS 310                                                       20.01
          REF=183190090026090N00                9101036151 MISC PAY350900741360012
Nov 15 Electronic Deposit                    From Medica                                                             34.50
          REF=183180134876640N00                1111194265HCCLAIMPMT350900741
Nov 15 MERCH 8032516455                      CONNERSV DEPOSIT                                                        43.00
Nov 15 Electronic Deposit                    From ANTHEM BLUE IN5F                                                   48.38
          REF=183170155520750N00                3350781558HCCLAIMPMT3386592368
Nov 15 MERCH 8032514971                      CONNERSV DEPOSIT                                                        53.25
Nov 15 Electronic Deposit                    From AARP Supplementa                                                   76.24
          REF=183180134876330N00                1362739571HCCLAIMPMT350900741
Nov 15 Electronic Deposit                    From Medica                                                             89.21
          REF=183180134876660N00                1111194265HCCLAIMPMT350900741
Nov 15 Electronic Deposit                    From MERCH SVC                                                        115.05
          REF=183190099089040N00                1246827607BKCRD DEP 899000002044889
Nov 15 Electronic Deposit                    From HUMANA INS CO                                                    139.87
          REF=183180133121580N00                1391263473EFPAYMENT 296806
Nov 15 Electronic Deposit                    From MERCH SVC                                                        149.00
          REF=183190099089060N00                1246827607BKCRD DEP 899000002119665
Nov 15 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 153.73
          REF=183170155519890N00                1350781558HCCLAIMPMT3386592370
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 63Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101010000011011
                                                                                    1010001000101001011110
                                                                                    1001110101010000100001
                                                                                    1101111001101100010100
                                                                                    1100010100001001101001
                                                                                    1010101110100111010000
                                                                                    1001011100011000000011
                                                                                    1100001010010010110000
                                                                                    1101010001100110010111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110011111001010
                                                                                    1001010101011000010001
                                                                                    1010011101101100100000
                                                                                    1000110000101011111001
                                                                                    1011110101101100100110
                                                                                    1001011001100010100101
                                                                                    1100001101011111110000
                                                                                    1101110111001001100011
                                                                                    1111111000010011010110
                                                                                    1111101100011101000001
                                                                                    1101110100100011111000
                                                                                    1111111111111111111111

                                                                                                                              Page 18 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Nov 15 Image Cash Letter Deposit                                                          8953805746                               165.10
Nov 15 Electronic Deposit                    From UMR NELSON TREE                                                                  168.06
          REF=183180134875680N00                1310998373HCCLAIMPMT350900741
Nov 15 Electronic Deposit                    From GLOBAL PAYMENTS                                                                 170.00
          REF=183180173034490N00                5469221406GLOBAL DEP8788014231394
Nov 15 Electronic Deposit                    From Erie Insurance C                                                                256.41
          REF=183170159987450N00                1160377190HCCLAIMPMT350900741
Nov 15 Electronic Deposit                    From CareSource India                                                                275.81
          REF=183170150276790Y00                1320121856HCCLAIMPMT042000017763519
Nov 15 Electronic Deposit                    From HUMANA INS CO                                                                   301.92
          REF=183180133121340N00                1391263473EFPAYMENT 317106
Nov 15 Electronic Deposit                    From UnitedHealthcare                                                                363.25
          REF=183180134495910N00                1111187726HCCLAIMPMT350900741
Nov 15 Electronic Deposit                    From HUMANA INS CO                                                                   378.68
          REF=183180133121320N00                1391263473EFPAYMENT 296806
Nov 15 Image Cash Letter Deposit                                                          8953144670                              493.53
Nov 15 Electronic Deposit                    From AARP Supplementa                                                                494.93
          REF=183180134876350N00                1362739571HCCLAIMPMT350900741
Nov 15 Electronic Deposit                    From CareSource India                                                                508.45
          REF=183170150276850Y00                1320121856HCCLAIMPMT042000017763524
Nov 15 Electronic Deposit                    From Managed Health S                                                                524.96
          REF=183190101446690N00                2391821211HCCLAIMPMT
Nov 15 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                548.71
          REF=183170155520770N00                3350781558HCCLAIMPMT3386592366
Nov 15 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                603.56
          REF=183170155519930N00                1350781558HCCLAIMPMT3386592372
Nov 15 Electronic Deposit                    From Managed Health S                                                                666.59
          REF=183190101446710N00                2391821211HCCLAIMPMT
Nov 15 Electronic Deposit                    From WPS                                                                             796.33
          REF=183180178096870N00                6391268299HCCLAIMPMT1508825720
Nov 15 Electronic Deposit                    From WPS                                                                            1,177.18
          REF=183180178096850N00                6391268299HCCLAIMPMT1518927128
Nov 15 MERCH 8032515846                      CONNERSV DEPOSIT                                                                    1,915.53
Nov 15 MERCH 8033124630                      CONNERSV DEPOSIT                                                                    2,106.19
Nov 15 Electronic Deposit                    From MERCH SVC                                                                      2,254.19
          REF=183190099089050N00                1246827607BKCRD DEP 899000002045092
Nov 15 Electronic Deposit                    From UnitedHealthcare                                                               3,083.22
          REF=183180134495890N00                1111187726HCCLAIMPMT350900741
Nov 15 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               8,696.69
          REF=183170155519910N00                1350781558HCCLAIMPMT3386592371
Nov 15 Electronic Deposit                    From Managed Health S                                                              16,578.01
          REF=183190101446670N00                2391821211HCCLAIMPMT
Nov 15 Electronic Deposit                    From UNITEDHEALTHCARE                                                              17,832.79
          REF=183180134495530N00                1411289245HCCLAIMPMT350900741
Nov 15 Image Cash Letter Deposit                                                          8953146399                            28,608.12
Nov 15 Electronic Deposit                    From ANTHEM BLUE IN5C                                                              41,339.19
          REF=183170155520500N00                1350781558HCCLAIMPMT3386592369
Nov 15 Electronic Deposit                    From WISCONSIN PHYSIC                                                              45,264.16
          REF=183180124100720N00                4391268299HCCLAIMPMT150064
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                   7.70
          REF=183180167767340N00                3350781558HCCLAIMPMT3386727955
Nov 16 Image Cash Letter Deposit                                                          9252799374                                20.00
Nov 16 MERCH 8032516455                      CONNERSV DEPOSIT                                                                       20.00
Nov 16 Electronic Deposit                    From SF MUTUAL                                                                         20.01
          REF=183190137304900N00                9H18SF0001HCCLAIMPMT118234469GH111
                                                4
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 64Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 19 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Nov 16 Electronic Deposit                    From UNITEDHEALTHCARE                                                  24.50
          REF=183190126969840N00                1411289245HCCLAIMPMT350900741
Nov 16 MERCH 8032516430                      CONNERSV DEPOSIT                                                        25.00
Nov 16 Electronic Deposit                    From HUMANA GEORGES                                                     34.65
          REF=183190126968400N00                9391263BVSHCCLAIMPMT296806
Nov 16 Electronic Deposit                    From MERCH SVC                                                          46.72
          REF=183200077312780N00                1246827607BKCRD DEP 899000002044889
Nov 16 Electronic Deposit                    From UNITED BEHAVIORA                                                   52.92
          REF=183190126969790N00                1805600001HCCLAIMPMT350900741
Nov 16 Electronic Deposit                    From Greek Catholic U                                                   60.03
          REF=183190126969130N00                1250522060HCCLAIMPMT350900741
Nov 16 Electronic Deposit                    From MERCH SVC                                                          68.00
          REF=183200077312800N00                1246827607BKCRD DEP 899000002119665
Nov 16 Image Cash Letter Deposit                                                      9252799376                    80.00
Nov 16 Image Cash Letter Deposit                                                      9252799352                    96.23
Nov 16 Image Cash Letter Deposit                                                      9253234689                   100.00
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 129.74
          REF=183180167765420N00                1350781558HCCLAIMPMT3386727963
Nov 16 Electronic Deposit                    From Medica                                                           147.35
          REF=183190126969720N00                1111194265HCCLAIMPMT350900741
Nov 16 Electronic Deposit                    From CareSource India                                                 155.14
          REF=183180162676690Y00                1320121856HCCLAIMPMT042000017926914
Nov 16 Electronic Deposit                    From AETNA AS01                                                       161.82
          REF=183180123592550N00                1066033492HCCLAIMPMT1518927128
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 162.92
          REF=183180167765460N00                1350781558HCCLAIMPMT3386727967
Nov 16 Electronic Deposit                    From CareSource India                                                 167.69
          REF=183180162676810Y00                1320121856HCCLAIMPMT042000017926921
Nov 16 Electronic Deposit                    From GLOBAL PAYMENTS                                                  181.66
          REF=183190141511240N00                5469221406GLOBAL DEP8788014231394
Nov 16 Electronic Deposit                    From MERCH SVC                                                        210.88
          REF=183200077312790N00                1246827607BKCRD DEP 899000002045092
Nov 16 Electronic Deposit                    From CIGNA                                                            253.44
          REF=183180174644110N00                9751677627HCCLAIMPMT350900741
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 296.15
          REF=183180167766680N00                1350781558HCCLAIMPMT3386727965
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 332.19
          REF=183180167765440N00                1350781558HCCLAIMPMT3386727964
Nov 16 Electronic Deposit                    From MDWISE INC                                                       352.90
          REF=183200077253180N00                0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 404.56
          REF=183180167765540N00                1350781558HCCLAIMPMT3386727959
Nov 16 Electronic Deposit                    From CareSource India                                                 477.02
          REF=183180162676370Y00                1320121856HCCLAIMPMT042000017926896
Nov 16 Image Cash Letter Deposit                                                      9252800304                   499.54
Nov 16 Electronic Deposit                    From ANTHEM BLUE ME5C                                                 500.55
          REF=183180167764670N00                3311705652HCCLAIMPMT3386727960
Nov 16 Electronic Deposit                    From UnitedHealthcare                                                 637.23
          REF=183190126969470N00                1111187726HCCLAIMPMT350900741
Nov 16 Electronic Deposit                    From CareSource India                                                 693.93
          REF=183180162676530Y00                1320121856HCCLAIMPMT042000017926905
Nov 16 MERCH 8032514971                      CONNERSV DEPOSIT                                                      701.17
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 765.31
          REF=183180167766700N00                1350781558HCCLAIMPMT3386727966
Nov 16 MERCH 8032515846                      CONNERSV DEPOSIT                                                      770.67
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 65Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                           Statement Period:
                                                                                                                                Nov 1, 2018
                                                                                                                                    through
                                                                                     1010101010101010101010
                                                                                     1010111101010100011011
                                                                                     1010001000101001000110
                                                                                     1001110101010001110101
                                                                                     1101111001101100110000
                                                                                     1100010101001000101101
                                                                                     1010101110100111101010
                                                                                     1001011100011000000011
                                                                                     1100001010010011011000
                                                                                     1101010001100101100111
                                                                                                                               Nov 30, 2018
                                                                                     1001110110011010110010
                                                                                     1001010101010110000101
                                                                                     1010011101110101011100
                                                                                     1000110000010011101001
                                                                                     1011110111110100111010
                                                                                     1001011000110010110101
                                                                                     1100000111011010001000
                                                                                     1101110010011111001011
                                                                                     1111110010111100010110
                                                                                     1111010100011011011001
                                                                                     1101100100101011111000
                                                                                     1111111111111111111111

                                                                                                                               Page 20 of 36

ANALYZED CHECKING                                                                                                         (CONTINUED)
U.S. Bank National Association                                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                          Ref Number                              Amount
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  854.46
          REF=183180167765500N00                1350781558HCCLAIMPMT3386727958
Nov 16 Electronic Deposit                    From WPS                                                                              974.75
          REF=183190143712920N00                6391268299HCCLAIMPMT1508825720
Nov 16 Image Cash Letter Deposit                                                           9252874538                             1,616.27
Nov 16 Electronic Deposit                    From UnitedHealthcare                                                                1,949.07
          REF=183190126969430N00                1111187726HCCLAIMPMT350900741
Nov 16 MERCH 8033124630                      CONNERSV DEPOSIT                                                                     2,172.01
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                2,549.35
          REF=183180167765520N00                1350781558HCCLAIMPMT3386727962
Nov 16 Electronic Deposit                    From AETNA AS01                                                                      2,688.87
          REF=183180123592270N00                1066033492HCCLAIMPMT1508825720
Nov 16 Electronic Deposit                    From WPS                                                                             3,029.66
          REF=183190143712900N00                6391268299HCCLAIMPMT1518927128
Nov 16 Electronic Deposit                    From UNITEDHEALTHCARE                                                                3,109.95
          REF=183190126969980N00                1411289245HCCLAIMPMT350900741
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                3,570.08
          REF=183180167765480N00                1350781558HCCLAIMPMT3386727961
Nov 16 Electronic Deposit                    From MDWISE INC                                                                      4,173.20
          REF=183200077253160N00                0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 16 Electronic Deposit                    From MDWISE INC                                                                      6,702.71
          REF=183200077253300N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 16 Electronic Deposit                    From 36 TREAS 310                                                                    8,722.14
          REF=183200067701010N00                9101036151 MISC PAY350900741360012
Nov 16 Electronic Deposit                    From UNITEDHEALTHCARE                                                               29,196.37
          REF=183190126970170N00                1411289245HCCLAIMPMT350900741
Nov 16 Electronic Deposit                    From WISCONSIN PHYSIC                                                               36,122.69
          REF=183190119400910N00                4391268299HCCLAIMPMT150064
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               37,400.68
          REF=183180167767110N00                1350781558HCCLAIMPMT3386727957
Nov 16 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               37,820.65
          REF=183180167767130N00                1350781558HCCLAIMPMT3386727956
Nov 16 Electronic Deposit                    From MDWISE INC                                                                     49,341.11
          REF=183200077253510N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 19 Electronic Deposit                    From UMR ELECTROLUX                                                                      4.74
          REF=183200110753040N00                1341694736HCCLAIMPMT350900741
Nov 19 Image Cash Letter Deposit                                                           8055104634                                10.00
Nov 19 MERCH 8032516398                      CONNERSV DEPOSIT                                                                        10.00
Nov 19 Image Cash Letter Deposit                                                           8053362758                                11.45
Nov 19 Image Cash Letter Deposit                                                           8055292996                                15.00
Nov 19 Image Cash Letter Deposit                                                           8054990037                                16.04
Nov 19 Image Cash Letter Deposit                                                           8053369517                                16.80
Nov 19 Image Cash Letter Deposit                                                           8053418875                                20.00
Nov 19 Image Cash Letter Deposit                                                           8055900783                                20.01
Nov 19 MERCH 8032516455                      CONNERSV DEPOSIT                                                                        25.00
Nov 19 Electronic Deposit                    From ST OF INDIANA                                                                      28.00
          REF=183200100377910N00                1356000158PAYABLES   0000064200
Nov 19 Electronic Deposit                    From ST OF INDIANA                                                                      28.00
          REF=183200100378000N00                1356000158PAYABLES   0000064200
Nov 19 Electronic Deposit                    From UMR THE TOWNSEND                                                                   29.50
          REF=183200110753150N00                1351038926HCCLAIMPMT350900741
Nov 19 Electronic Deposit                    From UMR ELECTROLUX                                                                     36.02
          REF=183200110753060N00                1341694736HCCLAIMPMT350900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 66Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 21 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date       Description of Transaction                                                 Ref Number                   Amount
Nov 19     Image Cash Letter Deposit                                                  8054755469                    36.55
Nov 19     Image Cash Letter Deposit                                                  8054829819                    37.95
Nov 19     MERCH 8032516430                  CONNERSV DEPOSIT                                                       40.00
Nov 19     Electronic Deposit                From MERCH SVC                                                         43.00
              REF=183230057578540N00            1246827607BKCRD DEP 899000002119665
Nov   19   Image Cash Letter Deposit                                                  8053431277                     50.00
Nov   19   Image Cash Letter Deposit                                                  8054829817                     50.00
Nov   19   Image Cash Letter Deposit                                                  8055901510                     56.00
Nov   19   Electronic Deposit                From UnitedHealthcare                                                   56.41
              REF=183200110754230N00            1111187726HCCLAIMPMT350900741
Nov   19   Image Cash Letter Deposit                                                  8055786601                     59.41
Nov   19   Image Cash Letter Deposit                                                  8053420127                     70.00
Nov   19   Image Cash Letter Deposit                                                  8055162171                     75.00
Nov   19   Electronic Deposit                From AARP Supplementa                                                   77.96
              REF=183200110753730N00            1362739571HCCLAIMPMT350900741
Nov   19   Image Cash Letter Deposit                                                  8054756664                    80.94
Nov   19   Image Cash Letter Deposit                                                  8055816149                    85.68
Nov   19   Image Cash Letter Deposit                                                  8055816388                   100.00
Nov   19   MERCH 8032516455                  CONNERSV DEPOSIT                                                      100.20
Nov   19   MERCH 8032516497                  CONNERSV DEPOSIT                                                      105.00
Nov   19   Electronic Deposit                From HUMANA INS CO                                                    110.20
              REF=183200110250330N00            1391263473HCCLAIMPMT317106
Nov 19     Image Cash Letter Deposit                                                  8054756668                   113.28
Nov 19     Electronic Deposit                From Marketplace                                                      122.34
              REF=183200096393590N00            6391864073HCCLAIMPMT
Nov   19   Image Cash Letter Deposit                                                  8056239412                   127.00
Nov   19   MERCH 8033124630                  CONNERSV DEPOSIT                                                      130.00
Nov   19   MERCH 8033124630                  CONNERSV DEPOSIT                                                      130.63
Nov   19   Image Cash Letter Deposit                                                  8053337785                   150.00
Nov   19   Electronic Deposit                From MERCH SVC                                                        165.00
              REF=183230057578530N00            1246827607BKCRD DEP 899000002045092
Nov 19     Image Cash Letter Deposit                                                  8055185025                   199.74
Nov 19     Image Cash Letter Deposit                                                  8054829808                   203.85
Nov 19     Electronic Deposit                From MERCH SVC                                                        231.09
              REF=183230057578520N00            1246827607BKCRD DEP 899000002044913
Nov   19   Image Cash Letter Deposit                                                  8053378699                   234.47
Nov   19   Image Cash Letter Deposit                                                  8053369519                   290.29
Nov   19   MERCH 8032514971                  CONNERSV DEPOSIT                                                      316.66
Nov   19   MERCH 8033124630                  CONNERSV DEPOSIT                                                      361.62
Nov   19   MERCH 8032515846                  CONNERSV DEPOSIT                                                      414.76
Nov   19   Electronic Deposit                From ANTHEM BLUE IN5C                                                 425.02
              REF=183190136334250N00            1350781558HCCLAIMPMT3386796620
Nov 19     Electronic Deposit                From HUMANA INS CO                                                    425.24
              REF=183200110250490N00            1391263473HCCLAIMPMT296806
Nov 19     Electronic Deposit                From WPS                                                              538.35
              REF=183230046109220N00            6391268299HCCLAIMPMT1508825720
Nov 19     Image Cash Letter Deposit                                                  8055108674                   629.71
Nov 19     Image Cash Letter Deposit                                                  8055974369                   661.04
Nov 19     Electronic Deposit                From UnitedHealthcare                                                 776.06
              REF=183200110754210N00            1111187726HCCLAIMPMT350900741
Nov 19     Electronic Deposit                From UMR                                                             1,534.42
              REF=183200110753340N00            1999999100HCCLAIMPMT350900741
Nov 19     Electronic Deposit                From ANTHEM BLUE IN5C                                                1,616.98
              REF=183190136334230N00            1350781558HCCLAIMPMT3386796619
Nov 19     Electronic Deposit                From AARP Supplementa                                                1,650.86
              REF=183200110753750N00            1362739571HCCLAIMPMT350900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 67Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101011000010011
                                                                                    1010001000101001001010
                                                                                    1001110101010000101001
                                                                                    1101111001101100011100
                                                                                    1100010110001000110011
                                                                                    1010101110100111110100
                                                                                    1001011100011000100011
                                                                                    1100001010010001001000
                                                                                    1101010001100101011111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110010000001010
                                                                                    1001010101010110101101
                                                                                    1010011101011101001000
                                                                                    1000110000011011010001
                                                                                    1011110101011100000100
                                                                                    1001011001100010001101
                                                                                    1100001111100100000000
                                                                                    1101110111010100010011
                                                                                    1111100110001001010010
                                                                                    1111011101001001010001
                                                                                    1101010100101001111000
                                                                                    1111111111111111111111

                                                                                                                              Page 22 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Nov 19 Electronic Deposit                    From HUMANA INS CO                                                                  2,051.40
          REF=183200110250510N00                1391263473HCCLAIMPMT317106
Nov 19 Electronic Deposit                    From WPS                                                                            2,090.59
          REF=183230046109200N00                6391268299HCCLAIMPMT1518927128
Nov 19 Image Cash Letter Deposit                                                          8054802132                             3,003.30
Nov 19 Image Cash Letter Deposit                                                          8055162122                             4,208.90
Nov 19 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               8,296.92
          REF=183190136334210N00                1350781558HCCLAIMPMT3386796618
Nov 19 Electronic Deposit                    From WISCONSIN PHYSIC                                                              36,068.79
          REF=183200100494330N00                4391268299HCCLAIMPMT150064
Nov 20 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                   7.70
          REF=183230038727550N00                3350781558HCCLAIMPMT3386868786
Nov 20 Electronic Deposit                    From MERCH SVC                                                                         20.00
          REF=183240084830050N00                1246827607BKCRD DEP 899000002119665
Nov 20 Electronic Deposit                    From SF MUTUAL                                                                         20.01
          REF=183230138640980N00                9H18SF0001HCCLAIMPMT118235899GH111
                                                6
Nov 20 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  20.50
          REF=183230038726990N00                1350781558HCCLAIMPMT3386868788
Nov 20 Image Cash Letter Deposit                                                          8355128435                                25.29
Nov 20 Electronic Deposit                    From HUMANA INS CO                                                                     26.48
          REF=183230122396580N00                1391263473HCCLAIMPMT296806
Nov 20 Electronic Deposit                    From MERCH SVC                                                                         30.45
          REF=183240084830020N00                1246827607BKCRD DEP 899000002044913
Nov 20 Electronic Deposit                    From AETNA AS01                                                                        30.53
          REF=183200100494700N00                1066033492HCCLAIMPMT1518927128
Nov 20 Electronic Deposit                    From GLOBAL PAYMENTS                                                                   40.00
          REF=183230142655840N00                5469221406GLOBAL DEP8788014231394
Nov 20 MERCH 8032516356                      CONNERSV DEPOSIT                                                                       40.00
Nov 20 Image Cash Letter Deposit                                                          8355188619                                46.76
Nov 20 Electronic Deposit                    From HUMANA INS CO                                                                     47.64
          REF=183230122396860N00                1391263473HCCLAIMPMT296806
Nov 20 Image Cash Letter Deposit                                                          8355874411                                64.00
Nov 20 MERCH 8032516455                      CONNERSV DEPOSIT                                                                       65.00
Nov 20 Electronic Deposit                    From MERCH SVC                                                                         75.00
          REF=183240084830030N00                1246827607BKCRD DEP 899000002044913
Nov 20 Image Cash Letter Deposit                                                          8355329514                                87.75
Nov 20 Electronic Deposit                    From MERCH SVC                                                                         95.00
          REF=183240084830040N00                1246827607BKCRD DEP 899000002045092
Nov 20 Image Cash Letter Deposit                                                          8355874409                              134.00
Nov 20 Image Cash Letter Deposit                                                          8356091269                              137.74
Nov 20 MERCH 8033124630                      CONNERSV DEPOSIT                                                                     146.67
Nov 20 Electronic Deposit                    From ANTHEM BCBS                                                                     147.42
          REF=183230111986630N00                1311440175HCCLAIMPMT721142765
Nov 20 Image Cash Letter Deposit                                                          8355488713                              158.97
Nov 20 Electronic Deposit                    From ANTHEM BCBS                                                                     162.17
          REF=183230111986650N00                1311440175HCCLAIMPMT721142766
Nov 20 Electronic Deposit                    From CIGNA                                                                           164.37
          REF=183230137893570N00                5015938280HCCLAIMPMT201801152105667
Nov 20 Electronic Deposit                    From HUMANA INS CO                                                                   196.14
          REF=183230122396900N00                1391263473HCCLAIMPMT317106
Nov 20 Electronic Deposit                    From GLOBAL PAYMENTS                                                                 225.00
          REF=183230142655830N00                5469221406GLOBAL DEP8788014231394
Nov 20 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                272.64
          REF=183230038727570N00                3350781558HCCLAIMPMT3386868785
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 68Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 23 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Nov 20 Electronic Deposit                    From AARP Supplementa                                                  277.04
          REF=183230125638600N00                1362739571HCCLAIMPMT350900741
Nov 20 Electronic Deposit                    From INCENP CLAIMS                                                    296.88
          REF=183240086218160N00                1680461584HCCLAIMPMT
Nov 20 Electronic Deposit                    From CIGNA                                                            300.73
          REF=183230137893690N00                5016014530HCCLAIMPMT201801152103334
Nov 20 Electronic Deposit                    From MERCH SVC                                                        315.67
          REF=183240084830010N00                1246827607BKCRD DEP 899000002044889
Nov 20 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 317.89
          REF=183230038727030N00                1350781558HCCLAIMPMT3386868789
Nov 20 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 322.82
          REF=183230038727050N00                1350781558HCCLAIMPMT3386868790
Nov 20 Electronic Deposit                    From WPS                                                              346.00
          REF=183230146012380N00                6391268299HCCLAIMPMT1508825720
Nov 20 Electronic Deposit                    From Erie Insurance C                                                 443.08
          REF=183230042756170N00                1160377190HCCLAIMPMT350900741
Nov 20 Electronic Deposit                    From MDWISE INC                                                       449.35
          REF=183240074518570N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 20 Electronic Deposit                    From UnitedHealthcare                                                 588.52
          REF=183230123257030N00                1111187726HCCLAIMPMT350900741
Nov 20 Electronic Deposit                    From HUMANA INS CO                                                    591.33
          REF=183230122396600N00                1391263473HCCLAIMPMT317106
Nov 20 MERCH 8032516497                      CONNERSV DEPOSIT                                                      685.00
Nov 20 MERCH 8032515846                      CONNERSV DEPOSIT                                                      961.18
Nov 20 Electronic Deposit                    From UMR                                                              994.70
          REF=183230123256570N00                1999999100HCCLAIMPMT350900741
Nov 20 Image Cash Letter Deposit                                                      8355115958                  1,218.76
Nov 20 Electronic Deposit                    From UMR                                                             1,225.37
          REF=183230123256730N00                1999999100HCCLAIMPMT350900741
Nov 20 MERCH 8032514971                      CONNERSV DEPOSIT                                                     1,313.52
Nov 20 Electronic Deposit                    From ANTHEM BCBS                                                     1,514.36
          REF=183230111986930N00                1311440175HCCLAIMPMT721165193
Nov 20 Electronic Deposit                    From UMR                                                             1,680.50
          REF=183230123256550N00                1999999100HCCLAIMPMT350900741
Nov 20 Electronic Deposit                    From AARP Supplementa                                                2,115.34
          REF=183230125638620N00                1362739571HCCLAIMPMT350900741
Nov 20 Electronic Deposit                    From UnitedHealthcare                                                2,249.97
          REF=183230123257010N00                1111187726HCCLAIMPMT350900741
Nov 20 Electronic Deposit                    From WPS                                                             2,269.24
          REF=183230146012360N00                6391268299HCCLAIMPMT1518927128
Nov 20 Electronic Deposit                    From MDWISE INC                                                      3,774.80
          REF=183240074518610N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 20 Electronic Deposit                    From INCENP CLAIMS                                                   4,370.60
          REF=183240086218140N00                1680461584HCCLAIMPMT
Nov 20 Image Cash Letter Deposit                                                      8356286702                  5,212.11
Nov 20 Electronic Deposit                    From ANTHEM BCBS                                                     5,910.84
          REF=183230111986970N00                1311440175HCCLAIMPMT721204726
Nov 20 Electronic Deposit                    From ANTHEM BLUE IN5C                                                9,996.15
          REF=183230038727010N00                1350781558HCCLAIMPMT3386868787
Nov 20 Electronic Deposit                    From WISCONSIN PHYSIC                                               21,665.82
          REF=183230123256190N00                4391268299HCCLAIMPMT150064
Nov 20 Image Cash Letter Deposit                                                      8356837334                 27,249.85
Nov 21 Electronic Deposit                    From UNITED AMERICAN                                                     8.40
          REF=183240139474850N00                5630780404HCCLAIMPMT
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 69Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101011100010011
                                                                                    1010001000101001010010
                                                                                    1001110101010001111101
                                                                                    1101111001101100111000
                                                                                    1100010111001001110111
                                                                                    1010101110100111001110
                                                                                    1001011100011000100011
                                                                                    1100001010010000100000
                                                                                    1101010001100110101111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110010101110010
                                                                                    1001010101011000111001
                                                                                    1010011101000100110100
                                                                                    1000110000100011000001
                                                                                    1011110111000100011000
                                                                                    1001011000110010011101
                                                                                    1100000101100001111000
                                                                                    1101110010000010111011
                                                                                    1111101100100110010010
                                                                                    1111100101001111001001
                                                                                    1101000100100001111000
                                                                                    1111111111111111111111

                                                                                                                              Page 24 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number           5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Nov 21 Electronic Deposit                    From SF MUTUAL                                                                        14.72
          REF=183240140797140N00                9H18SF0001HCCLAIMPMT118236273GH111
                                                9
Nov 21 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                  15.29
          REF=183230137442930N00                3350781558HCCLAIMPMT3386941318
Nov 21 Electronic Deposit                    From SF MUTUAL                                                                         20.01
          REF=183240140797120N00                9H18SF0001HCCLAIMPMT118236272GH111
                                                9
Nov 21 MERCH 8032516281                      CONNERSV DEPOSIT                                                                       25.00
Nov 21 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  38.52
          REF=183230137442440N00                1350781558HCCLAIMPMT3386941320
Nov 21 Electronic Deposit                    From HUMANA GOVT BUSI                                                                  41.43
          REF=183230124008660N00                2610647538HCCLAIMPMT2190636432
Nov 21 Electronic Deposit                    From ST OF INDIANA                                                                     42.00
          REF=183240114465990N00                1356000158PAYABLES    0000064200
Nov 21 Electronic Deposit                    From DXC Tech Svc LLC                                                                  47.03
          REF=183230114803190N00                1822287119HCCLAIMPMT100268220R
Nov 21 Electronic Deposit                    From HUMANA GEORGES                                                                    48.51
          REF=183240124337470N00                9391263BVSHCCLAIMPMT296806
Nov 21 Electronic Deposit                    From Managed Health S                                                                  52.00
          REF=183250091802530N00                2391821211HCCLAIMPMT
Nov 21 Electronic Deposit                    From MDWISE INC                                                                        57.65
          REF=183240173180930N00                0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 21 Electronic Deposit                    From MERCH SVC                                                                         63.00
          REF=183250089554320N00                1246827607BKCRD DEP 899000002119665
Nov 21 Electronic Deposit                    From DXC Tech Svc LLC                                                                  75.76
          REF=183230114803170N00                1822287119HCCLAIMPMT100268220P
Nov 21 Electronic Deposit                    From HUMANA INS CO                                                                     79.89
          REF=183240114466880N00                1391263473EFPAYMENT 296806
Nov 21 Electronic Deposit                    From HUMANA GOVT BUSI                                                                  80.60
          REF=183230124008680N00                2610647538HCCLAIMPMT2190636433
Nov 21 Electronic Deposit                    From Medica                                                                            84.28
          REF=183240124676900N00                1111194265HCCLAIMPMT350900741
Nov 21 Electronic Deposit                    From SF MUTUAL                                                                         85.68
          REF=183240140797160N00                9H18SF0001HCCLAIMPMT118236274GH111
                                                9
Nov 21 Electronic Deposit                    From MERCH SVC                                                                       100.00
          REF=183250089554300N00                1246827607BKCRD DEP 899000002044889
Nov 21 Electronic Deposit                    From CareSource India                                                                113.15
          REF=183230159063900Y00                1320121856HCCLAIMPMT042000018384068
Nov 21 Electronic Deposit                    From Medica                                                                          113.95
          REF=183240124676920N00                1111194265HCCLAIMPMT350900741
Nov 21 MERCH 8032516455                      CONNERSV DEPOSIT                                                                     185.00
Nov 21 Electronic Deposit                    From CareSource India                                                                224.32
          REF=183230159063780Y00                1320121856HCCLAIMPMT042000018384061
Nov 21 MERCH 8033124630                      CONNERSV DEPOSIT                                                                     239.20
Nov 21 Electronic Deposit                    From DXC Tech Svc LLC                                                                253.15
          REF=183230114803110N00                1822287119HCCLAIMPMT100268220G
Nov 21 Electronic Deposit                    From DXC Tech Svc LLC                                                                273.47
          REF=183230114803130N00                1822287119HCCLAIMPMT100268220H
Nov 21 Electronic Deposit                    From HUMANA INS CO                                                                   275.45
          REF=183240114466920N00                1391263473EFPAYMENT 317106
Nov 21 Electronic Deposit                    From MDWISE INC                                                                      277.36
          REF=183240173180900N00                0151931354HCCLAIMPMTFAYETTE
                                                MEMORIA
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 70Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 25 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Nov 21 Image Cash Letter Deposit                                                      8653365013                    300.00
Nov 21 Electronic Deposit                    From CIGNA                                                             301.32
          REF=183230143844960N00                9751677627HCCLAIMPMT350900741
Nov 21 Electronic Deposit                    From EMPIRE BLUE 05A                                                  363.69
          REF=183230113244130N00                0475603893HCCLAIMPMT303001593
Nov 21 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 375.62
          REF=183230137442480N00                1350781558HCCLAIMPMT3386941322
Nov 21 Electronic Deposit                    From CIGNA                                                            504.60
          REF=183230143844940N00                9751677627HCCLAIMPMT350900741
Nov 21 Electronic Deposit                    From Managed Health S                                                 536.26
          REF=183250091802510N00                2391821211HCCLAIMPMT
Nov 21 Electronic Deposit                    From UNITEDHEALTHCARE                                                 570.84
          REF=183240124676520N00                1411289245HCCLAIMPMT350900741
Nov 21 Electronic Deposit                    From DXC Tech Svc LLC                                                 606.66
          REF=183230114803150N00                1822287119HCCLAIMPMT100268220K
Nov 21 MERCH 8032515846                      CONNERSV DEPOSIT                                                      607.23
Nov 21 Electronic Deposit                    From UnitedHealthcare                                                 649.06
          REF=183240124676710N00                1111187726HCCLAIMPMT350900741
Nov 21 Electronic Deposit                    From UnitedHealthcare                                                 767.03
          REF=183240124676750N00                1111187726HCCLAIMPMT350900741
Nov 21 Electronic Deposit                    From DXC Tech Svc LLC                                                 802.36
          REF=183230114803210N00                1822287119HCCLAIMPMT100415070A
Nov 21 Electronic Deposit                    From HUMANA GEORGES                                                   902.52
          REF=183240124337490N00                9391263BVSHCCLAIMPMT317106
Nov 21 MERCH 8032516497                      CONNERSV DEPOSIT                                                     1,150.00
Nov 21 Electronic Deposit                    From ANTHEM BLUE IN5C                                                1,187.98
          REF=183230137442460N00                1350781558HCCLAIMPMT3386941321
Nov 21 Electronic Deposit                    From WPS                                                             1,708.10
          REF=183240169360500N00                6391268299HCCLAIMPMT1508825720
Nov 21 Electronic Deposit                    From MDWISE INC                                                      4,248.20
          REF=183240173180870N00                0061931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 21 Electronic Deposit                    From MDWISE INC                                                      5,002.50
          REF=183240173181010N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 21 Electronic Deposit                    From WPS                                                             5,307.59
          REF=183240169360480N00                6391268299HCCLAIMPMT1518927128
Nov 21 Electronic Deposit                    From MERCH SVC                                                       6,644.74
          REF=183250089554310N00                1246827607BKCRD DEP 899000002045092
Nov 21 Electronic Deposit                    From Managed Health S                                                9,937.98
          REF=183250091802550N00                2391821211HCCLAIMPMT
Nov 21 Electronic Deposit                    From ANTHEM BLUE IN5C                                               21,746.85
          REF=183230137442420N00                1350781558HCCLAIMPMT3386941319
Nov 21 Electronic Deposit                    From WISCONSIN PHYSIC                                               38,861.71
          REF=183240124675570N00                4391268299HCCLAIMPMT150064
Nov 21 Electronic Deposit                    From MDWISE INC                                                     43,743.07
          REF=183240173181240N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 21 Electronic Deposit                    From DXC Tech Svc LLC                                               49,584.00
          REF=183230114803820N00                1822287119HCCLAIMPMT200406860A
Nov 23 MERCH 8032516455                      CONNERSV DEPOSIT                                                        10.00
Nov 23 Electronic Deposit                    From Greek Catholic U                                                   20.01
          REF=183250120355100N00                1250522060HCCLAIMPMT350900741
Nov 23 MERCH 8033124630                      CONNERSV DEPOSIT                                                        22.59
Nov 23 Electronic Deposit                    From HUMANA GOVT BUSI                                                   24.69
          REF=183240123855570N00                2610647538HCCLAIMPMT2190660308
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 71Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101000000001011
                                                                                    1010001000101001011010
                                                                                    1001110101010001000001
                                                                                    1101111010101100001100
                                                                                    1100010000001000100111
                                                                                    1010101110100111101110
                                                                                    1001011100011000000011
                                                                                    1100001010010010000000
                                                                                    1101010001100111000111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110011000000110
                                                                                    1001010101010001111001
                                                                                    1010011101010011011100
                                                                                    1000110000001001111101
                                                                                    1011110110101100101110
                                                                                    1001011001011001110101
                                                                                    1100001111111000110000
                                                                                    1101110011101110111011
                                                                                    1111011000110011001110
                                                                                    1111100100010001110101
                                                                                    1101000100101000001000
                                                                                    1111111111111111111111

                                                                                                                              Page 26 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Nov 23 Electronic Deposit                    From MERCH SVC                                                                        25.00
          REF=183270064439290N00                1246827607BKCRD DEP 899000002044889
Nov 23 Image Cash Letter Deposit                                                          9253508232                                25.00
Nov 23 Image Cash Letter Deposit                                                          9253882324                                25.00
Nov 23 Electronic Deposit                    From WPS                                                                               30.20
          REF=183270071080510N00                6391268299HCCLAIMPMT1508825720
Nov 23 Electronic Deposit                    From GLOBAL PAYMENTS                                                                   33.98
          REF=183270055556140N00                5469221406GLOBAL DEP8788014231394
Nov 23 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  38.17
          REF=183240139475430N00                1350781558HCCLAIMPMT3387023327
Nov 23 Image Cash Letter Deposit                                                          9253883258                                45.58
Nov 23 Image Cash Letter Deposit                                                          9253789670                                50.00
Nov 23 Electronic Deposit                    From PALMETTO GBA                                                                      57.70
          REF=183240124677140N00                9000000096HCCLAIMPMT1518927128
Nov 23 Image Cash Letter Deposit                                                          9253560795                                59.48
Nov 23 Image Cash Letter Deposit                                                          9253263142                                60.00
Nov 23 Image Cash Letter Deposit                                                          9253740559                                60.02
Nov 23 Electronic Deposit                    From UMR                                                                               76.57
          REF=183250120355520N00                1999999100HCCLAIMPMT350900741
Nov 23 Image Cash Letter Deposit                                                          9254061357                               90.00
Nov 23 Electronic Deposit                    From MERCH SVC                                                                       100.00
          REF=183270064439300N00                1246827607BKCRD DEP 899000002044913
Nov 23 Electronic Deposit                    From Marketplace                                                                     134.34
          REF=183250109073340N00                6391864073HCCLAIMPMT
Nov 23 Electronic Deposit                    From WISCONSIN PHYSIC                                                                163.10
          REF=183250111356010N00                4391268299HCCLAIMPMT150064
Nov 23 Electronic Deposit                    From SF MUTUAL                                                                       190.29
          REF=183270052000390N00                9H18SF0001HCCLAIMPMT118237129GH112
                                                0
Nov 23 Electronic Deposit                    From MERCH SVC                                                                       200.00
          REF=183270064439320N00                1246827607BKCRD DEP 899000002119665
Nov 23 MERCH 8033124630                      CONNERSV DEPOSIT                                                                     235.50
Nov 23 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                250.00
          REF=183240139475470N00                1350781558HCCLAIMPMT3387023329
Nov 23 Electronic Deposit                    From HUMANA INS CO                                                                   259.85
          REF=183250119206050N00                1391263473HCCLAIMPMT296806
Nov 23 Electronic Deposit                    From SF MUTUAL                                                                       287.70
          REF=183270052000370N00                9H18SF0001HCCLAIMPMT118237103GH112
                                                0
Nov 23 Image Cash Letter Deposit                                                          9253213959                               681.48
Nov 23 Image Cash Letter Deposit                                                          9253744527                               826.29
Nov 23 Electronic Deposit                    From HUMANA INS CO                                                                  1,320.93
          REF=183250119206090N00                1391263473HCCLAIMPMT317106
Nov 23 Electronic Deposit                    From MERCH SVC                                                                      2,102.50
          REF=183270064439310N00                1246827607BKCRD DEP 899000002045092
Nov 23 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               2,815.55
          REF=183240139475450N00                1350781558HCCLAIMPMT3387023328
Nov 23 Image Cash Letter Deposit                                                          9253352598                            13,896.23
Nov 23 Electronic Deposit                    From ANTHEM BLUE IN5C                                                              39,552.24
          REF=183240139476020N00                1350781558HCCLAIMPMT3387023326
Nov 26 Electronic Deposit                    From MERCH SVC                                                                         17.50
          REF=183300045219650N00                1246827607BKCRD DEP 899000002119665
Nov 26 Electronic Deposit                    From AETNA AS01                                                                        17.61
          REF=183250111356560N00                3066033492HCCLAIMPMT1518927128
Nov 26 Electronic Deposit                    From UMR ELECTROLUX                                                                    18.44
          REF=183270112505790N00                1341694736HCCLAIMPMT350900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 72Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 27 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date       Description of Transaction                                                 Ref Number                   Amount
Nov 26     Image Cash Letter Deposit                                                  8052117527                    20.00
Nov 26     MERCH 8032516430                  CONNERSV DEPOSIT                                                       20.00
Nov 26     Electronic Deposit                From AETNA AS01                                                        20.01
              REF=183250111356540N00            3066033492HCCLAIMPMT1508825720
Nov 26     Electronic Deposit                From AETNA AS01                                                         20.53
              REF=183250098600060N00            1066033492HCCLAIMPMT1518927128
Nov 26     Electronic Deposit                From ANTHEM BLUE IN5C                                                   21.00
              REF=183270051079380N00            1350781558HCCLAIMPMT3387119378
Nov 26     Electronic Deposit                From AETNA AS01                                                         22.57
              REF=183250111356370N00            1066033492HCCLAIMPMT1508825720
Nov   26   Image Cash Letter Deposit                                                  8053408391                     24.44
Nov   26   Image Cash Letter Deposit                                                  8054612545                     29.00
Nov   26   MERCH 8033124630                  CONNERSV DEPOSIT                                                        34.72
Nov   26   MERCH 8032516356                  CONNERSV DEPOSIT                                                        35.00
Nov   26   Electronic Deposit                From ANTHEM BLUE IN5C                                                   41.00
              REF=183270051078280N00            1350781558HCCLAIMPMT3387119372
Nov 26     MERCH 8033124630                  CONNERSV DEPOSIT                                                        45.00
Nov 26     Electronic Deposit                From ANTHEM BLUE IN5C                                                   48.38
              REF=183270051078160N00            1350781558HCCLAIMPMT3387119376
Nov 26     Electronic Deposit                From MERCH SVC                                                          50.00
              REF=183300045219630N00            1246827607BKCRD DEP 899000002044889
Nov   26   Image Cash Letter Deposit                                                  8054612547                     50.00
Nov   26   Image Cash Letter Deposit                                                  8053608327                     54.72
Nov   26   Image Cash Letter Deposit                                                  8053654763                     61.00
Nov   26   Electronic Deposit                From UMR ELECTROLUX                                                     68.90
              REF=183270112505770N00            1341694736HCCLAIMPMT350900741
Nov 26     Electronic Deposit                From ANTHEM BLUE IN5C                                                   78.80
              REF=183270051079400N00            1350781558HCCLAIMPMT3387119377
Nov 26     Electronic Deposit                From GLOBAL PAYMENTS                                                    86.90
              REF=183300037728960N00            5469221406GLOBAL DEP8788014231394
Nov 26     Image Cash Letter Deposit                                                  8052167966                    89.71
Nov 26     Electronic Deposit                From CareSource India                                                 104.91
              REF=183250140724670Y00            1320121856HCCLAIMPMT042000018684385
Nov 26     MERCH 8032516455                  CONNERSV DEPOSIT                                                      108.00
Nov 26     Electronic Deposit                From CareSource India                                                 117.08
              REF=183250140724530Y00            1320121856HCCLAIMPMT042000018684378
Nov 26     Electronic Deposit                From ANTHEM BLUE IN5C                                                 119.10
              REF=183270051078180N00            1350781558HCCLAIMPMT3387119375
Nov 26     Image Cash Letter Deposit                                                  8053609249                   127.34
Nov 26     Electronic Deposit                From CareSource India                                                 129.97
              REF=183250140724910Y00            1320121856HCCLAIMPMT042000018684400
Nov 26     Electronic Deposit                From AARP Supplementa                                                 138.04
              REF=183270112506480N00            1362739571HCCLAIMPMT350900741
Nov 26     Electronic Deposit                From Medica                                                           141.10
              REF=183270112507420N00            1111194265HCCLAIMPMT350900741
Nov 26     Electronic Deposit                From HUMANA INS CO                                                    145.80
              REF=183270112184590N00            1391263473HCCLAIMPMT296806
Nov 26     Electronic Deposit                From UNITEDHEALTHCARE                                                 204.47
              REF=183270112506630N00            1411289245HCCLAIMPMT350900741
Nov 26     Electronic Deposit                From AARP Supplementa                                                 324.56
              REF=183270112506500N00            1362739571HCCLAIMPMT350900741
Nov 26     Image Cash Letter Deposit                                                  8054096829                   414.92
Nov 26     MERCH 8033124630                  CONNERSV DEPOSIT                                                      443.02
Nov 26     Electronic Deposit                From MERCH SVC                                                        660.79
              REF=183300045219640N00            1246827607BKCRD DEP 899000002045092
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 73Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101000100001011
                                                                                    1010001000101001000010
                                                                                    1001110101010000010101
                                                                                    1101111010101100101000
                                                                                    1100010001001001100011
                                                                                    1010101110100111010100
                                                                                    1001011100011000000011
                                                                                    1100001010010011101000
                                                                                    1101010001100100110111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110011101111110
                                                                                    1001010101011111101101
                                                                                    1010011101001010100000
                                                                                    1000110000110001101101
                                                                                    1011110100110100110010
                                                                                    1001011000001001100101
                                                                                    1100000101111101001000
                                                                                    1101110110111000010011
                                                                                    1111010010011100001110
                                                                                    1111011100010111101101
                                                                                    1101010100100000001000
                                                                                    1111111111111111111111

                                                                                                                              Page 28 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number           5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Nov 26 Electronic Deposit                    From UNITEDHEALTHCARE                                                                 726.65
          REF=183270112506750N00                1411289245HCCLAIMPMT350900741
Nov 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                754.96
          REF=183270051078240N00                1350781558HCCLAIMPMT3387119371
Nov 26 Electronic Deposit                    From UnitedHealthcare                                                                798.96
          REF=183270112507070N00                1111187726HCCLAIMPMT350900741
Nov 26 Image Cash Letter Deposit                                                          8053733525                               808.82
Nov 26 MERCH 8032515846                      CONNERSV DEPOSIT                                                                    1,041.66
Nov 26 Electronic Deposit                    From CareSource India                                                               1,319.98
          REF=183250140724810Y00                1320121856HCCLAIMPMT042000018684395
Nov 26 Electronic Deposit                    From Medica                                                                         2,310.30
          REF=183270112507440N00                1111194265HCCLAIMPMT350900741
Nov 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               2,399.56
          REF=183270051078260N00                1350781558HCCLAIMPMT3387119374
Nov 26 Electronic Deposit                    From AETNA AS01                                                                     2,457.01
          REF=183250098599400N00                1066033492HCCLAIMPMT1508825720
Nov 26 MERCH 8032514971                      CONNERSV DEPOSIT                                                                    3,013.70
Nov 26 Image Cash Letter Deposit                                                          8054833778                             3,592.52
Nov 26 Electronic Deposit                    From UnitedHealthcare                                                               4,141.12
          REF=183270112507050N00                1111187726HCCLAIMPMT350900741
Nov 26 Electronic Deposit                    From UNITEDHEALTHCARE                                                               5,153.04
          REF=183270112506610N00                1411289245HCCLAIMPMT350900741
Nov 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               5,652.23
          REF=183270051078220N00                1350781558HCCLAIMPMT3387119373
Nov 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                              17,395.27
          REF=183270051078200N00                1350781558HCCLAIMPMT3387119370
Nov 26 Electronic Deposit                    From ANTHEM BLUE IN5C                                                              32,537.95
          REF=183270051079890N00                1350781558HCCLAIMPMT3387119369
Nov 27 Electronic Deposit                    From MERCH SVC                                                                          7.00
          REF=183310066245000N00                1246827607BKCRD DEP 899000002119665
Nov 27 Image Cash Letter Deposit                                                          8354567900                                16.80
Nov 27 Electronic Deposit                    From MERCH SVC                                                                         17.80
          REF=183310066244990N00                1246827607BKCRD DEP 899000002044913
Nov 27 Electronic Deposit                    From SF MUTUAL                                                                         19.72
          REF=183300125333340N00                9H18SF0001HCCLAIMPMT118237815GH112
                                                1
Nov 27 MERCH 8032516455                      CONNERSV DEPOSIT                                                                       25.00
Nov 27 Electronic Deposit                    From HUMANA INS CO                                                                     25.91
          REF=183300112023460N00                1391263473HCCLAIMPMT296806
Nov 27 Electronic Deposit                    From MERCH SVC                                                                         28.00
          REF=183310066245010N00                1246827607BKCRD DEP 899000002119665
Nov 27 Electronic Deposit                    From CIGNA                                                                             41.10
          REF=183300096760700N00                9751677627HCCLAIMPMT350900741
Nov 27 Electronic Deposit                    From MERCH SVC                                                                         45.90
          REF=183310066244980N00                1246827607BKCRD DEP 899000002044913
Nov 27 MERCH 8032516497                      CONNERSV DEPOSIT                                                                       50.00
Nov 27 Electronic Deposit                    From HUMANA INS CO                                                                     52.96
          REF=183300112023180N00                1391263473HCCLAIMPMT296806
Nov 27 Image Cash Letter Deposit                                                          8354568113                                68.39
Nov 27 Electronic Deposit                    From GLOBAL PAYMENTS                                                                   72.00
          REF=183300129028470N00                5469221406GLOBAL DEP8788014231394
Nov 27 Image Cash Letter Deposit                                                          8354568118                                78.80
Nov 27 MERCH 8032516497                      CONNERSV DEPOSIT                                                                       95.00
Nov 27 Electronic Deposit                    From ANTHEM BCBS                                                                       99.25
          REF=183300096357600N00                1311440175HCCLAIMPMT721221282
Nov 27 Image Cash Letter Deposit                                                          8354568116                              128.10
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 74Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 29 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Nov 27 Electronic Deposit                    From ANTHEM BCBS                                                       135.78
          REF=183300096357840N00                1311440175HCCLAIMPMT721242334
Nov 27 Electronic Deposit                    From AARP Supplementa                                                 157.42
          REF=183300114568940N00                1362739571HCCLAIMPMT350900741
Nov 27 Electronic Deposit                    From UnitedHealthcare                                                 169.55
          REF=183300114569700N00                1111187726HCCLAIMPMT350900741
Nov 27 Image Cash Letter Deposit                                                      8354567895                   201.51
Nov 27 Electronic Deposit                    From AARP Supplementa                                                 246.63
          REF=183300114568960N00                1362739571HCCLAIMPMT350900741
Nov 27 Electronic Deposit                    From UMR                                                              250.94
          REF=183300114568570N00                1999999100HCCLAIMPMT350900741
Nov 27 MERCH 8032515846                      CONNERSV DEPOSIT                                                      273.22
Nov 27 Electronic Deposit                    From HUMANA INS CO                                                    276.34
          REF=183300112023740N00                1391263473HCCLAIMPMT296806
Nov 27 Electronic Deposit                    From Erie Insurance E                                                 285.12
          REF=183300036632840N00                1256038677HCCLAIMPMT350900741
Nov 27 MERCH 8032514971                      CONNERSV DEPOSIT                                                      294.83
Nov 27 Electronic Deposit                    From UMR                                                              346.04
          REF=183300114568550N00                1999999100HCCLAIMPMT350900741
Nov 27 Electronic Deposit                    From IN PROHEALTH NET                                                 580.53
          REF=183300125129290N00                1454037444PAYMENTS 1508825720
Nov 27 Electronic Deposit                    From MDWISE INC                                                      1,389.80
          REF=183310066117970N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 27 MERCH 8033124630                      CONNERSV DEPOSIT                                                     1,984.91
Nov 27 Electronic Deposit                    From Erie Insurance E                                                2,132.46
          REF=183300036632860N00                1256038677HCCLAIMPMT350900741
Nov 27 Electronic Deposit                    From WPS                                                             3,586.04
          REF=183300131387310N00                6391268299HCCLAIMPMT1508825720
Nov 27 Electronic Deposit                    From WPS                                                             6,313.65
          REF=183300131387290N00                6391268299HCCLAIMPMT1518927128
Nov 27 Electronic Deposit                    From UnitedHealthcare                                                8,712.61
          REF=183300114569680N00                1111187726HCCLAIMPMT350900741
Nov 27 Electronic Deposit                    From MDWISE INC                                                      9,084.46
          REF=183310066118090N00                0023192307HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 27 Electronic Deposit                    From ANTHEM BCBS                                                    11,897.73
          REF=183300096357860N00                1311440175HCCLAIMPMT721279254
Nov 27 Electronic Deposit                    From WISCONSIN PHYSIC                                               37,241.37
          REF=183300098609570N00                4391268299HCCLAIMPMT150064
Nov 28 Electronic Deposit                    From Greek Catholic U                                                    4.15
          REF=183310105197100N00                1250522060HCCLAIMPMT350900741
Nov 28 Electronic Deposit                    From CIGNA                                                               9.07
          REF=183310118777680N00                5015938303HCCLAIMPMT201801173149614
Nov 28 Electronic Deposit                    From CIGNA                                                               9.86
          REF=183310087158510N00                9751677627HCCLAIMPMT350900741
Nov 28 Electronic Deposit                    From 36 TREAS 310                                                       11.19
          REF=183310140800360N00                9101036151 MISC PAY350900741360012
Nov 28 Electronic Deposit                    From HUMANA GOVT BUSI                                                   13.43
          REF=183300112762800N00                2610647538HCCLAIMPMT2190693723
Nov 28 MERCH 8032516430                      CONNERSV DEPOSIT                                                        20.00
Nov 28 Electronic Deposit                    From HUMANA GOVT BUSI                                                   20.43
          REF=183300112762780N00                2610647538HCCLAIMPMT2190693722
Nov 28 Electronic Deposit                    From SF MUTUAL                                                          25.65
          REF=183310119217420N00                9H18SF0001HCCLAIMPMT118238011GH112
                                                6
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 75Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101001000000011
                                                                                    1010001000101001001110
                                                                                    1001110101010001001001
                                                                                    1101111010101100000100
                                                                                    1100010010001001111101
                                                                                    1010101110100111001010
                                                                                    1001011100011000100011
                                                                                    1100001010010001111000
                                                                                    1101010001100100001111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110010111000110
                                                                                    1001010101011111000101
                                                                                    1010011101100010110100
                                                                                    1000110000111001010101
                                                                                    1011110110011100001100
                                                                                    1001011001011001011101
                                                                                    1100001101000011000000
                                                                                    1101110011110011001011
                                                                                    1111000110101001001010
                                                                                    1111010101000101100101
                                                                                    1101100100100010001000
                                                                                    1111111111111111111111

                                                                                                                              Page 30 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Nov 28 Electronic Deposit                    From MERCH SVC                                                                        27.30
          REF=183320053140640N00                1246827607BKCRD DEP 899000002044913
Nov 28 MERCH 8032516356                      CONNERSV DEPOSIT                                                                       35.00
Nov 28 Electronic Deposit                    From DXC Tech Svc LLC                                                                  37.67
          REF=183300126857380N00                1822287119HCCLAIMPMT100268220R
Nov 28 MERCH 8032516455                      CONNERSV DEPOSIT                                                                       45.00
Nov 28 Electronic Deposit                    From ANTHEM BLUE IN5F                                                                  61.00
          REF=183300124278510N00                3350781558HCCLAIMPMT3387199543
Nov 28 Image Cash Letter Deposit                                                          8653585658                                71.77
Nov 28 Electronic Deposit                    From MERCH SVC                                                                         73.00
          REF=183320053140630N00                1246827607BKCRD DEP 899000002044889
Nov 28 Electronic Deposit                    From MERCH SVC                                                                         75.00
          REF=183320053140650N00                1246827607BKCRD DEP 899000002045092
Nov 28 Electronic Deposit                    From MERCH SVC                                                                         75.00
          REF=183320053140660N00                1246827607BKCRD DEP 899000002119665
Nov 28 Electronic Deposit                    From GLOBAL PAYMENTS                                                                 100.00
          REF=183310122164880N00                5469221406GLOBAL DEP8788014231394
Nov 28 Electronic Deposit                    From CIGNA                                                                           148.18
          REF=183310118777730N00                5016014530HCCLAIMPMT201801173150388
Nov 28 Electronic Deposit                    From MDWISE INC                                                                      162.93
          REF=183310139991170N00                0081931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 28 Electronic Deposit                    From MDWISE INC                                                                      162.93
          REF=183310139991120N00                0151931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 28 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                186.11
          REF=183300124277900N00                1350781558HCCLAIMPMT3387199546
Nov 28 Image Cash Letter Deposit                                                          8653558951                              200.48
Nov 28 Electronic Deposit                    From UnitedHealthcare                                                                233.74
          REF=183310105196840N00                1111187726HCCLAIMPMT350900741
Nov 28 Electronic Deposit                    From DXC Tech Svc LLC                                                                235.82
          REF=183300126857360N00                1822287119HCCLAIMPMT100268220P
Nov 28 Electronic Deposit                    From DXC Tech Svc LLC                                                                270.40
          REF=183300126857320N00                1822287119HCCLAIMPMT100268220H
Nov 28 MERCH 8033124630                      CONNERSV DEPOSIT                                                                     271.77
Nov 28 Electronic Deposit                    From DXC Tech Svc LLC                                                                279.28
          REF=183300126857340N00                1822287119HCCLAIMPMT100268220K
Nov 28 Electronic Deposit                    From WPS                                                                             308.37
          REF=183310124507310N00                6391268299HCCLAIMPMT1508825720
Nov 28 MERCH 8032514971                      CONNERSV DEPOSIT                                                                     392.74
Nov 28 Electronic Deposit                    From HUMANA INS CO                                                                   419.43
          REF=183310104936990N00                1391263473EFPAYMENT 296806
Nov 28 Electronic Deposit                    From CIGNA                                                                           454.73
          REF=183310118777610N00                5015938280HCCLAIMPMT201801173149585
Nov 28 Electronic Deposit                    From DXC Tech Svc LLC                                                                539.79
          REF=183300126857300N00                1822287119HCCLAIMPMT100268220G
Nov 28 Electronic Deposit                    From UMR                                                                             560.27
          REF=183310105196360N00                1999999100HCCLAIMPMT350900741
Nov 28 Electronic Deposit                    From INCENP CLAIMS                                                                   582.67
          REF=183310124507780N00                1680461584HCCLAIMPMT
Nov 28 Electronic Deposit                    From DXC Tech Svc LLC                                                                628.95
          REF=183300126857400N00                1822287119HCCLAIMPMT100415070A
Nov 28 MERCH 8032515846                      CONNERSV DEPOSIT                                                                     669.75
Nov 28 Electronic Deposit                    From UnitedHealthcare                                                                682.48
          REF=183310105196860N00                1111187726HCCLAIMPMT350900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 76Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 31 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Nov 28 Electronic Deposit                    From WPS                                                             1,843.38
          REF=183310124507290N00                6391268299HCCLAIMPMT1518927128
Nov 28 Electronic Deposit                    From UMR                                                             1,867.82
          REF=183310105196380N00                1999999100HCCLAIMPMT350900741
Nov 28 Electronic Deposit                    From ANTHEM BLUE IN5C                                                2,131.39
          REF=183300124277880N00                1350781558HCCLAIMPMT3387199545
Nov 28 Electronic Deposit                    From UMR                                                             2,281.82
          REF=183310105196340N00                1999999100HCCLAIMPMT350900741
Nov 28 Electronic Deposit                    From MDWISE INC                                                      5,262.51
          REF=183310139991330N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 28 Electronic Deposit                    From CIGNA                                                           5,965.38
          REF=183310087158490N00                9751677627HCCLAIMPMT350900741
Nov 28 Electronic Deposit                    From MDWISE INC                                                     11,815.82
          REF=183310139991310N00                0091931354HCCLAIMPMTFAYETTE
                                                MEMORIA
Nov 28 Electronic Deposit                    From ANTHEM BLUE IN5C                                               13,581.62
          REF=183300124277860N00                1350781558HCCLAIMPMT3387199544
Nov 28 Image Cash Letter Deposit                                                      8653000845                 18,342.18
Nov 28 Electronic Deposit                    From WISCONSIN PHYSIC                                               21,204.63
          REF=183310089859120N00                4391268299HCCLAIMPMT150064
Nov 28 Electronic Deposit                    From INCENP CLAIMS                                                  24,597.96
          REF=183310124507760N00                1680461584HCCLAIMPMT
Nov 29 Electronic Deposit                    From BANKERS FIDELITY                                                    5.29
          REF=183320143479080N00                2580658963HCCLAIMPMT
Nov 29 Image Cash Letter Deposit                                                      8953192121                      6.19
Nov 29 Electronic Deposit                    From UMR ELECTROLUX                                                     13.14
          REF=183320100164430N00                1341694736HCCLAIMPMT350900741
Nov 29 Electronic Deposit                    From SF MUTUAL                                                          15.18
          REF=183320142673220N00                9H18SF0001HCCLAIMPMT118239317GH112
                                                7
Nov 29 Electronic Deposit                    From MERCH SVC                                                          28.00
          REF=183330072321710N00                1246827607BKCRD DEP 899000002044889
Nov 29 MERCH 8032516430                      CONNERSV DEPOSIT                                                        40.00
Nov 29 MERCH 8032516497                      CONNERSV DEPOSIT                                                        40.00
Nov 29 Electronic Deposit                    From HUMANA GOVT BUSI                                                   41.43
          REF=183310104806090N00                2610647538HCCLAIMPMT2190722442
Nov 29 Electronic Deposit                    From ANTHEM BLUE IN5F                                                   46.69
          REF=183310118429300N00                3350781558HCCLAIMPMT3387326848
Nov 29 Image Cash Letter Deposit                                                      8953040581                     46.89
Nov 29 Image Cash Letter Deposit                                                      8953040583                     50.00
Nov 29 MERCH 8032516455                      CONNERSV DEPOSIT                                                        61.00
Nov 29 Electronic Deposit                    From MERCH SVC                                                          68.00
          REF=183330072321730N00                1246827607BKCRD DEP 899000002119665
Nov 29 Electronic Deposit                    From ANTHEM BLUE IN5F                                                   68.70
          REF=183310118429280N00                3350781558HCCLAIMPMT3387326847
Nov 29 Electronic Deposit                    From HUMANA GOVT BUSI                                                   73.29
          REF=183310104806110N00                2610647538HCCLAIMPMT2190722443
Nov 29 Electronic Deposit                    From 36 TREAS 310                                                     102.75
          REF=183330062776340N00                9101036151 MISC PAY350900741360012
Nov 29 Electronic Deposit                    From UnitedHealthcare                                                 195.29
          REF=183320100165790N00                1111187726HCCLAIMPMT350900741
Nov 29 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 241.59
          REF=183310118428460N00                1350781558HCCLAIMPMT3387326851
Nov 29 MERCH 8032514971                      CONNERSV DEPOSIT                                                      270.36
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 77Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                          5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                          Statement Period:
                                                                                                                               Nov 1, 2018
                                                                                                                                   through
                                                                                    1010101010101010101010
                                                                                    1010111101001100000011
                                                                                    1010001000101001010110
                                                                                    1001110101010000011101
                                                                                    1101111010101100100000
                                                                                    1100010011001000111001
                                                                                    1010101110100111110000
                                                                                    1001011100011000100011
                                                                                    1100001010010000010000
                                                                                    1101010001100111111111
                                                                                                                              Nov 30, 2018
                                                                                    1001110110010010111110
                                                                                    1001010101010001010001
                                                                                    1010011101111011001000
                                                                                    1000110000000001000101
                                                                                    1011110100000100010000
                                                                                    1001011000001001001101
                                                                                    1100000111000110111000
                                                                                    1101110110100101100011
                                                                                    1111001100000110001010
                                                                                    1111101101000011111101
                                                                                    1101110100101010001000
                                                                                    1111111111111111111111

                                                                                                                              Page 32 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                         Ref Number                              Amount
Nov 29 Electronic Deposit                    From WPS                                                                              276.10
          REF=183320152157300N00                6391268299HCCLAIMPMT1508825720
Nov 29 Electronic Deposit                    From UMR                                                                             276.35
          REF=183320100164990N00                1999999100HCCLAIMPMT350900741
Nov 29 Electronic Deposit                    From Erie Insurance C                                                                285.12
          REF=183310122365720N00                1160377190HCCLAIMPMT350900741
Nov 29 Electronic Deposit                    From UMR                                                                             336.43
          REF=183320100165190N00                1999999100HCCLAIMPMT350900741
Nov 29 MERCH 8032515846                      CONNERSV DEPOSIT                                                                     385.95
Nov 29 MERCH 8033124630                      CONNERSV DEPOSIT                                                                     387.02
Nov 29 Image Cash Letter Deposit                                                          8953132359                              528.17
Nov 29 Electronic Deposit                    From UnitedHealthcare                                                                566.37
          REF=183320100165770N00                1111187726HCCLAIMPMT350900741
Nov 29 Electronic Deposit                    From AETNA H09                                                                       670.68
          REF=183310089859310N00                1066033492HCCLAIMPMT1508825720
Nov 29 Image Cash Letter Deposit                                                          8952533702                               787.22
Nov 29 Image Cash Letter Deposit                                                          8952533843                               852.01
Nov 29 Electronic Deposit                    From MERCH SVC                                                                      1,308.77
          REF=183330072321720N00                1246827607BKCRD DEP 899000002045092
Nov 29 Electronic Deposit                    From UMR                                                                            1,337.01
          REF=183320100164970N00                1999999100HCCLAIMPMT350900741
Nov 29 Electronic Deposit                    From UMR ELECTROLUX                                                                 1,380.02
          REF=183320100164410N00                1341694736HCCLAIMPMT350900741
Nov 29 Electronic Deposit                    From WPS                                                                            2,186.44
          REF=183320152157280N00                6391268299HCCLAIMPMT1518927128
Nov 29 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               6,839.64
          REF=183310118428440N00                1350781558HCCLAIMPMT3387326850
Nov 29 Electronic Deposit                    From WISCONSIN PHYSIC                                                              40,275.01
          REF=183320100166150N00                4391268299HCCLAIMPMT150064
Nov 29 Electronic Deposit                    From ANTHEM BLUE IN5C                                                              68,293.97
          REF=183310118428990N00                1350781558HCCLAIMPMT3387326849
Nov 30 Electronic Deposit                    From WPS                                                                                9.17
          REF=183330122910400N00                6391268299HCCLAIMPMT1508825720
Nov 30 Image Cash Letter Deposit                                                          9252592075                                10.22
Nov 30 Image Cash Letter Deposit                                                          9252640335                                15.96
Nov 30 MERCH 8032515846                      CONNERSV DEPOSIT                                                                       20.00
Nov 30 Electronic Deposit                    From AETNA AS01                                                                        21.48
          REF=183320081323300N00                3066033492HCCLAIMPMT1518927128
Nov 30 Electronic Deposit                    From UNITEDHEALTHCARE                                                                  24.50
          REF=183330105147830N00                1411289245HCCLAIMPMT350900741
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  26.92
          REF=183320141065980N00                1350781558HCCLAIMPMT3387480187
Nov 30 Image Cash Letter Deposit                                                          9252548922                                30.00
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                                  33.25
          REF=183320141066000N00                1350781558HCCLAIMPMT3387480194
Nov 30 MERCH 8032516356                      CONNERSV DEPOSIT                                                                       35.00
Nov 30 Electronic Deposit                    From HUMANA GOVT BUSI                                                                  37.13
          REF=183320098401630N00                2610647538HCCLAIMPMT2190737861
Nov 30 Image Cash Letter Deposit                                                          9252557113                                40.77
Nov 30 Electronic Deposit                    From CIGNA                                                                             49.86
          REF=183320148515340N00                9751677627HCCLAIMPMT350900741
Nov 30 Electronic Deposit                    From Erie Insurance E                                                                  51.48
          REF=183320149497800N00                1256038677HCCLAIMPMT350900741
Nov 30 Electronic Deposit                    From United HealthCar                                                                  59.50
          REF=183330105147780N00                1222287726HCCLAIMPMT350900741
Nov 30 MERCH 8032516430                      CONNERSV DEPOSIT                                                                       65.00
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 78Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                               Page 33 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number          -5957
Other Deposits (continued)
Date   Description of Transaction                                                     Ref Number                   Amount
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                  68.44
          REF=183320141067060N00                1350781558HCCLAIMPMT3387480192
Nov 30 Electronic Deposit                    From MERCH SVC                                                          78.71
          REF=183340059082410N00                1246827607BKCRD DEP 899000002044889
Nov 30 Electronic Deposit                    From HUMANA GOVT BUSI                                                   83.26
          REF=183320098401610N00                2610647538HCCLAIMPMT2190737860
Nov 30 Electronic Deposit                    From HUMANA GOVT BUSI                                                   98.09
          REF=183320098401650N00                2610647538HCCLAIMPMT2190737862
Nov 30 MERCH 8032516455                      CONNERSV DEPOSIT                                                      122.50
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5F                                                 136.20
          REF=183320141067670N00                3350781558HCCLAIMPMT3387480184
Nov 30 Electronic Deposit                    From AETNA AS01                                                       138.00
          REF=183320081323240N00                3066033492HCCLAIMPMT1508825720
Nov 30 Electronic Deposit                    From CareSource India                                                 151.98
          REF=183320136342950Y00                1320121856HCCLAIMPMT042000019291546
Nov 30 Electronic Deposit                    From AARP Supplementa                                                 156.61
          REF=183330105147410N00                1362739571HCCLAIMPMT350900741
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 161.02
          REF=183320141067080N00                1350781558HCCLAIMPMT3387480193
Nov 30 Electronic Deposit                    From CareSource India                                                 172.79
          REF=183320136342770Y00                1320121856HCCLAIMPMT042000019291537
Nov 30 Electronic Deposit                    From Erie Insurance E                                                 183.15
          REF=183320149497820N00                1256038677HCCLAIMPMT350900741
Nov 30 Electronic Deposit                    From AETNA AS01                                                       235.76
          REF=183320061492600N00                1066033492HCCLAIMPMT1508825720
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                 244.38
          REF=183320141065920N00                1350781558HCCLAIMPMT3387480191
Nov 30 MERCH 8032514971                      CONNERSV DEPOSIT                                                      304.33
Nov 30 Image Cash Letter Deposit                                                      9252640337                   304.92
Nov 30 Electronic Deposit                    From Managed Health S                                                 327.38
          REF=183330095959940N00                2391821211HCCLAIMPMT
Nov 30 Electronic Deposit                    From CareSource India                                                 354.95
          REF=183320136343030Y00                1320121856HCCLAIMPMT042000019291550
Nov 30 Electronic Deposit                    From Managed Health S                                                 600.13
          REF=183330095959920N00                2391821211HCCLAIMPMT
Nov 30 Image Cash Letter Deposit                                                      9253140237                   607.21
Nov 30 Electronic Deposit                    From UnitedHealthcare                                                 665.08
          REF=183330105147680N00                1111187726HCCLAIMPMT350900741
Nov 30 Electronic Deposit                    From UNITEDHEALTHCARE                                                 939.28
          REF=183330105148010N00                1411289245HCCLAIMPMT350900741
Nov 30 Electronic Deposit                    From MERCH SVC                                                       1,237.44
          REF=183340059082420N00                1246827607BKCRD DEP 899000002045092
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                1,581.16
          REF=183320141066020N00                1350781558HCCLAIMPMT3387480188
Nov 30 Electronic Deposit                    From WPS                                                             1,809.72
          REF=183330122910380N00                6391268299HCCLAIMPMT1518927128
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                1,817.41
          REF=183320141065960N00                1350781558HCCLAIMPMT3387480189
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                1,934.05
          REF=183320141066040N00                1350781558HCCLAIMPMT3387480190
Nov 30 Electronic Deposit                    From AARP Supplementa                                                2,709.18
          REF=183330105147430N00                1362739571HCCLAIMPMT350900741
Nov 30 MERCH 8033124630                      CONNERSV DEPOSIT                                                     2,975.23
Nov 30 Electronic Deposit                    From UnitedHealthcare                                                3,350.25
          REF=183330105147660N00                1111187726HCCLAIMPMT350900741
Nov 30 Image Cash Letter Deposit                                                      9253140225                  6,279.30
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 79Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                            5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                           Statement Period:
                                                                                                                                Nov 1, 2018
                                                                                                                                    through
                                                                                     1010101010101010101010
                                                                                     1010111101010000010011
                                                                                     1010001000101001010010
                                                                                     1001110101010001010001
                                                                                     1101111010101100011000
                                                                                     1100010100001000001001
                                                                                     1010101110100111111100
                                                                                     1001011100011000100011
                                                                                     1100001010010001011000
                                                                                     1101010001100111010111
                                                                                                                               Nov 30, 2018
                                                                                     1001110110010100100010
                                                                                     1001010101010110000001
                                                                                     1010011101101000011000
                                                                                     1000110000001000110111
                                                                                     1011110110100100110000
                                                                                     1001011001110001000101
                                                                                     1100001110101110111000
                                                                                     1101110001110111111011
                                                                                     1111100100000001110110
                                                                                     1111001100110001100001
                                                                                     1101000100100110001000
                                                                                     1111111111111111111111

                                                                                                                               Page 34 of 36

ANALYZED CHECKING                                                                                                         (CONTINUED)
U.S. Bank National Association                                                                                Account Number           -5957
Other Deposits (continued)
Date   Description of Transaction                                                          Ref Number                              Amount
Nov 30 Electronic Deposit                    From UNITEDHEALTHCARE                                                                7,996.03
          REF=183330105147950N00                1411289245HCCLAIMPMT350900741
Nov 30 Electronic Deposit                    From Managed Health S                                                                9,750.50
          REF=183330095959960N00                2391821211HCCLAIMPMT
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               19,841.76
          REF=183320141065940N00                1350781558HCCLAIMPMT3387480186
Nov 30 Electronic Deposit                    From ANTHEM BLUE IN5C                                                               29,813.21
          REF=183320141067490N00                1350781558HCCLAIMPMT3387480185
Nov 30 Electronic Deposit                    From WISCONSIN PHYSIC                                                               38,092.67
          REF=183330097851070N00                4391268299HCCLAIMPMT150064
                                                                             Total Other Deposits                     $        2,513,005.15

Other Withdrawals
Date   Description of Transaction                                                          Ref Number                               Amount
Nov 1 Electronic Withdrawal                  From MB/FIRST FINANCI                                                    $           4,382.00-
          REF=183040156359990N00                1204832824ACH Pulls 074900783
Nov 1 Electronic Withdrawal                  From PHARMACY SYSTEMS                                                                7,643.00-
          REF=183040116047820N00                1310833042PSIINVOICEFAY235
Nov 1 Electronic Settlement                  From FAYETTE MEMORIAL                                                              164,442.11-
          REF=183050122771520Y00                SETTLMT PFACH ITEMS
Nov 2 Electronic Withdrawal                  From AUTHNET GATEWAY                                                                    10.00-
          REF=183060101021580N00                1870568569BILLING 104301296
Nov 2 Electronic Withdrawal                  From GLOBAL PAYMENTS                                                                   309.43-
          REF=183050154789370N00                5469221406GLOBAL STL8788014231394
Nov 2 Electronic Withdrawal                  From RELIANCE TRUST                                                                    772.79-
          REF=183050149649430N00                1581428634PAYMENTS 0150576411
Nov 2 Electronic Withdrawal                  From WageWorks                                                                       5,444.40-
          REF=183060084320550N00                943351864HPAYROLL
Nov 2 Electronic Settlement                  From FAYETTE MEMORIAL                                                               80,957.92-
          REF=183060114361190Y00                SETTLMT PFACH ITEMS
Nov 5 Electronic Withdrawal                  From MASSMUTUAL REG P                                                               33,572.21-
          REF=183090066799130N00                9954820312RS/RP RTC 0221132169
Nov 5 Electronic Settlement                  From FAYETTE MEMORIAL                                                              131,291.17-
          REF=183090131770830Y00                SETTLMT PFACH ITEMS
Nov 6 Electronic Withdrawal                  From MHM Resources                                                                     692.16-
          REF=183090171921460N00                2206003019DIRECT PAY35-0900741
Nov 6 Electronic Settlement                  From FAYETTE MEMORIAL                                                              104,673.51-
          REF=183100124547950Y00                SETTLMT PFACH ITEMS
Nov 7 Electronic Settlement                  From FAYETTE MEMORIAL                                                              109,715.70-
          REF=183110104520470Y00                SETTLMT PFACH ITEMS
Nov 8 Electronic Withdrawal                  From MHM Resources                                                                      25.66-
          REF=183120077679790N00                2206003019DIRECT PAY35-0900741
Nov 8 Electronic Settlement                  From FAYETTE MEMORIAL                                                              106,574.83-
          REF=183120096250060Y00                SETTLMT PFACH ITEMS
Nov 9 Electronic Withdrawal                  From MHM Resources                                                                     365.52-
          REF=183130049728290N00                2206003019DIRECT PAY35-0900741
Nov 9 Electronic Settlement                  From FAYETTE MEMORIAL                                                              183,223.18-
          REF=183130073496690Y00                SETTLMT PFACH ITEMS
Nov 13 Electronic Settlement                 From FAYETTE MEMORIAL                                                              196,537.72-
          REF=183170098357020Y00                SETTLMT PFACH ITEMS
Nov 14 Electronic Withdrawal                 From MHM Resources                                                                      30.00-
          REF=183170166235830N00                2206003019DIRECT PAY35-0900741
Nov 14 Electronic Withdrawal                 From MHM Resources                                                                      30.00-
          REF=183170166235810N00                2206003019DIRECT PAY35-0900741
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 80Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                            5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                           Statement Period:
                                                                                                                Nov 1, 2018
                                                                                                                    through
                                                                                                               Nov 30, 2018

                                                                                                                Page 35 of 36

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                                Account Number            -5957
Other Withdrawals (continued)
Date   Description of Transaction                                                    Ref Number                      Amount
Nov 14 Electronic Withdrawal                 From PHARMACY SYSTEMS                                                 8,433.70-
          REF=183170123738590N00                1310833042PSIINVOICEFAY235
Nov 14 Electronic Settlement                 From FAYETTE MEMORIAL                                               91,749.88-
          REF=183180106161890Y00                SETTLMT PFACH ITEMS
Nov 15 Analysis Service Charge                                                       1500000000                      962.10-
Nov 15 Electronic Withdrawal                 From Beneficial Equip                                                 1,234.94-
          REF=183190129057610N00SD              1232777860LEASE RENT111492001
Nov 15 Electronic Settlement                 From FAYETTE MEMORIAL                                              150,527.37-
          REF=183190110126610Y00                SETTLMT PFACH ITEMS
Nov 16 Electronic Withdrawal                 From WageWorks                                                        5,401.71-
          REF=183200066613390N00                943351864HPAYROLL
Nov 16 Electronic Settlement                 From FAYETTE MEMORIAL                                              166,863.52-
          REF=183200090445190Y00                SETTLMT PFACH ITEMS
Nov 19 Electronic Withdrawal                 From RELIANCE TRUST                                                    772.79-
          REF=183230039233010N00                1581428634PAYMENTS 0150576411
Nov 19 Electronic Withdrawal                 From Leasing Assoc of                                               14,020.00-
          REF=183200110754800N00                1363018511AUTH PAYME12669000
Nov 19 Electronic Withdrawal                 From Leasing Assoc of                                               25,111.00-
          REF=183110140225020Y00                1363018511AUTH PAYME12679000
Nov 19 Electronic Withdrawal                 From MASSMUTUAL REG P                                               30,970.35-
          REF=183230039600080N00                9954820312RS/RP RTC 0221132169
Nov 19 Electronic Settlement                 From FAYETTE MEMORIAL                                              233,348.72-
          REF=183230099528570Y00                SETTLMT PFACH ITEMS
Nov 20 Electronic Withdrawal                 From MHM Resources                                                        5.00-
          REF=183230146593820N00                2206003019DIRECT PAY35-0900741
Nov 20 Electronic Withdrawal                 From MHM Resources                                                     118.59-
          REF=183230146593840N00                2206003019DIRECT PAY35-0900741
Nov 20 Electronic Withdrawal                 From MHM Resources                                                     231.08-
          REF=183230146593860N00                2206003019DIRECT PAY35-0900741
Nov 20 Electronic Settlement                 From FAYETTE MEMORIAL                                                 2,220.64-
          REF=183240098209340Y00                SETTLMT PFACH ITEMS
Nov 21 Electronic Settlement                 From FAYETTE MEMORIAL                                              124,200.99-
          REF=183250100618820Y00                SETTLMT PFACH ITEMS
Nov 23 Electronic Settlement                 From FAYETTE MEMORIAL                                              211,881.04-
          REF=183270093459530Y00                SETTLMT PFACH ITEMS
Nov 26 Electronic Withdrawal                 From MHM Resources                                                        7.00-
          REF=183300040565180N00                2206003019DIRECT PAY35-0900741
Nov 26 Electronic Settlement                 From FAYETTE MEMORIAL                                               80,210.24-
          REF=183300083997420Y00                SETTLMT PFACH ITEMS
Nov 27 Electronic Settlement                 From FAYETTE MEMORIAL                                               83,245.85-
          REF=183310077292890Y00                SETTLMT PFACH ITEMS
Nov 28 Electronic Withdrawal                 From MHM Resources                                                       55.00-
          REF=183310125319720N00                2206003019DIRECT PAY35-0900741
Nov 28 Electronic Settlement                 From FAYETTE MEMORIAL                                               90,686.04-
          REF=183320064437030Y00                SETTLMT PFACH ITEMS
Nov 29 Electronic Settlement                 From FAYETTE MEMORIAL                                              130,219.28-
          REF=183330087600890Y00                SETTLMT PFACH ITEMS
Nov 30 Electronic Withdrawal                 From WageWorks                                                        4,690.96-
          REF=183340046825150N00                943351864HPAYROLL
Nov 30 Electronic Settlement                 From FAYETTE MEMORIAL                                              128,571.47-
          REF=183340073643330Y00                SETTLMT PFACH ITEMS
                                                                        Total Other Withdrawals       $        2,716,432.57-
                                           FAYETTE MEMORIAL HOSPITAL                             Business Statement
                 Case      18-07762-JJG-11 ASSOCIATION
                                              Doc 179 INCFiled 01/03/19
                                           FAYETTE REGIONAL HEALTH SYSTEMS
                                                                             EOD 01/03/19 13:15:00 Pg 81Account
                                                                                                          of 86Number:
                                           1941 VIRGINIA AVE                                                                           5957
                                           CONNERSVILLE IN 47331-2833
                                                                                                                           Statement Period:
                                                                                                                                Nov 1, 2018
                                                                                                                                    through
                                                                                    1010101010101010101010
                                                                                    1010111101010100010011
                                                                                    1010001000101001011110
                                                                                    1001110101011011011101
                                                                                    1101111010101101010000
                                                                                    1100010101001001001101
                                                                                    1010101110100111111000
                                                                                    1001011100011000011011
                                                                                    1100001010010000100000
                                                                                    1101010001100100001111
                                                                                                                               Nov 30, 2018
                                                                                    1001110110011010110010
                                                                                    1001010101010111011101
                                                                                    1010011101100000010000
                                                                                    1000110000101010111111
                                                                                    1011110101001010011110
                                                                                    1001011010001110100101
                                                                                    1100000001011001110000
                                                                                    1101111111000000110011
                                                                                    1111100111010100110010
                                                                                    1111001100111111110001
                                                                                    1101001100101000001000
                                                                                    1111111111111111111111

                                                                                                                               Page 36 of 36

ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                               Account Number           -5957
Balance Summary
Date                         Ending Balance   Date             Ending Balance     Date                              Ending Balance
Nov    1                         91,867.88    Nov 13              102,058.05      Nov 23                                83,536.95
Nov    2                        138,019.82    Nov 14              155,247.25      Nov 26                                91,577.77
Nov    5                        118,217.42    Nov 15              179,054.93      Nov 27                               109,960.47
Nov    6                        125,819.59    Nov 16              247,441.34      Nov 28                               136,219.28
Nov    7                        185,940.78    Nov 19               52,802.88      Nov 29                               142,781.72
Nov    8                        189,513.31    Nov 20              153,077.53      Nov 30                               149,306.95
Nov    9                        205,093.09    Nov 21              231,648.00
    Balances only appear for days reflecting change.
Case 18-07762-JJG-11   Doc 179   Filed 01/03/19          EOD 01/03/19 13:15:00   Pg 82 of 86




                             This page intentionally left blank
                                                                                                                         Business Statement
                 Case 18-07762-JJG-11                         Doc 179            Filed 01/03/19      EOD 01/03/19 13:15:00 Pg 83Account
                                                                                                                                  of 86Number:
                      P.O. Box 1800
                                                                                                                                                                   6581
                      Saint Paul, Minnesota 55101-0800                                                                                                 Statement Period:
                      8576        TRN                           S                  Y        ST01                                                            Nov 1, 2018
                                                                                                                                                                through
                                                                                                                                                           Nov 30, 2018
                                                                                                              1010101010101010101010
                                                                                                              1010111101001100001011
                                                                                                              1010001000001001000110
                                                                                                              1001110100111011110001
                                                                                                              1101111000101101100000
                                                                                                              1100011011001000101101
                                                                                                              1010101110100110100000
                                                                                                              1001011100010010011011
                                                                                                              1100101010011110100000
                                                                                                              1100000001110000001111
                                                                                                              1001110111000000110110
                                                                                                              1010010100100001000101
                                                                                                              1010011101101100111100
                                                                                                              1000110000100000101101
                                                                                                              1011110110000100100000
                                                                                                              1001011010010100000101
                                                                                                              1100001010000001111000
                                                                                                              1101110101011100101011
                                                                                                                                                             Page 1 of 1
                                                                                                              1111110010011111010110
                                                                                                              1111101101011011101001
                                                                                                              1101000100101110001000
                                                                                                              1111111111111111111111

                       TTTAAADATFTFTFAFTATDTFFATADATTTFDFFTDTDFFFTADDDTDFTDTADFTAAFFTAFF

                       000081493 01 SP   106481817618172 S
                       FAYETTE MEMORIAL HOSPITAL
                       ASSOCIATION INC
                                                                                                         %                                         To Contact U.S. Bank
                       ACCOUNTS PAYABLE                                                                  Commercial Customer
                       1941 VIRGINIA AVE                                                                 Service:                                        1-800-377-3053
                       CONNERSVILLE IN 47331-2833

                                                                                                         U.S. Bank accepts Relay Calls
                                                                                                         Internet:                                          usbank.com




NEWS FOR YOU
           Recognize your employees for a job well done with a U.S. Bank Rewards Visa® Card. Easy online ordering at
           usbankrewardsconnect.com.


ANALYZED CHECKING                                                                                                                                       Member FDIC
U.S. Bank National Association                                                                                                         Account Number             -6581
Account Summary
                                        # Items
Beginning Balance on Nov 1                             $                 158,566.59
Other Withdrawals                           1                                329.20-
       Ending Balance on Nov 30, 2018 $                                  158,237.39

Other Withdrawals
Date   Description of Transaction                                                                                   Ref Number                                Amount
Nov 15 ZBA Transfer                                         To Account                     6599                     1500000527                 $              329.20-
                                                                                                   Total Other Withdrawals                     $               329.20-

Balance Summary
Date                         Ending Balance
Nov 15                          158,237.39
    Balances only appear for days reflecting change.
                                                                        BALANCE YOUR ACCOUNT
                                                                        To keep track of all your transactions, you should balance your account every month. Please
                 Case 18-07762-JJG-11                          Doc      179
                                                                        examineFiled      01/03/19
                                                                                 this statement            EOD
                                                                                                 immediately.      01/03/19
                                                                                                               We will           13:15:00
                                                                                                                       assume that               Pg
                                                                                                                                   the balance and    84 of 86
                                                                                                                                                   transactions shown are
                                                                        correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.




Member FDIC
                                                                                                                         Business Statement
                 Case 18-07762-JJG-11                         Doc 179            Filed 01/03/19      EOD 01/03/19 13:15:00 Pg 85Account
                                                                                                                                  of 86Number:
                      P.O. Box 1800
                                                                                                                                                                   6599
                      Saint Paul, Minnesota 55101-0800                                                                                                 Statement Period:
                      8576        TRN                           S                  Y       ST01                                                             Nov 1, 2018
                                                                                                                                                                through
                                                                                                                                                           Nov 30, 2018
                                                                                                              1010101010101010101010
                                                                                                              1010111101010000000011
                                                                                                              1010001000001001011010
                                                                                                              1001110100111010101001
                                                                                                              1101111000101100110000
                                                                                                              1100011011001001010111
                                                                                                              1010100010100111100000
                                                                                                              1001000000010010011011
                                                                                                              1100111010011100010000
                                                                                                              1101100001110111110111
                                                                                                              1001110111000111010110
                                                                                                              1011010100101100111101
                                                                                                              1010011101111111111000
                                                                                                              1000110000000011110111
                                                                                                              1011110110010001011100
                                                                                                              1001011011000000100101
                                                                                                              1100001000000100111000
                                                                                                              1101110100100001010011
                                                                                                                                                             Page 1 of 1
                                                                                                              1111001010110100001110
                                                                                                              1111110100101111010001
                                                                                                              1101100100100100011000
                                                                                                              1111111111111111111111

                       FDFFDTADTTFDDADFAFFATDDDFFADFDATFDTDTAADTDFDFAADFTFTTDAAFTFTTAFDT

                       000092862 01 SP   106481817629541 S
                       FAYETTE MEMORIAL HOSPITAL
                       ASSOCIATION INC
                                                                                                         %                                         To Contact U.S. Bank
                       OPERATING ACCOUNT                                                                 Commercial Customer
                       1941 VIRGINIA AVE                                                                 Service:                                        1-800-377-3053
                       CONNERSVILLE IN 47331-2833

                                                                                                         U.S. Bank accepts Relay Calls
                                                                                                         Internet:                                          usbank.com




NEWS FOR YOU
           Recognize your employees for a job well done with a U.S. Bank Rewards Visa® Card. Easy online ordering at
           usbankrewardsconnect.com.


ANALYZED CHECKING                                                                                                                                       Member FDIC
U.S. Bank National Association                                                                                                         Account Number             -6599
Account Summary
                                        # Items
Beginning Balance on Nov 1                             $                         0.00
Other Deposits                              1                                  329.20
Other Withdrawals                           1                                  329.20-
       Ending Balance on Nov 30, 2018 $                                           0.00

Other Deposits
Date   Description of Transaction                                                                                   Ref Number                                Amount
Nov 15 ZBA Credit                                           From Account                    6581                    1500000021                 $               329.20
                                                                                                      Total Other Deposits                     $               329.20

Other Withdrawals
Date   Description of Transaction                                                                                   Ref Number                                Amount
Nov 15 Analysis Service Charge                                                                                      1500000000                 $              329.20-
                                                                                                   Total Other Withdrawals                     $               329.20-

Balance Summary
Date                         Ending Balance
Nov 15                                0.00
    Balances only appear for days reflecting change.
                                                                        BALANCE YOUR ACCOUNT
                                                                        To keep track of all your transactions, you should balance your account every month. Please
                 Case 18-07762-JJG-11                          Doc      179
                                                                        examineFiled      01/03/19
                                                                                 this statement            EOD
                                                                                                 immediately.      01/03/19
                                                                                                               We will           13:15:00
                                                                                                                       assume that               Pg
                                                                                                                                   the balance and    86 of 86
                                                                                                                                                   transactions shown are
                                                                        correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.




Member FDIC
